AMENDED AND RESTATED
CREDIT AGREEMENT



DATED AS OF MAY 7, 2004


AMONG


INLAND RETAIL REAL ESTATE TRUST, INC.,


AND


INLAND RETAIL REAL ESTATE LIMITED PARTNERSHIP


AS BORROWERS



KEYBANK NATIONAL ASSOCIATION
AS ADMINISTRATIVE AGENT


KEYBANC CAPITAL MARKETS
AS JOINT LEAD ARRANGER AND BOOK MANAGER


AND


BANK OF AMERICA, N.A.
AS SYNDICATION AGENT


BANC OF AMERICA SECURITIES LLC
AS JOINT LEAD ARRANGER AND BOOK MANAGER


AND


LASALLE BANK NATIONAL ASSOCIATION
AS DOCUMENTATION AGENT


AND


THE SEVERAL LENDERS
FROM TIME TO TIME PARTIES HERETO AS LENDERS



 

AMENDED AND RESTATED CREDIT AGREEMENT





         This Amended and Restated Credit Agreement, dated as of May 7, 2004, is
among Inland Retail Real Estate Trust, Inc., a corporation organized under the
laws of the State of Maryland (the "REIT") and Inland Retail Real Estate Limited
Partnership, an Illinois limited partnership (the "Operating Partnership") (the
REIT and the Operating Partnership are individually referred to as a "Borrower"
and collectively referred to as the "Borrowers"), KeyBank, National Association,
a national banking association, and the several banks, financial institutions
and other entities from time to time parties to this Agreement (collectively,
the "Lenders") and KeyBank, National Association, not individually, but as
"Administrative Agent", Bank of America, N.A., individually as a Lender and as
"Syndication Agent" and LaSalle Bank National Association, individually as a
Lender and as "Documentation Agent".

RECITALS



The Borrowers are primarily engaged in the business of purchasing, owning,
operating, leasing and managing retail properties.

The REIT is qualified as a real estate investment trust under Section 856 of the
Code.

The Borrowers and the Administrative Agent have entered into a Credit Agreement
dated as of March 31, 2003, as amended by a First Amendment thereto dated as of
May 7, 2003 and a Second Amendment thereto dated as of March 26, 2004 (the
"Existing Agreement").

The Borrowers have requested that the Lenders and the Administrative Agent agree
to amend and restate the Existing Agreement to modify terms thereof. The
Administrative Agent and the Lenders have agreed to do so.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:



ARTICLE I



DEFINITIONS



As used in this Agreement:

         "ABR Applicable Margin" means the ABR Applicable Margin set forth in
Section 2.3 used in calculating the interest rate applicable to Floating Rate
Advances which shall vary from time to time in accordance with the Leverage
Ratio as provided therein.

         "Acquisition" means any transaction, or any series of related
transactions, consummated on or after the date of this Agreement, by which any
Borrower or any of its Subsidiaries (i) acquires any going business or all or
substantially all of the assets of any partnership, limited liability company,
firm, corporation or division thereof, whether through purchase of assets,
merger or otherwise or (ii) directly or indirectly acquires (in one transaction
or as the most recent transaction in a series of transactions) at least a
majority (in number of votes) of the securities of a corporation which have
ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage or voting power) of the outstanding partnership or
membership interests of a partnership or limited liability company.



         "Adjusted Annual NOI" means, as of any date, an annualized amount
determined by multiplying four (4) times the aggregate Net Operating Income for
the Borrowers' most recent fiscal quarter for which financial results have been
reported from all Projects owned by a member of the Consolidated Group during
such fiscal quarter, as adjusted by (i) deducting therefrom any income
attributable to Excluded Tenants; (ii) adding or deducting for, as appropriate,
any adjustment made under GAAP for straight lining of rents, gains or losses
from sales of assets, extraordinary items, depreciation, amortization, interest
expenses, and the Consolidated Group Pro Rata Share of interest, depreciation
and amortization in Investment Affiliates; (iii) deducting therefrom an annual
amount for capital expenditures equal to $0.15 per gross leasable square foot
times the weighted quarterly average gross leaseable area of Projects owned by
the Consolidated Group during such fiscal quarter excluding the square footage
of the buildings on the ground leased portion of any Property for which one of
the members of the Consolidated Group is the lessor; and (iv) adding back all
master-lease income (not to exceed 5% of Net Operating Income for such fiscal
quarter).

         "Administrative Agent" means KeyBank National Association in its
capacity as agent for the Lenders pursuant to Article X, and not in its
individual capacity as a Lender, and any successor Administrative Agent
appointed pursuant to Article X.

         "Advance" means a borrowing hereunder consisting of the aggregate
amount of the several Loans made by one or more of the Lenders to the Borrowers
of the same Type and, in the case of Fixed Rate Advances, for the same Interest
Period, including without limitation Swingline Advances.

         "Advisor" means Inland Retail Real Estate Advisory Services, Inc.

         "Affiliate" of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

         "Aggregate Commitment" means, as of any date, the aggregate of the
then-current Commitments of all the Lenders, which is, as of the Agreement
Execution Date, $100,000,000, as such amount may be increased from time to time
pursuant to Section 2.22 hereof.

         "Agreement" means this Amended and Restated Credit Agreement, as it may
be amended or modified and in effect from time to time.

         "Agreement Execution Date" means the date this Agreement has been fully
executed and delivered by all parties hereto.

         "Alternate Base Rate" means, for any day, a rate of interest per annum
equal to the higher of (i) the Prime Rate for such day and (ii) the sum of
Federal Funds Effective Rate for such day plus 1/2% per annum.

         "Applicable Margin" means, as applicable, the ABR Applicable Margin or
the LIBOR Applicable Margin which are used in calculating the interest rate
applicable to the various Types of Advances.

         "Article" means an article of this Agreement unless another document is
specifically referenced.

         "Authorized Officer" means any of the President, Chief Financial
Officer and Chief Operating Officer, or the Chairman and Chief Executive
Officer, or the Chief Accounting Officer of the REIT, or any other executive
officer or authorized agent approved by the Administrative Agent acting singly.

         "Borrower" and "Borrowers" are defined in the recitals hereto.

         "Borrowing Date" means a date on which an Advance is made hereunder.

         "Borrowing Notice" is defined in Section 2.9.



         "Business Day" means (i) with respect to any borrowing, payment or rate
selection of LIBOR Rate Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Cleveland, Ohio, Charlotte, North Carolina and
New York, New York for the conduct of substantially all of their commercial
lending activities and on which dealings in United States dollars are carried on
in the London interbank market and (ii) for all other purposes, a day (other
than a Saturday or Sunday) on which banks generally are open in Cleveland, Ohio,
Charlotte, North Carolina and New York, New York for the conduct of
substantially all of their commercial lending activities.

         "Capital Stock" means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person which is not a corporation
and any and all warrants or options to purchase any of the foregoing.

         "Capitalization Rate" means 8.50%.

         "Capitalized Lease" of a Person means any lease of Property imposing
obligations on such Person, as lessee thereunder, which are required in
accordance with GAAP to be capitalized on a balance sheet of such Person.

         "Capitalized Lease Obligations" of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with GAAP.

         "Cash Equivalents" means, as of any date:

(i) securities issued or directly and fully guaranteed or insured by the United
States Government or any agency or instrumentality thereof having maturities of
not more than one year from such date;

(ii) mutual funds organized under the United States Investment Company Act rated
AAm or AAm-G by S&P and P-1 by Moody's;

(iii) certificates of deposit or other interest-bearing obligations of a bank or
trust company which is a member in good standing of the Federal Reserve System
having a short term unsecured debt rating of not less than A-1 by S&P and not
less than P-1 by Moody's (or in each case, if no bank or trust company is so
rated, the highest comparable rating then given to any bank or trust company,
but in such case only for funds invested overnight or over a weekend) provided
that such investments shall mature or be redeemable upon the option of the
holders thereof on or prior to a date one month from the date of their purchase;

(iv) certificates of deposit or other interest-bearing obligations of a bank or
trust company which is a member in good standing of the Federal Reserve System
having a short term unsecured debt rating of not less than A-1+ by S&P, and not
less than P-1 by Moody's and which has a long term unsecured debt rating of not
less than A1 by Moody's (or in each case, if no bank or trust company is so
rated, the highest comparable rating then given to any bank or trust company,
but in such case only for funds invested overnight or over a weekend) provided
that such investments shall mature or be redeemable upon the option of the
holders thereof on or prior to a date three months from the date of their
purchase;

(v) bonds or other obligations having a short term unsecured debt rating of not
less than A-1+ by S&P and P-1+ by Moody's and having a long term debt rating of
not less than A1 by Moody's issued by or by authority of any state of the United
States, any territory or possession of the United States, including the
Commonwealth of Puerto Rico and agencies thereof, or any political subdivision
of any of the foregoing;



(vi) repurchase agreements issued by an entity rated not less than A-1+ by S&P,
and not less than P-1 by Moody's which are secured by U.S. Government securities
of the type described in clause (i) of this definition maturing on or prior to a
date one month from the date the repurchase agreement is entered into;

(vii) short term promissory notes rated not less than A-1+ by S&P, and not less
than P-1 by Moody's maturing or to be redeemable upon the option of the holders
thereof on or prior to a date one month from the date of their purchase; and

(viii) commercial paper (having original maturities of not more than 365 days)
rated at least A-1+ by S&P and P-1 by Moody's and issued by a foreign or
domestic issuer who, at the time of the investment, has outstanding long-term
unsecured debt obligations rated at least A1 by Moody's.

         "Change in Control" means any change in the membership REIT's Board of
Directors which results in the board members as of the Agreement Execution Date
constituting less than 50% of the total board members at any time thereafter.

         "Change in Management" means the failure of at least two (2) of
G. Joseph Cosenza (as advisor), Barry L. Lazarus or Robert D. Parks to continue
to be active on a daily basis in the management of the Borrowers provided that
if any of such individuals shall die or become disabled the Borrowers shall have
sixty (60) days to retain a replacement executive of comparable experience which
is reasonably satisfactory to the Administrative Agent.

         "Code" means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

         "Commitment" means, for each Lender, the obligation of such Lender to
make Loans on the terms and conditions set forth herein not exceeding the amount
set forth opposite its signature below or as set forth in any Notice of
Assignment relating to any assignment that has become effective pursuant to
Section 12.3.2, as such amount may be modified from time to time pursuant to the
terms hereof.

         "Consolidated Debt Service" means, for any period, without duplication,
(a) Consolidated Interest Expense for such period plus (b) the aggregate amount
of scheduled principal payments attributable to Consolidated Outstanding
Indebtedness (excluding optional prepayments and balloon principal payments at
maturity in respect of any such Indebtedness) required to be made during such
period by any member of the Consolidated Group plus (c) a percentage of all such
scheduled principal payments required to be made during such period by any
Investment Affiliate on Indebtedness taken into account in calculating
Consolidated Interest Expense, equal to the greater of (x) the percentage of the
principal amount of such Indebtedness for which any member of the Consolidated
Group is liable and (y) the Consolidated Group Pro Rata Share of such Investment
Affiliate.

         "Consolidated Group" means the Borrowers and all Subsidiaries which are
consolidated with it for financial reporting purposes under GAAP.

         "Consolidated Group Pro Rata Share" means, with respect to any
Investment Affiliate, the percentage of the total equity ownership interests
held by the Consolidated Group in the aggregate, in such Investment Affiliate
determined by calculating the greater of (i) the percentage of the issued and
outstanding stock, partnership interests or membership interests in such
Investment Affiliate held by the Consolidated Group in the aggregate and
(ii) the percentage of the total book value of such Investment Affiliate that
would be received by the Consolidated Group in the aggregate, upon liquidation
of such Investment Affiliate, after repayment in full of all Indebtedness of
such Investment Affiliate.




         "Consolidated Interest Expense" means, for any period without
duplication, the sum of (a) the amount of interest expense, determined in
accordance with GAAP, of the Consolidated Group for such period attributable to
Consolidated Outstanding Indebtedness during such period plus (b) the applicable
Consolidated Group Pro Rata Share of any interest expense, determined in
accordance with GAAP, of each Investment Affiliate, for such period, whether
recourse or non-recourse.

         "Consolidated Net Income" means, for any period, consolidated net
income (or loss) of the Consolidated Group for such period determined on a
consolidated basis in accordance with GAAP.

         "Consolidated Net Worth" means, as of any date of determination, an
amount equal to (a) Total Asset Value minus (b) Consolidated Outstanding
Indebtedness as of such date.

         "Consolidated Outstanding Indebtedness" means, as of any date of
determination, without duplication, the sum of (a) all Indebtedness of the
Consolidated Group outstanding at such date, determined on a consolidated basis
in accordance with GAAP (whether recourse or non-recourse), provided that, with
respect to Indebtedness of any member of the Consolidated Group which is not a
Wholly-Owned Subsidiary of the Borrowers, the portion of such Indebtedness to be
included in Consolidated Outstanding Indebtedness shall be the greater of (i)
the percentage ownership interest in such member of the Consolidated Group which
is held directly or indirectly by the Borrowers and (ii) the percentage of such
Indebtedness which is also Recourse Indebtedness of a Borrower or a Wholly-Owned
Subsidiary of a Borrower, plus, without duplication, (b) the applicable
Consolidated Group Pro Rata Share of any Indebtedness of each Investment
Affiliate other than Indebtedness of such Investment Affiliate to a member of
the Consolidated Group.

         "Construction in Progress" means, as of any date, the book value of any
Projects then under development provided that a Project shall no longer be
included in Construction in Progress and shall be deemed to be a Stabilized
Retail Project and shall be valued based on its Net Operating Income upon the
earlier of (i) the expiration of the second full fiscal quarter after
substantial completion (which shall mean the receipt of a temporary certificate
of occupancy or a final certificate of occupancy) of such Project and (ii) the
last day of the first full fiscal quarter in which the Adjusted Annual NOI
attributable to such Project divided by the Capitalization Rate exceeds the book
value of such Project.

         "Controlled Group" means all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrowers or any of their Subsidiaries,
are treated as a single employer under Section 414 of the Code.

         "Conversion/Continuation Notice" is defined in Section 2.10.

         "Default" means an event described in Article VII.

         "Defaulting Lender" means any Lender which fails or refuses to perform
its obligations under this Agreement within the time period specified for
performance of such obligation, or, if no time frame is specified, if such
failure or refusal continues for a period of five (5) Business Days after
written notice from the Administrative Agent; provided that if such Lender cures
such failure or refusal, such Lender shall cease to be a Defaulting Lender.

         "Default Rate" means the interest rate which may apply during the
continuance of a Default pursuant to Section 2.12.

         "Dividend Payout Ratio" means, for the most recent four (4) fiscal
quarters for any Person, the ratio of (a) an amount equal to (i) 100% of all
dividends or other distributions, direct or indirect, on account of any equity
interests of such Person (except dividends or distributions payable solely in
additional equity interests of the same class) outstanding during such period,
less (ii) any amount of such dividends or distributions constituting Dividend
Reinvestment Proceeds, to (b) Funds From Operations of such Person for such
period.




         "Dividend Reinvestment Proceeds" means all dividends or other
distributions, direct or indirect, on account of any equity interest of any
Person which any holder(s) of such equity interest directs to be used,
concurrently with the making of such dividend or distribution, for the purpose
of purchasing for the account of such holder(s) additional equity interests in
such Person or its subsidiaries.

         "Environmental Laws" means any and all foreign, Federal, state, local
or municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect, in each case to the extent the
foregoing are applicable to the Borrowers or any Subsidiaries or any of their
respective assets or Projects.

         "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any rule or regulation issued thereunder.

         "Excluded Taxes" means, in the case of each Lender or applicable
Lending Installation and the Administrative Agent, taxes imposed on its overall
net income, and franchise taxes imposed on it, by any jurisdiction with taxing
authority over the Lender.

         "Excluded Tenants" means, as of any date, (i) any anchor tenant or (ii)
any non-anchor tenant leasing more than 15,000 square feet of gross leasable
area at one of the Projects that either (a) is subject to a voluntary or
involuntary petition for relief under any federal or state bankruptcy codes or
insolvency law or (b) is not operating its business in its demised premises at
such Project unless, in either case, such non-operating tenant's lease
obligations are guaranteed by an entity whose then current long-term, unsecured
debt obligations are rated BBB-- or above by S&P and Baa3 or above by Moody's.

         "Facility Letter of Credit" means a Letter of Credit issued pursuant to
Article IIA of this Agreement.

         "Facility Letter of Credit Fee" is defined in Section 2A.8.

         "Facility Letter of Credit Obligations" means, as at the time of
determination thereof, all liabilities, whether actual or contingent, of the
Borrowers with respect to Facility Letters of Credit, including the sum of
(a) the Reimbursement Obligations and (b) the aggregate undrawn face amount of
the then outstanding Facility Letters of Credit.

         "Facility Letter of Credit Sublimit" means $10,000,000.

         "Facility Termination Date" means May 6, 2005, which is the 364th day
after and including the Agreement Execution Date.

         "Federal Funds Effective Rate" shall mean, for any day, the rate per
annum (rounded upward to the nearest one one-hundredth of one percent (1/100 of
1%)) announced by the Federal Reserve Bank of Cleveland on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
"Federal Funds Effective Rate."

         "Fee Letter" is defined in Section 2.6.

         "Financial Contract" of a Person means (i) any exchange - traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (ii) any Rate Management
Transaction.




         "Financial Undertaking" of a Person means (i) any transaction which is
the functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person, or
(ii) any agreements, devices or arrangements designed to protect at least one of
the parties thereto from the fluctuations of interest rates, exchange rates or
forward rates applicable to such party's assets, liabilities or exchange
transactions, including, but not limited to, interest rate exchange agreements,
forward currency exchange agreements, interest rate cap or collar protection
agreements, forward rate currency or interest rate options.

         "First Mortgage Receivable" means any Indebtedness owing to a member of
the Consolidated Group which is secured by a first-priority mortgage, deed to
secure debt or deed of trust on commercial real estate having a value in excess
of the amount of such Indebtedness and which has been designated by the
Borrowers as a "First Mortgage Receivable" in its most recent compliance
certificate.

         "Fixed Charge Coverage Ratio" means (i) Adjusted Annual NOI divided by
(ii) the sum of (A) Consolidated Debt Service for the most recent four (4)
fiscal quarters for which financial results have been reported, plus (B) all
Preferred Dividends, if any, payable with respect to such four (4) fiscal
quarters.

         "Fixed Rate" means the LIBOR Rate.

         "Fixed Rate Advance" means an Advance which bears interest at a Fixed
Rate.

         "Fixed Rate Loan" means a Loan which bears interest at a Fixed Rate.

         "Floating Rate" means, for any day, a rate per annum equal to (i) the
Alternate Base Rate for such day plus (ii) ABR Applicable Margin for such day,
in each case changing when and as the Alternate Base Rate changes.

         "Floating Rate Advance" means an Advance which bears interest at the
Floating Rate, including without limitation all Swingline Advances.

         "Floating Rate Loan" means a Loan which bears interest at the Floating
Rate.

         "Funds From Operations" shall have the meaning determined from time to
time by the National Association of Real Estate Investment Trusts to be the
meaning most commonly used by its members, excluding however, in any event, the
effect of non-cash charges related to the purchase of the Advisor or any other
advisor or management company owned or controlled by The Inland Group, Inc. or
controlled by the controlling shareholders of The Inland Group, Inc.

         "GAAP" means generally accepted accounting principles in the United
States of America as in effect from time to time, applied in a manner consistent
with that used in preparing the financial statements referred to in Section 6.1.

         "Governmental Authority" means any nation or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

         "Guarantee Obligation" means, as to any Person (the "guaranteeing
person"), any obligation (determined without duplication) of (a) the
guaranteeing person or (b) another Person (including, without limitation, any
bank under any Letter of Credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counter-indemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the "primary obligations")
of any other third Person (the "primary obligor") in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business or guarantees by a Borrower of
liability under any interest rate lock agreement utilized to facilitate Secured
Indebtedness of another member of the Consolidated Group or an Investment
Affiliate. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the maximum stated amount of the primary obligation
relating to such Guarantee Obligation (or, if less, the maximum stated liability
set forth in the instrument embodying such Guarantee Obligation), provided, that
in the absence of any such stated amount or stated liability, the amount of such
Guarantee Obligation shall be such guaranteeing person's maximum reasonably
anticipated liability in respect thereof as determined by the Borrowers in good
faith.




         "Implied Debt Service" means, as of any date, the annual debt service
that would be required to fully amortize the Consolidated Outstanding
Indebtedness as of the calculation date by equal monthly payments over a 25 year
amortization period, using an implied interest rate equal to the greater of (A)
the yield on 10 year United States Treasury obligations or (B) five percent
(5.00%), plus, in either case, two percent (2.00%) per annum.

         "Indebtedness" of any Person at any date means without duplication,
(a) all indebtedness of such Person for borrowed money including without
limitation any repurchase obligation or liability of such Person with respect to
securities, accounts or notes receivable sold by such Person, (b) all
obligations of such Person for the deferred purchase price of property or
services (other than current trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices), to the extent
such obligations constitute indebtedness for the purposes of GAAP, (c) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (d) all Capitalized Lease Obligations, (e) all obligations
of such Person in respect of acceptances issued or created for the account of
such Person, (f) all Guarantee Obligations of such Person (excluding in any
calculation of consolidated Indebtedness of the Consolidated Group, Guarantee
Obligations of one member of the Consolidated Group in respect of primary
obligations of any other member of the Consolidated Group), (g) all
reimbursement obligations of such Person for letters of credit and other
contingent liabilities, (h) any Net Mark-to-Market Exposure and (i) all
liabilities secured by any lien (other than liens for taxes not yet due and
payable) on any property owned by such Person even though such Person has not
assumed or otherwise become liable for the payment thereof.

         "Interest Period" means a LIBOR Interest Period.

"Investment" of a Person means any Property owned by such Person, including
without limitation, any loan, advance (other than commission, travel and similar
advances to officers and employees made in the ordinary course of business),
extension of credit (other than accounts receivable arising in the ordinary
course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership interests, notes,
debentures or other securities of any other Person made by such Person.

         "Investment Affiliate" means any Person in which the Consolidated
Group, directly or indirectly, has either a controlling interest or a ten
percent (10%) or greater ownership interest, whose financial results, in either
case, are not consolidated under GAAP with the financial results of the
Consolidated Group.

         "Issuance Date" is defined in Section 2A.4(i)(b).

         "Issuance Notice" is defined in Section 2A.4(iii).




         "Issuing Bank" means, with respect to each Facility Letter of Credit,
the Lender which issues such Facility Letter of Credit. KeyBank shall be the
sole Issuing Bank.

         "Lenders" means the lending institutions listed on the signature pages
of this Agreement, their respective successors and assigns and any other lending
institutions that subsequently become parties to this Agreement.

         "Lending Installation" means, with respect to a Lender, any office,
branch, subsidiary or affiliate of such Lender.

         "Letter of Credit" of a Person means a letter of credit or similar
instrument which is issued upon the application of such Person or upon which
such Person is an account party or for which such Person is in any way liable.

         "Letter of Credit Collateral Account" is defined in Section 2A.9.

         "Letter of Credit Request" is defined in Section 2A.4(i).

         "Leverage Ratio" means Consolidated Outstanding Indebtedness divided by
Total Asset Value, expressed as a percentage.

         "LIBOR Applicable Margin" means, as of any date with respect to any
LIBOR Interest Period, the LIBOR Applicable Margin set forth in Section 2.3 used
in calculating the interest rate applicable to LIBOR Rate Advances which shall
vary from time to time in accordance with the Leverage Ratio as provided
therein.

         "LIBOR Base Rate" means, the average rate (rounded upwards to the
nearest 1/16th) with respect to a LIBOR Rate Advance for the relevant LIBOR
Interest Period, the applicable British Bankers' Association LIBOR rate for
deposits in U.S. dollars as reported by any generally recognized financial
information service as of 11:00 a.m. (London time) two Business Days prior to
the first day of such LIBOR Interest Period, and having a maturity equal to such
LIBOR Interest Period, provided that, if no such British Bankers' Association
LIBOR rate is available to the Administrative Agent, the applicable LIBOR Base
Rate for the relevant LIBOR Interest Period shall instead be the rate determined
by the Administrative Agent to be the rate at which KeyBank or one of its
Affiliate banks offers to place deposits in U.S. dollars with first-class banks
in the London interbank market at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of such LIBOR Interest Period, in the
approximate amount of the relevant LIBOR Rate Advance and having a maturity
equal to such LIBOR Interest Period.

         "LIBOR Interest Period" means, with respect to each amount bearing
interest at a LIBOR based rate, a period of one, two, three or six months, to
the extent deposits with such maturities are available to the Lenders,
commencing on a Business Day, as selected by Borrowers; provided, however, that
(i) any LIBOR Interest Period which would otherwise end on a day which is not a
Business Day shall continue to and end on the next succeeding Business Day,
unless the result would be that such LIBOR Interest Period would be extended to
the next succeeding calendar month, in which case such LIBOR Interest Period
shall end on the next preceding Business Day and (ii) any LIBOR Interest Period
which begins on a day for which there is no numerically corresponding date in
the calendar month in which such LIBOR Interest Period would otherwise end shall
instead end on the last Business Day of such calendar month. Notwithstanding the
foregoing, at any one time there will be no more than six (6) LIBOR Interest
Periods in effect.

         "LIBOR Rate" means, for any LIBOR Interest Period, the sum of (A) the
LIBOR Base Rate applicable thereto divided by one minus the then-current Reserve
Requirement and (B) the LIBOR Applicable Margin.

         "LIBOR Rate Advance" means an Advance which bears interest at a LIBOR
Rate.




         "LIBOR Rate Loan" means a Loan which bears interest at a LIBOR Rate.

"Lien" means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

         "Loan" means, with respect to a Lender, such Lender's portion of any
borrowing hereunder by the Borrowers.

         "Loan Documents" means this Agreement, the Notes, the Subordination
Agreement and any other document from time to time evidencing or securing
indebtedness incurred by the Borrowers under this Agreement, as any of the
foregoing may be amended or modified from time to time.

         "Marketable REIT Securities" means Investments in Capital Stock or debt
securities issued by any Person (other than an Investment Affiliate) which is a
publicly held real estate investment trust, but only so long as such Investments
have been or are being offered for sale to the public after receipt of all
necessary approvals from Governmental Authorities, are unmargined and are not
subject to any Lien.

         "Marketable Securities" means Investments in Capital Stock or debt
securities issued by any Person (other than an Investment Affiliate) which are
publicly traded on a national exchange and which are unmargined and not subject
to any Lien, excluding Cash Equivalents and Marketable REIT Securities.

         "Material Adverse Effect" means, in the Administrative Agent's
reasonable discretion, a material adverse effect on (i) the business, property
or condition (financial or otherwise) of the Borrowers and their Subsidiaries
taken as a whole, (ii) the ability of the Borrowers to perform their obligations
under the Loan Documents, or (iii) the validity or enforceability of any of the
Loan Documents.

         "Materials of Environmental Concern" means any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation.

         "Maximum Legal Rate" means the maximum nonusurious interest rate, if
any, that at any time or from time to time may be contracted for, taken,
reserved, charged or received on the indebtedness evidenced by the Note and as
provided for herein or in the Note or other Loan Documents, under the laws of
such state or states whose laws are held by any court of competent jurisdiction
to govern the interest rate provisions hereof.

         "Moody's" means Moody's Investors Service, Inc. and its successors.

         "Multiemployer Plan" means a Plan maintained pursuant to a collective
bargaining agreement or any other arrangement to which the Borrowers or any
member of the Controlled Group is a party to which more than one employer is
obligated to make contributions.

         "Net Mark-to-Market Exposure" of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions or any other
Financial Contract. "Unrealized losses" means the fair market value of the cost
to such Person of replacing such Rate Management Transaction or other Financial
Contract as of the date of determination (assuming the Rate Management
Transaction or other Financial Contract were to be terminated as of that date),
and "unrealized profits" means the fair market value of the gain to such Person
of replacing such Rate Management Transaction or other Financial Contract as of
the date of determination (assuming such Rate Management Transaction or other
Financial Contract were to be terminated as of that date).




         "Net Operating Income" means, with respect to any Project for any
period, "property rental and other income" (as determined by GAAP but excluding
in all events any master-lease income) attributable to such Project accruing for
such period minus the amount of all expenses (as determined in accordance with
GAAP) incurred in connection with and directly attributable to the ownership and
operation of such Project for such period, including, without limitation,
Management Fees and amounts accrued for the payment of real estate taxes and
insurance premiums, but excluding any general and administrative expenses
related to the operation of the Borrowers, any interest expense or other debt
service charges and any non-cash charges such as depreciation or amortization of
financing costs. As used herein "Management Fees" means, with respect to each
Project for any period, an amount equal to the greater of (i) actual management
fees payable with respect thereto and (ii) three percent (3%) per annum on the
aggregate base rent and percentage rent due and payable under the leases at such
Project.

         "Non-U.S. Lender" is defined in Section 3.5(iv).

         "Note" means a promissory note, in substantially the form of Exhibit B
hereto, duly executed by the Borrowers and payable to the order of a Lender in
the amount of its Commitment, including any amendment, modification, renewal or
replacement of such promissory note.

         "Notice of Assignment" is defined in Section 12.3.2.

         "Obligations" means the Advances, the Facility Letters of Credit, the
Reimbursement Obligations, and all accrued and unpaid fees and all other
obligations of Borrowers to the Administrative Agent or the Lenders arising
under this Agreement or any of the other Loan Documents, including all payments
and other obligations that may accrue after the commencement of any action or
proceeding described in Sections 7.7 and 7.8.

         "Other Taxes" is defined in Section 3.5(ii).

         "Outstanding Facility Amount" means, at any time, the sum of all then
outstanding Advances and Facility Letter of Credit Obligations.

         "Participants" is defined in Section 12.2.1.

         "Payment Date" means, with respect to the payment of interest accrued
on any Advance, the first Business Day of each calendar month.

         "PBGC" means the Pension Benefit Guaranty Corporation, or any successor
thereto.

         "Percentage" means for each Lender the ratio that such Lender's
Commitment bears to the Aggregate Commitment, expressed as a percentage.

         "Permitted Acquisitions" are defined in Section 6.15.

         "Permitted Investments" are defined in Section 6.23.

         "Permitted Liens" are defined in Section 6.16.

         "Person" means any natural person, corporation, limited liability
company, joint venture, partnership, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

         "Plan" means an employee pension benefit plan which is covered by Title
IV of ERISA or subject to the minimum funding standards under Section 412 of the
Code as to which the Borrowers or any member of the Controlled Group may have
any liability.




         "Preferred Dividends" means, with respect to any entity, dividends or
other distributions which are payable to holders of any ownership interests in
such entity which entitle the holders of such ownership interests to be paid on
a preferred basis prior to dividends or other distributions to the holders of
other types of ownership interests in such entity.

         "Prime Rate" means a rate per annum equal to the prime rate of interest
publicly announced from time to time by KeyBank or its parent as its prime rate
(which is not necessarily the lowest rate charged to any customer), changing
when and as said prime rate changes. In the event that there is a successor to
the Administrative Agent by merger, or the Administrative Agent assigns its
duties and obligations to an Affiliate, then the term "Prime Rate" as used in
this Agreement shall mean the prime rate, base rate or other analogous rate of
the new Administrative Agent.

         "Project" means any real estate asset located in the United States
owned by a Borrower or any of its Subsidiaries or any Investment Affiliate, and
operated or intended to be operated as a retail property.

         "Property" of a Person means any and all property, whether real,
personal, tangible, intangible, or mixed, of such Person, or other assets owned,
leased or operated by such Person.

         "Purchasers" is defined in Section 12.3.1.

         "Rate Management Transaction" means any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by a
Borrower which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

         "Recourse Indebtedness" means any Indebtedness of a Borrower or any
other member of the Consolidated Group with respect to which the liability of
the obligor is not limited to the obligor's interest in specified assets
securing such Indebtedness, subject to customary limited exceptions for certain
acts or types of liability such as environmental liability, fraud and other
customary nonrecourse carveouts.

         "Regulation D" means Regulation D of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor thereto
or other regulation or official interpretation of said Board of Governors
relating to reserve requirements applicable to member banks of the Federal
Reserve System.

         "Regulation U" means Regulation U of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

         "Reimbursement Obligations" means at any time, the aggregate of the
obligations of the Borrowers to the Lenders, the Issuing Bank and the
Administrative Agent in respect of all unreimbursed payments or disbursements
made by the Lenders, the Issuing Bank and the Administrative Agent under or in
respect of the Facility Letters of Credit.

         "Reportable Event" means a reportable event as defined in Section 4043
of ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.




         "Required Lenders" means Lenders in the aggregate having at least 66
2/3% of the Aggregate Commitment or, if the Aggregate Commitment has been
terminated, Lenders in the aggregate holding at least 66 2/3% of the aggregate
unpaid principal amount of the outstanding Advances, provided that, the
Commitment and Advances held by any then-current Defaulting Lender shall be
subtracted from the Aggregate Commitment and the outstanding Advances solely for
the purpose of calculating the Required Lenders at such time.

         "Reserve Requirement" means, with respect to a LIBOR Rate Loan and
LIBOR Interest Period, that percentage (expressed as a decimal) which is in
effect on such day, as prescribed by the Federal Reserve Board or other
governmental authority or agency having jurisdiction with respect thereto for
determining the maximum reserves (including, without limitation, basic,
supplemental, marginal and emergency reserves) for eurocurrency funding
(currently referred to as "Eurocurrency Liabilities" in Regulation D) maintained
by a member bank of the Federal Reserve System.

         "Secured Indebtedness" means any Indebtedness of a Borrower or any
other member of the Consolidated Group which is secured by a Lien on a Project
or on any ownership interests in any Person or on any other assets provided that
the portion of such Indebtedness included in "Secured Indebtedness" shall not
exceed the aggregate value of the assets securing such Indebtedness at the time
such Indebtedness was incurred.

         "Section" means a numbered section of this Agreement, unless another
document is specifically referenced.

         "Single Employer Plan" means a Plan maintained by the Borrowers or any
member of the Controlled Group for employees of the Borrowers or any member of
the Controlled Group.

         "S&P" means Standard & Poor's Ratings Group and its successors.

         "Stabilized Retail Projects" mean any neighborhood shopping centers,
community shopping centers, stand-alone, triple net retail properties and any
other stabilized Projects approved by the Administrative Agent, but not
including any Projects included in Construction in Progress.

         "Subordination Agreement" means a subordination agreement by the
Advisor for the benefit of the Lenders, in the form of Exhibit A attached hereto
and made a part hereof, pursuant to which Advisor agrees to subordinate to the
Obligations its rights to receive fees in excess of 4.5% the aggregate Net
Operating Income of the Projects of the Consolidated Group.

         "Subsidiary" of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a "Subsidiary"
shall mean a Subsidiary of the Borrowers.

         "Substantial Portion" means, with respect to the Property of the
Borrowers and its Subsidiaries, Property which represents more than 10% of
then-current Total Asset Value.

         "Swingline Advances" means, as of any date, collectively, all Swingline
Loans then outstanding under this Facility.




         "Swingline Commitment" means the obligation of the Swingline Lender to
make Swingline Loans not exceeding $10,000,000, which is included in, and is not
in addition to, the Swingline Lender's total Commitment hereunder.

         "Swingline Lender" shall mean KeyBank National Association, in its
capacity as a Lender, and at the option of a new Administrative Agent, any
successor Administrative Agent.

         "Swingline Loan" means a loan made by the Swingline Lender pursuant to
Section 2.16 hereof.

         "Taxes" means any and all present or future taxes, duties, levies,
imposts, deductions, charges or withholdings, and any and all liabilities with
respect to the foregoing, but excluding Excluded Taxes and Other Taxes.

         "Total Asset Value" means, as of any date, (i) Adjusted Annual NOI
attributable to Projects owned by the Borrowers or a member of the Consolidated
Group (excluding 100% of the Adjusted Annual NOI attributable to Projects not
owned for the entire fiscal quarter for which Adjusted Annual NOI is calculated)
divided by the Capitalization Rate, plus (ii) 100% of the price paid for any
such Projects first acquired by the Borrowers or a member of the Consolidated
Group during such fiscal quarter, plus (iii) cash, Cash Equivalents, Marketable
Securities and Marketable REIT Securities owned by the Consolidated Group as of
the end of such fiscal quarter (provided that Marketable Securities and
Marketable REIT Securities shall not constitute more than 5% of Total Asset
Value), plus (iv) the Consolidated Group's Pro Rata Share of (A) Adjusted Annual
NOI attributable to Projects owned by Investment Affiliates (excluding Adjusted
Annual NOI attributable to Projects not owned for the entire fiscal quarter on
which Adjusted Annual NOI is calculated) divided by (B) the Capitalization Rate,
plus (v) the Consolidated Group Pro Rata Share of the price paid for such
Projects first acquired by an Investment Affiliate during such quarter (provided
that the value of clauses (iv) and (v) in the aggregate shall not constitute
more than 10% of Total Asset Value) plus (vi) Construction in Progress at book
value (provided that Construction in Progress shall not constitute more than 10%
of Total Asset Value), plus (vii) First Mortgage Receivables owned by the
Consolidated Group at the lower of book value or market value (provided that
First Mortgage Receivables shall not exceed 10% of Total Asset Value), plus
(viii) Unimproved Land at book value not to exceed $20,000,000, all such
limitations to be calculated and determined in the order and manner shown on the
form of compliance certificate attached as Exhibit C.

         "Transferee" is defined in Section 12.4.

         "Type" means, with respect to any Advance, its nature as a Floating
Rate Advance or LIBOR Rate Advance.

         "Unfunded Liabilities" means the amount (if any) by which the present
value of all vested nonforfeitable benefits under all Single Employer Plans
exceeds the fair market value of all such Plan assets allocable to such
benefits, all determined as of the then most recent valuation date for such
Plans.

         "Unimproved Land" means, as of any date, any land which (i) is not
appropriately zoned for retail development, (ii) does not have access to all
necessary utilities or (iii) does not have access to publicly dedicated streets,
unless such land has been designated in writing by the Borrowers in a
certificate delivered to the Administrative Agent as land that is reasonably
expected to satisfy all such criteria within twelve (12) months after such date.
For purposes of clarification, if any such land has been so designated, it shall
be deemed to be included in Construction in Progress as of such date of
designation and from and after such date shall not be considered Unimproved
Land.

         "Unmatured Default" means an event which but for the lapse of time or
the giving of notice, or both, would constitute a Default.




         "Unsecured Indebtedness" means, with respect to any Person, all
Indebtedness of such Person for borrowed money that does not constitute Secured
Indebtedness.

         "Unused Fee" is defined in Section 2.5.

         "Unused Fee Percentage" means, with respect to any day during a
calendar quarter, (i) 0.15% per annum, if the sum of the Advances and the
Facility Letter of Credit Obligations outstanding on such day is 50% or more of
the Aggregate Commitment or (ii) 0.30% per annum, if the sum of the Advances and
Facility Letter of Credit Obligations outstanding on such day is less than 50%
of the Aggregate Commitment.

         "Wholly-Owned Subsidiary" of a Person means (i) any Subsidiary all of
the outstanding voting securities of which shall at the time be owned or
controlled, directly or indirectly, by such Person or one or more Wholly-Owned
Subsidiaries of such Person, or by such Person and one or more Wholly-Owned
Subsidiaries of such Person, or (ii) any partnership, limited liability company,
association, joint venture or similar business organization 100% of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled.

         The foregoing definitions shall be equally applicable to both the
singular and plural forms of the defined terms.


ARTICLE II.

THE CREDIT


      2.1      Generally. Subject to the terms and conditions of this Agreement,
Lenders severally agree to make Advances through the Administrative Agent to
Borrowers from time to time prior to the Facility Termination Date, and to
support the issuance of Facility Letters of Credit under Article IIA of this
Agreement, provided that the making of any such Advance or the issuance of such
Facility Letter of Credit will not:

> > (i) cause the then-current Outstanding Facility Amount to exceed the
> > then-current Aggregate Commitment; or
> > 
> > 
> > (ii) cause the then-current outstanding Swingline Advances to exceed the
> > Swingline Commitment; or
> > 
> > 
> > (iii) cause the then outstanding Facility Letters of Credit Obligations to
> > exceed the Facility Letter of Credit Sublimit.


The Advances may be Swingline Advances, ratable Floating Rate Advances, or
ratable Fixed Rate Advances. Each Lender shall fund its Percentage of each such
Advance (other than a Swingline Advance) and no Lender will be required to fund
any amounts which, when aggregated with such Lender's Percentage of all other
Advances then outstanding and of all Facility Letter of Credit Obligations,
would exceed such Lender's then-current Commitment. This facility ("Facility")
is a revolving credit facility and, subject to the provisions of this Agreement,
Borrowers may request Advances hereunder, repay such Advances and reborrow
Advances at any time prior to the Facility Termination Date. The Borrowers
hereby irrevocably designate and authorize the REIT, as their exclusive agent to
act on their behalf in connection with the requesting, funding, maintenance,
conversion, continuation and repayment of any Advances under the this Agreement,
or any other matter relating to this Agreement or the Loan Documents, including
without limitation any amendments thereto or consents thereunder, and agrees
that the Administrative Agent and the Lenders may rely on any directions or
undertakings given by the REIT, with respect to such matters without further
inquiry of or confirmation from any other Borrower. All liability of the
Borrowers hereunder shall be joint and several.





     2.2      Ratable and Non-Ratable Advances. Each Advance hereunder shall
consist of Loans made from the several Lenders ratably based on each Lender's
Percentage, except for Swingline Loans which shall be made by the Swingline
Lender in accordance with Section 2.16. The ratable Advances may be Floating
Rate Advances, LIBOR Rate Advances or a combination thereof, selected by the
Borrowers in accordance with Sections 2.8 and 2.9.




     2.3      Applicable Margin. The Applicable Margins will vary from time to
time based on the Leverage Ratio. The Applicable Margins will be adjusted only
quarterly on the forty-fifth (45th) day after the close of each fiscal quarter,
based on the Leverage Ratio as of the last day of the preceding fiscal quarter.
Borrower shall provide the quarterly statements described in Section 6.1(iii)
below to the Administrative Agent in order for it to make such determination and
if such information is not provided in a timely fashion then the highest
Applicable Margins in the grids below shall be applicable until such information
is provided.




Leverage Ratio

LIBOR Applicable
 Margin

ABR Applicable Margin

< 40%

160 bps

0 bps

> 40%, but < 45%

175 bps

0 bps

> 45%, but < 50%

190 bps

0 bps

> 50%, but < 55%

205 bps

25 bps

> 55%

225 bps

50 bps



     2.4      Final Principal Payment. Any outstanding Advances and all other
unpaid Obligations shall be paid in full by the Borrowers on the Facility
Termination Date.


     2.5      Unused Fee. The Borrowers agree to pay to the Administrative Agent
for the account of each Lender an unused facility fee (the "Unused Fee") equal
to an aggregate amount computed on a daily basis by multiplying (i) the Unused
Fee Percentage applicable to such day, expressed as a per diem rate, times (ii)
the excess of the Aggregate Commitment over the Outstanding Facility Amount on
such day. The Unused Fee shall be payable quarterly in arrears on the first
Business Day of each calendar quarter (for the prior calendar quarter) and upon
any termination of the Aggregate Commitment in its entirety.


     2.6      Other Fees. The Borrowers agree to pay all fees payable to the
Administrative Agent pursuant to the Borrowers' letter agreement with the
Administrative Agent and Bank of America, N.A. dated as of April 13, 2004.


     2.7      Minimum Amount of Each Advance. Each Advance shall be in the
minimum amount of $1,000,000; provided, however, that any Floating Rate Advance
may be in the amount of the unused Aggregate Commitment.


     2.8      Optional Principal Payments. The Borrowers may from time to time
pay, without penalty or premium, all or any part of outstanding Floating Rate
Advances without prior notice to the Administrative Agent. A Fixed Rate Advance
may be paid on the last day of the applicable Interest Period or, if and only if
the Borrowers pay any amounts due to the Lenders under Sections 3.4 and 3.5 as a
result of such prepayment, on a day prior to such last day, provided that the
Borrowers have given the Administrative Agent at least one (1) Business Day
prior notice thereof.

 


     2.9      Method of Selecting Types and Interest Periods for New Advances.
The Borrowers shall select the Type of Advance and, in the case of each Fixed
Rate Advance, the LIBOR Interest Period applicable to each Advance from time to
time. The Borrowers shall give the Administrative Agent irrevocable notice (a
"Borrowing Notice") in the form attached as Exhibit G and made a part hereof
(i) not later than 1:00 p.m. Cleveland, Ohio time on the Business Day
immediately preceding the Borrowing Date of each Floating Rate Advance, (ii) not
later than 10:00 a.m. Cleveland, Ohio time, at least three (3) Business Days
before the Borrowing Date for each LIBOR Rate Advance and (iii) not later than
10:00 a.m. Cleveland, Ohio time on the same day as the Borrowing Date for each
Swingline Advance, which shall specify:

> > > (i) the Borrowing Date, which shall be a Business Day, of such Advance,
> > > 
> > > 
> > > (ii) the aggregate amount of such Advance,
> > > 
> > > 
> > > (iii) the Type of Advance selected, and
> > > 
> > > 
> > > (iv) in the case of each Fixed Rate Advance, the LIBOR Interest Period
> > > applicable thereto.


     Each Lender shall make available its Loan or Loans, in funds immediately
available in Cleveland, Ohio to the Administrative Agent at its address
specified pursuant to Article XIII on each Borrowing Date not later than
(i) 10:00 a.m. (Cleveland, Ohio time), in the case of Floating Rate Advances
(other than Swingline Advances), or (ii) noon (Cleveland, Ohio time) in the case
of all other Advances. The Administrative Agent will make the funds so received
from the Lenders available to the Borrowers at the Administrative Agent's
aforesaid address.


     No LIBOR Interest Period may end after the Facility Termination Date.
Unless the Required Lenders otherwise agree in writing, in no event may there be
more than six (6) different LIBOR Interest Periods for LIBOR Advances in effect
at any one time.


      2.10      Conversion and Continuation of Outstanding Advances. Floating
Rate Advances shall continue as Floating Rate Advances unless and until such
Floating Rate Advances are converted into Fixed Rate Advances. Each Fixed Rate
Advance shall continue as a Fixed Rate Advance until the end of the then
applicable Interest Period therefor, at which time such Fixed Rate Advance shall
be automatically converted into a Floating Rate Advance unless the Borrowers
shall have given the Administrative Agent a Conversion/Continuation Notice
requesting that, at the end of such Interest Period, such Fixed Rate Advance
either continue as a Fixed Rate Advance for the same or another Interest Period
or be converted to an Advance of another Type. Subject to the terms of
Section 2.7, the Borrowers may elect from time to time to convert all or any
part of an Advance of any Type into any other Type or Types of Advances;
provided that any conversion of any Fixed Rate Advance shall be made on, and
only on, the last day of the Interest Period applicable thereto. The Borrowers
shall give the Administrative Agent irrevocable notice (a
"Conversion/Continuation Notice") of each conversion of an Advance to a Fixed
Rate Advance or continuation of a Fixed Rate Advance not later than 10:00 a.m.
(Cleveland, Ohio time), at least three Business Days, in the case of a
conversion into or continuation of a LIBOR Advance, prior to the date of the
requested conversion or continuation, specifying:

> (i)    the requested date which shall be a Business Day, of such conversion or
> continuation;
> 
> 
> (ii) the aggregate amount and Type of the Advance which is to be converted or
> continued; and
> 
> 
> (iii) the amount and Type(s) of Advance(s) into which such Advance is to be
> converted or continued and, in the case of a conversion into or continuation
> of a Fixed Rate Advance, the duration of the Interest Period applicable
> thereto.

     2.11     Changes in Interest Rate, Etc. Each Floating Rate Advance shall
bear interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is converted from a Fixed Rate
Advance into a Floating Rate Advance pursuant to Section 2.10 to but excluding
the date it becomes due or is converted into a Fixed Rate Advance pursuant to
Section 2.10 hereof, at a rate per annum equal to the Floating Rate for such
day. Changes in the rate of interest on that portion of any Advance maintained
as a Floating Rate Advance will take effect simultaneously with each change in
the Alternate Base Rate. Each Fixed Rate Advance shall bear interest from and
including the first day of the Interest Period applicable thereto to (but not
including) the last day of such Interest Period at the interest rate determined
as applicable to such Fixed Rate Advance.




     2.12    Rates Applicable After Default.   Notwithstanding anything to the
contrary contained in Section 2.9 or 2.10, during the continuance of a Default
or Unmatured Default the Required Lenders may, at their option, by notice to the
Borrowers (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued as a Fixed Rate Advance. During the continuance of a
Default the Required Lenders may, at their option, by notice to the Borrowers
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that (i) each Fixed Rate Advance
shall bear interest for the remainder of the applicable Interest Period at the
rate otherwise applicable to such Interest Period plus 2% per annum and (ii)
each Floating Rate Advance shall bear interest at a rate per annum equal to the
Floating Rate otherwise applicable to the Floating Rate Advance plus 2% per
annum; provided, however, that the Default Rate shall become applicable
automatically if a Default occurs under Section 7.1 or 7.2, unless waived by the
Required Lenders.




     2.13     Method of Payment.

>      (i)      All payments of the Obligations hereunder shall be made, without
> setoff, deduction, or counterclaim, in immediately available United States
> funds to the Administrative Agent at the Administrative Agent's address
> specified pursuant to Article XIII, or at any other Lending Installation of
> the Administrative Agent specified in writing by the Administrative Agent to
> the Borrowers, by noon (Cleveland time) on the date when due and shall be
> applied ratably by the Administrative Agent among the Lenders.
> 
> 
>       (ii)      As provided elsewhere herein, all Lenders' interests in the
> Advances and the Loan Documents shall be ratable undivided interests and none
> of such Lenders' interests shall have priority over the others. Each payment
> delivered to the Administrative Agent for the account of any Lender or amount
> to be applied or paid by the Administrative Agent to any Lender shall be paid
> promptly (on the same day as received by the Administrative Agent if received
> prior to noon (Cleveland time) on such day and otherwise on the next Business
> Day) by the Administrative Agent to such Lender in the same type of funds that
> the Administrative Agent received at such Lender's address specified pursuant
> to Article XIII or at any Lending Installation specified in a notice received
> by the Administrative Agent from such Lender. Payments received by the
> Administrative Agent but not timely funded to the Lenders shall bear interest
> payable by the Administrative Agent at the Federal Funds Effective Rate from
> the date due until the date paid. The Administrative Agent is hereby
> authorized to charge the account of the REIT or the Operating Partnership
> maintained with KeyBank for each payment of principal, interest and fees as it
> becomes due hereunder.


     2.14      Notes; Telephonic Notices. Each Lender is hereby authorized to
record the principal amount of each of its Loans and each repayment on the
schedule attached to its Note, provided, however, that the failure to so record
shall not affect the Borrowers' obligations under such Note. The Administrative
Agent will at the request of the Borrowers, from time to time, but not more
often than monthly, provide notice of the amount of the outstanding Aggregate
Commitment, the Type of Advance, and the applicable interest rate, if for a
Fixed Rate Advance. Upon a Lender's furnishing to Borrowers an affidavit to such
effect, if a Note is mutilated, destroyed, lost or stolen, Borrowers shall
deliver to such Lender, in substitution therefore, a new note containing the
same terms and conditions as such Note being replaced.





     2.15      Interest Payment Dates; Interest and Fee Basis. Interest accrued
on each Advance shall be payable (i) on each Payment Date, commencing with the
first such date to occur after the date hereof, (ii) at maturity, whether by
acceleration or otherwise, and (iii) upon any termination of the Aggregate
Commitment in its entirety under Section 2.1 hereof. Interest, Unused Fees,
Facility Letter of Credit Fees and all other Fees shall be calculated for actual
days elapsed on the basis of a 360-day year. Interest shall be payable for the
day an Advance is made but not for the day of any payment on the amount paid if
payment is received prior to noon (Cleveland time) at the place of payment. If
any payment of principal of or interest on an Advance shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest in connection with such payment.


     2.16      Swingline Advances. In addition to the other options available to
the Borrowers hereunder, the Swingline Commitment shall be available for
Swingline Advances subject to the following terms and conditions. Swingline
Advances shall be made available for same day borrowings provided that notice is
given in accordance with Section 2.9 hereof. All Swingline Advances shall bear
interest at the Floating Rate. In no event shall the Swingline Lender be
required to fund a Swingline Advance if it would increase the total aggregate
outstanding Loans by Swingline Lender hereunder plus its Percentage of Facility
Letter of Credit Obligations to an amount in excess of the Swingline Lender's
Commitment. No Swingline Advance may be made to repay a Swingline Advance, but
Borrowers may repay Swingline Advances from subsequent pro rata Advances
hereunder. On the third (3rd) Business Day after such a Swingline Advance was
made, if such Swingline Advance has not been paid, each Lender irrevocably
agrees to purchase its Percentage of any Swingline Advance made by the Swingline
Lender regardless of whether the conditions for disbursement are satisfied at
the time of such purchase, including the existence of an Unmatured Default or
Default hereunder provided that Swingline Lender did not have actual knowledge
of such Unmatured Default or Default at the time the Swingline Advance was made
and provided further that no Lender shall be required to have total outstanding
Loans plus its Percentage of Facility Letters of Credit exceed its Commitment.
Such purchase shall take place on the date of the request by Swingline Lender so
long as such request is made by noon (Cleveland time), and otherwise on the
Business Day following such request. All requests for purchase shall be in
writing. From and after the date it is so purchased, each such Swingline Advance
shall, to the extent purchased, (i) be treated as a Loan made by the purchasing
Lenders and not by the selling Lender for all purposes under this Agreement and
the payment of the purchase price by a Lender shall be deemed to be the making
of a Loan by such Lender and shall constitute outstanding principal under such
Lender's Note, and (ii) shall no longer be considered a Swingline Advance except
that all interest accruing on or attributable to such Swingline Advance for the
period prior to the date of such purchase shall be paid when due by the
Borrowers to the Administrative Agent for the benefit of the Swingline Lender
and all such amounts accruing on or attributable to such Loans for the period
from and after the date of such purchase shall be paid when due by the Borrowers
to the Administrative Agent for the benefit of the purchasing Lenders. If prior
to purchasing its Percentage of a Swingline Advance one of the events described
in Section 7.7 shall have occurred and such event prevents the consummation of
the purchase contemplated by preceding provisions, each Lender will purchase an
undivided participating interest in the  outstanding Swingline Advance in an
amount equal to its Percentage of such Swingline Advance. From and after the
date of each Lender's purchase of its participating interest in a Swingline
Advance, if the Swingline Lender receives any payment on account thereof, the
Swingline Lender will distribute to such Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender's participating interest was
outstanding and funded); provided, however, that in the event that such payment
was received by the Swingline Lender and is required to be returned to the
Borrowers, each Lender will return to the Swingline Lender any portion thereof
previously distributed by the Swingline Lender to it. If any Lender fails to so
purchase its Percentage of any Swingline Advance, such Lender shall be deemed to
be a Defaulting Lender hereunder.

 


     2.17      Notification of Advances, Interest Rates and Prepayments. The
Administrative Agent will notify each Lender of the contents of each Borrowing
Notice, Conversion/Continuation Notice, and repayment notice received by it
hereunder not later than the close of business on the Business Day such notice
is received by the Administrative Agent. The Administrative Agent will notify
each Lender of the interest rate applicable to each Fixed Rate Advance promptly
upon determination of such interest rate and will give each Lender prompt notice
of each change in the Alternate Base Rate.


     2.18      Lending Installations. Each Lender may book its Loans at any
Lending Installation selected by such Lender and may change its Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation and the Notes shall be deemed held by each Lender for
the benefit of such Lending Installation. Each Lender may, by written or telex
notice to the Administrative Agent and the Borrowers, designate a Lending
Installation through which Loans will be made by it and for whose account Loan
payments are to be made.


     2.19      Non-Receipt of Funds by the Administrative Agent. Unless the
Borrowers or a Lender, as the case may be, notifies the Administrative Agent
prior to the time at which it is scheduled to make payment to the Administrative
Agent of (i) in the case of a Lender, the proceeds of a Loan or (ii) in the case
of the Borrowers, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been made.
The Administrative Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption. If such Lender or the Borrowers, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (i) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day or (ii) in the case of payment by
the Borrowers, the interest rate applicable to the relevant Loan. If such Lender
so repays such amount and interest thereon to the Administrative Agent within
one Business Day after such demand, all interest accruing on the Loan not funded
by such Lender during such period shall be payable to such Lender when received
from the Borrowers.


     2.20      Replacement of Lenders under Certain Circumstances. The Borrowers
shall be permitted to replace any Lender which (a) is not capable of receiving
payments without any deduction or withholding of United States federal income
tax pursuant to Section 3.5, or (b) cannot maintain its Fixed Rate Loans at a
suitable Lending Installation pursuant to Section 3.3, with a replacement bank
or other financial institution; provided that (i) such replacement does not
conflict with any applicable legal or regulatory requirements affecting the
Lenders, (ii) no Default or (after notice thereof to Borrowers) no Unmatured
Default shall have occurred and be continuing at the time of such replacement,
(iii) the Borrowers shall repay (or the replacement bank or institution shall
purchase, at par) all Loans and other amounts owing to such replaced Lender
prior to the date of replacement, (iv) the Borrowers shall be liable to such
replaced Lender under Sections 3.4 and 3.6 if any Fixed Rate Loan owing to such
replaced Lender shall be prepaid (or purchased) other than on the last day of
the Interest Period relating thereto, (v) the replacement bank or institution,
if not already a Lender, and the terms and conditions of such replacement, shall
be reasonably satisfactory to the Administrative Agent, (vi) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 12.3 (provided that the Borrowers shall be obligated to pay the
processing fee referred to therein), (vii) until such time as such replacement
shall be consummated, the Borrowers shall pay all additional amounts (if any)
required pursuant to Section 3.5 and (viii) any such replacement shall not be
deemed to be a waiver of any rights which the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.

 


     2.21      Usury. This Agreement and each Note are subject to the express
condition that at no time shall Borrowers be obligated or required to pay
interest on the principal balance of the Loan at a rate which could subject any
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If by the terms of this Agreement or the Loan Documents,
Borrowers are at any time required or obligated to pay interest on the principal
balance due hereunder at a rate in excess of the Maximum Legal Rate, the
interest rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder. All
sums paid or agreed to be paid to Lender for the use, forbearance, or detention
of the sums due under the Loan, shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full stated
term of the Loan until payment in full so that the rate or amount of interest on
account of the Loan does not exceed the Maximum Legal Rate of interest from time
to time in effect and applicable to the Loan for so long as the Loan is
outstanding.


     2.22      Increase in Aggregate Commitment. The Borrowers shall also have
the right from time to time, provided no Default or Unmatured Default has
occurred and is then continuing, to increase the Aggregate Commitment up to a
maximum of $200,000,000 by either adding new lenders as Lenders (subject to the
Administrative Agent's prior written approval of the identity of such new
lenders) or obtaining the agreement, which shall be at such Lender's or Lenders'
sole discretion, of one or more of the then current Lenders to increase its or
their Commitments. The Administrative Agent shall use commercially reasonable
efforts to arrange such increased Commitments and the Borrowers' approval of any
new lenders shall not be unreasonably withheld or delayed. On the effective date
of any such increase, the Borrowers shall pay to the Administrative Agent any
amounts due to it under the Fee Letter and to each lender providing such
additional Commitment the up-front fee agreed to by the Borrowers. Such
increases shall be evidenced by the execution and delivery of an Amendment
Regarding Increase in the form of Exhibit H attached hereto by the Borrowers,
the Administrative Agent and the new lender or existing Lender providing such
additional Commitment, a copy of which shall be forwarded to each Lender by the
Administrative Agent promptly after execution thereof. On the effective date of
each such increase in the Aggregate Commitment, the Borrowers and the
Administrative Agent shall cause the new or existing Lenders providing such
increase, by either funding more than its or their Percentage of new Advances
made on such date or purchasing shares of outstanding Loans held by the other
Lenders or a combination thereof, to hold its or their Percentage of all
Advances outstanding at the close of business on such day. The Lenders agree to
cooperate in any required sale and purchase of outstanding Advances to achieve
such result. In no event shall the Aggregate Commitment exceed $200,000,000
without the approval of all of the Lenders.



ARTICLE IIA



LETTER OF CREDIT SUBFACILITY




     2A.1      Obligation to Issue. Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the
Borrowers herein set forth, the Issuing Bank hereby agrees to issue for the
account of the Borrowers, one or more Facility Letters of Credit in accordance
with this Article IIA, from time to time during the period commencing on the
Agreement Effective Date and ending on a date sixty (60) days prior to the
Facility Termination Date.


     2A.2      Types and Amounts. The Issuing Bank shall not have any obligation
to:

> > (i)      issue any Facility Letter of Credit if the aggregate maximum amount
> > then available for drawing under Letters of Credit issued by such Issuing
> > Bank, after giving effect to the Facility Letter of Credit requested
> > hereunder, shall exceed any limit imposed by law or regulation upon such
> > Issuing Bank;
> > 
> > 
> > (ii)      issue any Facility Letter of Credit if, after giving effect
> > thereto, (1) the then applicable Outstanding Facility Amount would exceed
> > the then current Aggregate Commitment or (2) the Facility Letter of Credit
> > Obligations would exceed the Facility Letter of Credit Sublimit; or
> > 
> > 
> > (iii)      issue any Facility Letter of Credit having an expiration date, or
> > containing automatic extension provisions to extend such date, to a date
> > beyond the sixtieth (60th) day prior to the Facility Termination Date.


     2A.3      Conditions. In addition to being subject to the satisfaction of
the conditions contained in Article IV hereof and in the balance of this Article
IIA, the obligation of the Issuing Bank to issue any Facility Letter of Credit
is subject to the satisfaction in full of the following conditions:

 

> > (i)      the Borrowers shall have delivered to the Issuing Bank at such
> > times and in such manner as the Issuing Bank may reasonably prescribe such
> > documents and materials as may be reasonably required pursuant to the terms
> > of the proposed Facility Letter of Credit (it being understood that if any
> > inconsistency exists between such documents and the Loan Documents, the
> > terms of the Loan Documents shall control) and the proposed Facility Letter
> > of Credit shall be reasonably satisfactory to the Issuing Bank as to form
> > and content;
> > 
> > 
> > (ii)      as of the date of issuance, no order, judgment or decree of any
> > court, arbitrator or governmental authority shall purport by its terms to
> > enjoin or restrain the Issuing Bank from issuing the requested Facility
> > Letter of Credit and no law, rule or regulation applicable to the Issuing
> > Bank and no request or directive (whether or not having the force of law)
> > from any governmental authority with jurisdiction over the Issuing Bank
> > shall prohibit or request that the Issuing Bank refrain from the issuance of
> > Letters of Credit generally or the issuance of the requested Facility Letter
> > of Credit in particular; and
> > 
> > 
> > (iii)      there shall not exist any Default or Unmatured Default.


          2A.4      Procedure for Issuance of Facility Letters of Credit.

> >  (i)      Borrowers shall give the Issuing Bank and the Administrative Agent
> > at least three (3) Business Days' prior written notice of any requested
> > issuance of a Facility Letter of Credit under this Agreement (a "Letter of
> > Credit Request"), such notice shall be irrevocable, except as provided in
> > Section 2A.4(ii) below, and shall specify:
> > 
> > > (a)      the stated amount of the Facility Letter of Credit requested
> > > (which stated amount shall not be less than $50,000);
> > > 
> > > 
> > > (b)      the effective date (which day shall be a Business Day) of
> > > issuance of such requested Facility Letter of Credit (the "Issuance
> > > Date");
> > > 
> > > 
> > > (c)      the date on which such requested Facility Letter of Credit is to
> > > expire (which day shall be a Business Day which is not less than sixty
> > > (60) days prior to the Facility Termination Date);
> > > 
> > > 
> > > (d)      the purpose for which such Facility Letter of Credit is to be
> > > issued;
> > > 
> > > 
> > > (e)      the Person for whose benefit the requested Facility Letter of
> > > Credit is to be issued; and
> > > 
> > > 
> > > (f)      any special language required to be included in the Facility
> > > Letter of Credit.


     At the time such request is made, the Borrowers shall also provide the
Administrative Agent and the Issuing Bank with a copy of the form of the
Facility Letter of Credit that the Borrowers are requesting be issued and shall
execute and deliver the Issuing Bank's customary letter of credit application
and reimbursement agreement with respect thereto. Such notice, to be effective,
must be received by such Issuing Bank and the Administrative Agent not later
than noon (Cleveland time) on the last Business Day on which notice can be given
under this Section 2A.4(a). Administrative Agent shall, promptly upon request by
a Lender, provide a copy of such Letter of Credit Request to such Lender.

 


          (ii)      Subject to the terms and conditions of this Article IIA and
provided that the applicable conditions set forth in Article IV hereof have been
satisfied, the Issuing Bank shall, on the Issuance Date, issue a Facility Letter
of Credit on behalf of the Borrowers in accordance with the Letter of Credit
Request and the Issuing Bank's usual and customary business practices unless the
Issuing Bank has actually received (i) written notice from the Borrowers
specifically revoking the Letter of Credit Request with respect to such Facility
Letter of Credit given not later than the Business Day immediately preceding the
Issuance Date, or (ii) written or telephonic notice from the Administrative
Agent stating that the issuance of such Facility Letter of Credit would violate
Section 2A.2.


           (iii)      The Issuing Bank shall give the Administrative Agent (who
shall promptly notify Lenders) and the Borrowers written or telex notice, or
telephonic notice confirmed promptly thereafter in writing, of the issuance of a
Facility Letter of Credit (the "Issuance Notice").


              (iv) The Issuing Bank shall not extend or amend any Facility
Letter of Credit unless the requirements of this Section 2A.4 are met as though
a new Facility Letter of Credit was being requested and issued.


     2A.5      Reimbursement Obligations; Duties of Issuing Bank.


              (i) The Issuing Bank shall promptly notify the Borrowers and the
Administrative Agent (who shall promptly notify Lenders) of any draw under a
Facility Letter of Credit. Any such draw shall not be deemed to be a default
hereunder but shall constitute an Advance of the Facility in the amount of the
Reimbursement Obligation with respect to such Facility Letter of Credit and
shall bear interest from the date of the relevant drawing(s) under the pertinent
Facility Letter of Credit at the Floating Rate; provided that if a Default or an
Unmatured Default exists at the time of any such drawing(s), then the Borrowers
shall reimburse the Issuing Bank for drawings under a Facility Letter of Credit
issued by the Issuing Bank no later than the next succeeding Business Day after
the payment by the Issuing Bank and until repaid such Reimbursement Obligation
shall bear interest at the Default Rate.


              (ii) Any action taken or omitted to be taken by the Issuing Bank
under or in connection with any Facility Letter of Credit, if taken or omitted
in the absence of willful misconduct or gross negligence, shall not put the
Issuing Bank under any resulting liability to any Lender or, provided that such
Issuing Bank has complied with the procedures specified in Section 2A.4, relieve
any Lender of its obligations hereunder to the Issuing Bank. In determining
whether to pay under any Facility Letter of Credit, the Issuing Bank shall have
no obligation relative to the Lenders other than to confirm that any documents
required to be delivered under such Letter of Credit appear to have been
delivered in compliance, and that they appear to comply on their face, with the
requirements of such Letter of Credit.


     2A.6      Participation.


               (i)      Immediately upon issuance by the Issuing Bank of any
Facility Letter of Credit in accordance with the procedures set forth in this
Article IIA, each Lender shall be deemed to have irrevocably and unconditionally
purchased and received from the Issuing Bank, without recourse, representation
or warranty (except as to ownership), an undivided interest and participation
equal to such Lender's Percentage in such Facility Letter of Credit (including,
without limitation, all obligations of the Borrowers with respect thereto) and
all related rights hereunder. Each Lender's obligation to make further Loans to
Borrowers (other than any payments such Lender is required to make under
subparagraph (b) below) or to purchase an interest from the Issuing Bank in any
subsequent Facility Letters of Credit issued by the Issuing Bank on behalf of
Borrowers shall be reduced by such Lender's Percentage of the undrawn portion of
each Facility Letter of Credit outstanding.

 


              (ii)      In the event that the Issuing Bank makes any payment
under any Facility Letter of Credit and the Borrowers shall not have repaid such
amount to the Issuing Bank pursuant to Section 2A.7 hereof, the Issuing Bank
shall promptly notify the Administrative Agent, which shall promptly notify each
Lender of such failure, and each Lender shall promptly and unconditionally pay
to the Administrative Agent for the account of the Issuing Bank the amount of
such Lender's Percentage of the unreimbursed amount of such payment, and the
Administrative Agent shall promptly pay such amount to the Issuing Bank. A
Lender's payments of its Percentage of such Reimbursement Obligation as
aforesaid shall be deemed to be a Loan by such Lender and shall constitute
outstanding principal under such Lender's Note. The failure of any Lender to
make available to the Administrative Agent for the account of the Issuing Bank
its Percentage of the unreimbursed amount of any such payment shall not relieve
any other Lender of its obligation hereunder to make available to the
Administrative Agent for the account of such Issuing Bank its Percentage of the
unreimbursed amount of any payment on the date such payment is to be made, but
no Lender shall be responsible for the failure of any other Lender to make
available to the Administrative Agent its Percentage of the unreimbursed amount
of any payment on the date such payment is to be made. Any Lender which fails to
make any payment required pursuant to this Section 2A.6(ii) shall be deemed to
be a Defaulting Lender hereunder.


              (iii)      Whenever the Issuing Bank receives a payment on account
of a Reimbursement Obligation, including any interest thereon, the Issuing Bank
shall promptly pay to the Administrative Agent and the Administrative Agent
shall promptly (on the same day as received by the Administrative Agent if
received prior to noon (Cleveland time) on such day and otherwise on the next
Business Day) pay to each Lender which has funded its participating interest
therein, in immediately available funds, an amount equal to such Lender's
Percentage thereof.


             iv)      Upon the request of the Administrative Agent or any
Lender, the Issuing Bank shall furnish to such Administrative Agent or Lender
copies of any Facility Letter of Credit to which the Issuing Bank is party and
such other documentation as may reasonably be requested by the Administrative
Agent or Lender.


              (v)      The obligations of a Lender to make payments to the
Administrative Agent for the account of the Issuing Bank with respect to a
Facility Letter of Credit shall be absolute, unconditional and irrevocable, not
subject to any counterclaim, set-off, qualification or exception whatsoever
other than a failure of any such Issuing Bank to comply with the terms of this
Agreement relating to the issuance of such Facility Letter of Credit, including
without limitation the issuance of such Facility Letter of Credit when the
Issuing Bank has actual knowledge of the existence of a Default, and such
payments shall be made in accordance with the terms and conditions of this
Agreement under all circumstances.


     2A.7      Payment of Reimbursement Obligations.


               (i)      The Borrowers agree to pay to the Administrative Agent
for the account of the Issuing Bank the amount of all Advances for Reimbursement
Obligations, interest and other amounts payable to the Issuing Bank under or in
connection with any Facility Letter of Credit when due, irrespective of any
claim, set-off, defense or other right which the Borrowers may have at any time
against any Issuing Bank or any other Person, under all circumstances, including
without limitation any of the following circumstances:

> > (a)      any lack of validity or enforceability of this Agreement or any of
> > the other Loan Documents;
> > 
> > 
> > (b)      the existence of any claim, setoff, defense or other right which
> > the Borrowers may have at any time against a beneficiary named in a Facility
> > Letter of Credit or any transferee of any Facility Letter of Credit (or any
> > Person for whom any such transferee may be acting), the Administrative
> > Agent, the Issuing Bank, any Lender, or any other Person, whether in
> > connection with this Agreement, any Facility Letter of Credit, the
> > transactions contemplated herein or any unrelated transactions (including
> > any underlying transactions between the Borrowers and the beneficiary named
> > in any Facility Letter of Credit);
> > 
> > 
> > (c)      any draft, certificate or any other document presented under the
> > Facility Letter of Credit proving to be forged, fraudulent, invalid or
> > insufficient in any respect of any statement therein being untrue or
> > inaccurate in any respect;
> > 
> > 
> > (d)      the surrender or impairment of any security for the performance or
> > observance of any of the terms of any of the Loan Documents; or
> > 
> >  
> > 
> > 
> > (e)      the occurrence of any Default or Unmatured Default.


     (ii)      In the event any payment by the Borrowers received by the Issuing
Bank or the Administrative Agent with respect to a Facility Letter of Credit and
distributed by the Administrative Agent to the Lenders on account of their
participations is thereafter set aside, avoided or recovered from the
Administrative Agent or Issuing Bank in connection with any receivership,
liquidation, reorganization or bankruptcy proceeding, each Lender which received
such distribution shall, upon demand by the Administrative Agent, contribute
such Lender's Percentage of the amount set aside, avoided or recovered together
with interest at the rate required to be paid by the Issuing Bank or the
Administrative Agent upon the amount required to be repaid by the Issuing Bank
or the Administrative Agent.

     2A.8      Compensation for Facility Letters of Credit.


          (i)      The Borrowers shall pay to the Administrative Agent, for the
ratable account of the Lenders (including the Issuing Bank), based upon the
Lenders' respective Percentages, a per annum fee (the "Facility Letter of Credit
Fee") as a percentage of the face amount of each Facility Letter of Credit
outstanding equal to the LIBOR Applicable Margin in effect from time to time
while such Facility Letter of Credit is outstanding. The Facility Letter of
Credit Fee relating to any Facility Letter of Credit shall accrue on a daily
basis and shall be due and payable in arrears on the first Business Day of each
calendar quarter following the issuance of such Facility Letter of Credit and,
to the extent any such fees are then due and unpaid, on the Facility Termination
Date or any other earlier date that the Obligations are due and payable in full.
The Administrative Agent shall promptly (on the same day as received by the
Administrative Agent if received prior to noon (Cleveland time) on such day and
otherwise on the next Business Day) remit such Facility Letter of Credit Fees,
when paid, to the other Lenders in accordance with their Percentages thereof.
The Borrowers shall not have any liability to any Lender for the failure of the
Administrative Agent to promptly deliver funds to any such Lender and shall be
deemed to have made all such payments on the date the respective payment is made
by the Borrowers to the Administrative Agent, provided such payment is received
by the time specified in Section 2.13 hereof.


              (ii) The Issuing Bank also shall have the right to receive solely
for its own account an issuance fee equal to the greater of (A) $1,500 or (B)
one-eighth of one percent (0.125%) per annum to be calculated on the face amount
of each Facility Letter of Credit for the stated duration thereof, based on the
actual number of days and using a 360-day year basis. The issuance fee shall be
payable by the Borrowers on the Issuance Date for each such Facility Letter of
Credit and on the date of any increase therein or extension thereof. The Issuing
Bank shall also be entitled to receive its reasonable out-of-pocket costs and
the Issuing Bank's standard charges of issuing, amending and servicing Facility
Letters of Credit and processing draws thereunder.


     2A.9      Letter of Credit Collateral Account. The Borrowers hereby agree
that it will immediately upon the request of the Administrative Agent, establish
a special collateral account (the "Letter of Credit Collateral Account") at the
Administrative Agent's office at the address specified pursuant to Article XIII,
in the name of the Borrowers but under the sole dominion and control of the
Administrative Agent, for the benefit of the Lenders, and in which the Borrowers
shall have no interest other than as set forth in Section 8.1. The Letter of
Credit Collateral Account shall hold the deposits the Borrowers are required to
make after a Default on account of any outstanding Facility Letters of Credit as
described in Section 8.1. In addition to the foregoing, the Borrowers hereby
grant to the Administrative Agent, for the benefit of the Lenders, a security
interest in and to the Letter of Credit Collateral Account and any funds that
may hereafter be on deposit in such account, including income earned thereon,
and, if requested by the Administrative Agent, agree to execute any
documentation requested by the Administrative Agent to perfect such security
interest. The Lenders acknowledge and agree that the Borrowers have no
obligation to fund the Letter of Credit Collateral Account unless and until so
required under Section 8.1 hereof.





ARTICLE III

CHANGE IN CIRCUMSTANCES


     

3.1      Yield Protection. If, on or after the date of this Agreement, the
adoption of any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:




             (i) subjects any Lender or any applicable Lending Installation to
any Taxes, or changes the basis of taxation of payments (other than with respect
to Excluded Taxes) to any Lender in respect of its LIBOR Rate Loans, or


             (ii) imposes or increases or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender or any applicable Lending Installation (other than reserves and
assessments taken into account in determining the interest rate applicable to
Fixed Rate Advances), or


             (iii) imposes any other condition the result of which is to
increase the cost to any Lender or any applicable Lending Installation of
making, funding or maintaining its Fixed Rate Loans, or reduces any amount
receivable by any Lender or any applicable Lending Installation in connection
with its Fixed Rate Loans, or requires any Lender or any applicable Lending
Installation to make any payment calculated by reference to the amount of Fixed
Rate Loans, by an amount deemed material by such Lender as the case may be,


and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation, as the case may be, of making or maintaining
its Fixed Rate Loans or Commitment or to reduce the return received by such
Lender or applicable Lending Installation in connection with such Fixed Rate
Loans or Commitment, then, within 15 days of demand by such Lender or the
Borrowers shall pay such Lender such additional amount or amounts as will
compensate such Lender for such increased cost or reduction in amount received.


     3.2      Changes in Capital Adequacy Regulations. If a Lender in good faith
determines the amount of capital required or expected to be maintained by such
Lender, any Lending Installation of such Lender or any corporation controlling
such Lender is increased as a result of a Change (as hereinafter defined), then,
within 15 days of demand by such Lender, the Borrowers shall pay such Lender the
amount necessary to compensate for any shortfall in the rate of return on the
portion of such increased capital which such Lender in good faith determines is
attributable to this Agreement, its outstanding credit exposure hereunder or its
obligation to make Loans hereunder (after taking into account such Lender's
policies as to capital adequacy). "Change" means (i) any change after the date
of this Agreement in the Risk-Based Capital Guidelines (as hereinafter defined)
or (ii) any adoption of or change in any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the date of this
Agreement which affects the amount of capital required or expected to be
maintained by any Lender or any Lending Installation or any corporation
controlling any Lender. "Risk-Based Capital Guidelines" means (i) the risk-based
capital guidelines in effect in the United States on the date of this Agreement,
including transition rules, and (ii) the corresponding capital regulations
promulgated by regulatory authorities outside the United States implementing the
July 1988 report of the Basle Committee on Banking Regulation and Supervisory
Practices Entitled "International Convergence of Capital Measurements and
Capital Standards," including transition rules, and any amendments to such
regulations adopted prior to the date of this Agreement.

 


     3.3      Availability of Types of Advances. If any Lender in good faith
determines that maintenance of any of its Fixed Rate Loans at a suitable Lending
Installation would violate any applicable law, rule, regulation or directive,
whether or not having the force of law, the Administrative Agent shall, with
written notice to Borrowers, suspend the availability of the affected Type of
Advance and require any Fixed Rate Advances of the affected Type to be repaid;
or if the Required Lenders in good faith determine that (i) deposits of a type
or maturity appropriate to match fund Fixed Rate Advances are not available, the
Administrative Agent shall, with written notice to Borrowers, suspend the
availability of the affected Type of Advance with respect to any Fixed Rate
Advances made after the date of any such determination, or (ii) an interest rate
applicable to a Type of Advance does not accurately reflect the cost of making a
Fixed Rate Advance of such Type, then, if for any reason whatsoever the
provisions of Section 3.1 are inapplicable, the Administrative Agent shall, with
written notice to Borrower, suspend the availability of the affected Type of
Advance with respect to any Fixed Rate Advances made after the date of any such
determination. If the Borrowers are required to so repay a Fixed Rate Advance,
the Borrowers may concurrently with such repayment borrow from the Lenders, in
the amount of such repayment, a Loan bearing interest at the Floating Rate.


     3.4      Funding Indemnification. If any payment of a ratable Fixed Rate
Advance occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment or otherwise, or a ratable
Fixed Rate Advance is not made on the date specified by the Borrowers for any
reason other than default by the Lenders or as a result of unavailability
pursuant to Section 3.3, the Borrowers will indemnify each Lender for any loss
or cost incurred by it resulting therefrom, including, without limitation, any
loss or cost (incurred or expected to be incurred) in liquidating or employing
deposits acquired to fund or maintain the ratable Fixed Rate Advance and shall
pay all such losses or costs within fifteen (15) days after written demand
therefor. The parties hereto agree that although the calculation of the losses
and costs due pursuant to this Section 3.4 will be based on the applicable Fixed
Rate for the Fixed Rate Advance being repaid prior to the end of the applicable
LIBOR Interest Period, a change to the Applicable Margin pursuant to the terms
of this Agreement without a change to the applicable LIBOR Base Rate shall not
constitute the payment of a ratable Fixed Rate Advance which would result in
breakage costs under the terms of this Section 3.4.

 


     3.5      Taxes.


          (i) All payments by the Borrowers to or for the account of any Lender
or the Administrative Agent hereunder or under any Note shall be made free and
clear of and without deduction for any and all Taxes. If the Borrowers shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder to any Lender or the Administrative Agent, (a) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
3.5) such Lender or the Administrative Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(b) the Borrowers shall make such deductions, (c) the Borrowers shall pay the
full amount deducted to the relevant authority in accordance with applicable law
and (d) the Borrowers shall furnish to the Administrative Agent the original
copy of a receipt evidencing payment thereof within 30 days after such payment
is made.


          (ii) In addition, the Borrowers hereby agree to pay any present or
future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or under
any Note or from the execution or delivery of, or otherwise with respect to,
this Agreement or any Note ("Other Taxes").


          (iii) The Borrowers hereby agree to indemnify the Administrative Agent
and each Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Administrative Agent or such Lender and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. Payments due under this indemnification shall be made within 30 days of
the date the Administrative Agent or such Lender makes demand therefor pursuant
to Section 3.6.


          (iv) Each Lender that is not incorporated under the laws of the United
States of America or a state thereof (each a "Non-U.S. Lender") agrees that it
will, not more than ten Business Days after the date it becomes a party to this
Agreement, (i) deliver to each of the Borrowers and the Administrative Agent two
duly completed copies of United States Internal Revenue Service Form W-8BEN or
W-8ECI, certifying in either case that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, and (ii) deliver to each of the Borrowers and the
Administrative Agent a United States Internal Revenue Form W-8 or W-9, as the
case may be, and certify that it is entitled to an exemption from United States
backup withholding tax. Each Non-U.S. Lender further undertakes to deliver to
each of the Borrowers and the Administrative Agent (x) renewals or additional
copies of such form (or any successor form) on or before the date that such form
expires or becomes obsolete, and (y) after the occurrence of any event requiring
a change in the most recent forms so delivered by it, such additional forms or
amendments thereto as may be reasonably requested by the Borrowers or the
Administrative Agent. All forms or amendments described in the preceding
sentence shall certify that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, unless an event (including without limitation any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form or amendment with respect to it and such Lender advises the Borrowers and
the Administrative Agent that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax.


          (v) For any period during which a Non-U.S. Lender has failed to
provide the Borrowers with an appropriate form pursuant to clause (iv), above
(unless such failure is due to a change in treaty, law or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, occurring subsequent to the date on which a form originally was
required to be provided), such Non-U.S. Lender shall not be entitled to
indemnification under this Section 3.5 with respect to Taxes imposed by the
United States.

 


          (vi) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrowers (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate following receipt of such documentation.


          (vii) If the U.S. Internal Revenue Service or any other governmental
authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Administrative Agent did not properly withhold
tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or properly completed, because such Lender
failed to notify the Administrative Agent of a change in circumstances which
rendered its exemption from withholding ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax, withholding
therefor, or otherwise, including penalties and interest, and including taxes
imposed by any jurisdiction on amounts payable to the Administrative Agent under
this subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent). The obligations of the
Lenders under this Section 3.5(vii) shall survive the payment of the Obligations
and termination of this Agreement and any such Lender obligated to indemnify the
Administrative Agent shall not be entitled to indemnification from the Borrowers
with respect to such amounts, whether pursuant to this Article III or otherwise,
except to the extent the Borrowers participated in the actions giving rise to
such liability.


     3.6      Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Fixed Rate Loans to reduce any liability of the Borrowers to such
Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Fixed
Rate Advances under Section 3.3, so long as such designation is not, in the
reasonable judgment of such Lender, disadvantageous to such Lender. Each Lender
shall deliver a written statement of such Lender to the Borrowers (with a copy
to the Administrative Agent) as to the amount due, if any, under Sections 3.1,
3.2, 3.4 or 3.5. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrowers in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a Fixed
Rate Loan shall be calculated as though each Lender funded its Fixed Rate Loan
through the purchase of a deposit of the type and maturity corresponding to the
deposit used as a reference in determining the Fixed Rate applicable to such
Loan, whether in fact that is the case or not. Unless otherwise provided herein,
the amount specified in the written statement of any Lender shall be payable on
demand after receipt by the Borrowers of such written statement. The obligations
of the Borrowers under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of
the Obligations and termination of this Agreement.


ARTICLE IV

CONDITIONS PRECEDENT




     4.1      Initial Advance. The obligations of the Lenders hereunder shall
not become effective, and the Lenders shall not be required to make the initial
Advance hereunder or issue the initial Facility Letter of Credit hereunder,
unless and until (a) the Borrowers shall, prior to or concurrently with such
initial Advance, have paid all fees due and payable to the Lenders and the
Administrative Agent hereunder, and (b) the Borrowers shall have furnished to
the Administrative Agent, with sufficient copies for the Lenders, the following:




               (i) The duly executed originals of the Loan Documents, including
the Notes, payable to the order of each of the Lenders, this Agreement, and the
Subordination Agreement;


               (ii) Certificates of good standing for the Borrowers from their
respective states of organization, certified by the appropriate governmental
officer and dated not more than thirty (30) days prior to the Agreement
Execution Date;

 


               (iii) Copies of the formation documents (including code of
regulations, if appropriate) of the Borrowers, certified by an officer of the
REIT, together with all amendments thereto (or an update certificate from an
officer of the REIT that there has been no change in such documents from the
copies delivered under the Existing Agreement);


               (iv) Incumbency certificates, executed by an officer of the REIT,
which shall identify by name and title and bear the signature of the Persons
authorized to sign the Loan Documents and to make borrowings hereunder on behalf
of the Borrowers, upon which certificate the Administrative Agent and the
Lenders shall be entitled to rely until informed of any change in writing by the
Borrowers;


               (v) Incumbency certificate, executed by an officer of the
Advisor, which shall identify by name and title and bear the signature of the
Person authorized to sign the Subordination Agreement;


               (vi) Copies, certified by a Secretary or an Assistant Secretary
of the REIT on behalf of the Borrowers, of the Board of Directors' resolutions
(and resolutions of other bodies, if any are reasonably deemed necessary by
counsel for any Lender) authorizing the Advances provided for herein, with
respect to the Borrowers, and the execution, delivery and performance of the
Loan Documents to be executed and delivered by the Borrowers hereunder;


               (vii) An update letter with respect to the proper opinion of the
Borrowers' counsel delivered with respect to the Existing Agreement, addressed
to the Lenders in substantially the form of Exhibit F hereto or such other form
as the Administrative Agent may reasonably approve;


               (viii) A certificate, signed by an officer of the REIT on behalf
of the Borrowers, stating that on the initial Borrowing Date no Default or
Unmatured Default has occurred and is continuing, and no Material Adverse Effect
has occurred and that all representations and warranties of the Borrowers are
true and correct as of the initial Borrowing Date provided that such certificate
is in fact true and correct;


               (ix) The most recent financial statements of the Borrowers in the
form required under Section 6.1;


               (x) UCC financing statement searches with respect to the
Borrowers from their respective states of organization and principal place of
business;


               (xi) Evidence that all upfront fees due to each of the Lenders
under the terms of their respective commitment letters have been paid, or will
be paid out of the proceeds of the initial Advance hereunder; and


               (xii) Such other documents as the Administrative Agent may have
reasonably requested, the form and substance of which documents shall be
reasonably acceptable to the parties and their respective counsel.


     4.2      Each Advance and Issuance. The Lenders shall not be required to
make any Advance or issue any Facility Letter of Credit unless on the applicable
Borrowing Date:


               (i) There exists no Default or Unmatured Default;


               (ii) The representations and warranties contained in Article V
are true and correct as of such Borrowing Date with respect to Borrowers, except
to the extent any such representation or warranty is stated to relate solely to
an earlier date, in which case such representation or warranty shall be true and
correct on and as of such earlier date; and

 


               (iii) All documents incident to the making of such Advance or
issuance of such Facility Letter of Credit shall be satisfactory to the
Administrative Agent and its counsel.


     Each Borrowing Notice and each Letter of Credit Request with respect to
each such Advance shall constitute a representation and warranty by the
Borrowers that the conditions contained in Sections 4.2(i) and (ii) have been
satisfied. Any Lender may require a duly completed Compliance Certificate in
substantially the same form of the Certificate attached as Exhibit C.


ARTICLE V

REPRESENTATIONS AND WARRANTIES


     The Borrowers represent and warrant to the Lenders that:


     5.1      Existence. The REIT is a corporation duly organized and validly
existing under the laws of the State of Maryland, and the Operating Partnership
is a limited partnership duly organized and validly existing under the laws of
the State of Illinois. Each of the Borrowers has its principal place of business
in Oak Brook, Illinois and is duly qualified as a foreign entity, properly
licensed (if required), in good standing and has all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
except where the failure to be so qualified, licensed and in good standing and
to have the requisite authority would not have a Material Adverse Effect. Each
of Borrowers' Subsidiaries is duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted.


     5.2      Authorization and Validity. The Borrowers have the corporate or
partnership, as the case may be, power and authority and legal right to execute
and deliver the Loan Documents and to perform their respective obligations
thereunder. The execution and delivery by the Borrowers of the Loan Documents
and the performance of their obligations thereunder have been duly authorized by
proper corporate, partnership or limited liability company proceedings, and the
Loan Documents constitute legal, valid and binding obligations of the Borrowers
enforceable against the Borrowers in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors' rights generally.


     5.3      No Conflict; Government Consent. Neither the execution and
delivery by the Borrowers of the Loan Documents, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof
will violate any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on the Borrowers or any of their Subsidiaries or any
Borrower's or any Subsidiary's articles of incorporation, by-laws, or operating
agreement, or the provisions of any indenture, instrument or agreement to which
any Borrower or any of its Subsidiaries is a party or is subject, or by which
it, or its Property, is bound, or conflict with or constitute a default
thereunder, except where such violation, conflict or default would not have a
Material Adverse Effect, or result in the creation or imposition of any Lien in,
of or on the Property of a Borrower or a Subsidiary pursuant to the terms of any
such indenture, instrument or agreement. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with the
execution, delivery and performance of, or the legality, validity, binding
effect or enforceability of, any of the Loan Documents other than the filing of
a copy of this Agreement.

 


     5.4      Financial Statements; Material Adverse Effect. All consolidated
financial statements of the Borrowers and their Subsidiaries heretofore or
hereafter delivered to the Lenders were prepared in accordance with GAAP in
effect on the preparation date of such statements and fairly present in all
material respects the consolidated financial condition and operations of the
Borrowers and their Subsidiaries at such date and the consolidated results of
their operations for the period then ended, subject, in the case of interim
financial statements, to normal and customary year-end adjustments. From the
preparation date of the most recent financial statements delivered to the
Lenders through the Agreement Execution Date, there was no change in the
business, properties, or condition (financial or otherwise) of the Borrowers and
their Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.


     5.5      Taxes. The Borrowers and their Subsidiaries have filed all United
States federal tax returns and all other tax returns which are required to be
filed and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by the Borrowers or any of its Subsidiaries except such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided. No tax liens have been filed and no claims are
being asserted with respect to such taxes. The charges, accruals and reserves on
the books of the Borrowers and their Subsidiaries in respect of any taxes or
other governmental charges are adequate.


     5.6      Litigation and Guarantee Obligations. Except as set forth on
Schedule 2 hereto or as set forth in written notice to the Administrative Agent
from time to time, there is no litigation, arbitration, governmental
investigation, proceeding or inquiry pending or, to the knowledge of any of
their officers, threatened against or affecting the Borrowers or any of their
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.  The Borrowers have no material contingent obligations not provided for
or disclosed in the financial statements referred to in Section 6.1 or as set
forth in written notices to the Administrative Agent given from time to time
after the Agreement Execution Date on or about the date such material contingent
obligations are incurred.


     5.7      Subsidiaries and Investment Affiliates. Schedule 1 hereto
contains, an accurate list of all Subsidiaries and Investment Affiliates of the
Borrowers, setting forth their respective jurisdictions of incorporation or
formation (if requested by the Administrative Agent) and the percentage of their
respective capital stock or partnership or membership interest owned by the
Borrowers or other Subsidiaries if it is not a Wholly-Owned Subsidiary.   All of
the issued and outstanding shares of capital stock of such Subsidiaries that are
corporations have been duly authorized and issued and are fully paid and
non-assessable.


     5.8      ERISA. The Unfunded Liabilities of all Single Employer Plans do
not in the aggregate exceed $1,000,000. Neither Borrower nor any other member of
the Controlled Group has incurred, or is reasonably expected to incur, any
withdrawal liability to Multiemployer Plans in excess of $250,000 in the
aggregate. Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan, neither Borrower nor any other members of the Controlled
Group has withdrawn from any Plan or initiated steps to do so, and no steps have
been taken to reorganize or terminate any Plan.


     5.9      Accuracy of Information. No information, exhibit or report
furnished by the Borrowers or any of their Subsidiaries to the Administrative
Agent or to any Lender in connection with the negotiation of, or compliance
with, the Loan Documents contained any material misstatement of fact or omitted
to state a material fact or any fact necessary to make the statements contained
therein not misleading.


     5.10      Regulation U. The Borrowers have not used the proceeds of any
Advance to buy or carry any margin stock (as defined in Regulation U) in
violation of the terms of this Agreement.


     5.11      Material Agreements. Neither of the Borrowers nor any Subsidiary
is a party to any agreement or instrument or subject to any charter or other
corporate restriction which could reasonably be expected to have a Material
Adverse Effect. Neither Borrower nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any agreement to which it is a party, which default
could have a Material Adverse Effect, or (ii) any agreement or instrument
evidencing or governing Indebtedness, which default would constitute a Default
hereunder.

 


     5.12      Compliance With Laws. The Borrowers and their Subsidiaries have
complied with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof, having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property, except for any
non-compliance which would not have a Material Adverse Effect. Neither Borrower
nor any Subsidiary has received any notice to the effect that its operations are
not in material compliance with any of the requirements of applicable federal,
state and local environmental, health and safety statutes and regulations or the
subject of any federal or state investigation evaluating whether any remedial
action is needed to respond to a release of any toxic or hazardous waste or
substance into the environment, which non-compliance or remedial action could
have a Material Adverse Effect.


     5.13      Ownership of Properties. On the date of this Agreement, the
Borrowers and their Subsidiaries will have good and marketable title, free of
all Liens other than those permitted by Section 6.16, to all of the Property and
assets reflected in the financial statements as owned by it.


     5.14      Investment Company Act. Neither of the Borrowers nor any
Subsidiary is an "investment company" or a company "controlled" by an
"investment company", within the meaning of the Investment Company Act of 1940,
as amended.


     5.15      Public Utility Holding Company Act. Neither of the Borrowers nor
any Subsidiary is a "holding company" or a "subsidiary company" of a "holding
company", or an "affiliate" of a "holding company" or of a "subsidiary company"
of a "holding company", within the meaning of the Public Utility Holding Company
Act of 1935, as amended.




     5.16      Solvency.




               (i) Immediately after the Agreement Execution Date and
immediately following the making of each Loan and after giving effect to the
application of the proceeds of such Loans, (a) the fair value of the assets of
the Borrowers and their Subsidiaries on a consolidated basis, at a fair
valuation, will exceed the debts and liabilities, subordinated, contingent or
otherwise, of the Borrowers and their Subsidiaries on a consolidated basis;
(b) the present fair saleable value of the Property of the Borrowers and their
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of the Borrowers and their
Subsidiaries on a consolidated basis on their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Borrowers and their Subsidiaries on a
consolidated basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) the Borrowers and their Subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted after the date hereof.


               (ii) Each Borrower does not intend to, or to permit any of its
Subsidiaries to, and do not believe that it or any of its Subsidiaries will,
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing of and amounts of cash to be received by it or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.


     5.17      Insurance. The Borrowers and their Subsidiaries carry insurance
on their Projects with financially sound and reputable insurance companies, in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar Projects
in localities where the Borrowers and their Subsidiaries operate, including,
without limitation:


               (i) Property and casualty insurance (including coverage for flood
and other water damage for any Project located within a 100-year flood plain) in
the amount of the replacement cost of the improvements at the Project (to the
extent replacement cost insurance is maintained by companies engaged in similar
business and owning similar properties);

 


               (ii) Builder's risk insurance for any Project under construction
in the amount of the construction cost of such Project;


               (iii) Loss of rental income insurance in the amount not less than
one year's gross revenues from the Projects; and


               (iv) Comprehensive general liability or umbrella insurance in the
amount of $20,000,000 per occurrence.


     5.18      REIT Status. The REIT is qualified as a real estate investment
trust under Section 856 of the Code and currently is in compliance in all
material respects with all provisions of the Code applicable to the
qualification of the REIT as a real estate investment trust.


     5.19      Environmental Matters. Each of the following representations and
warranties is true and correct on and as of the Agreement Execution Date except
as disclosed on Schedule 3 attached hereto and to the extent that the facts and
circumstances giving rise to any such failure to be so true and correct, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:


               (i) To the best knowledge of the Borrowers, the Projects of the
Borrowers and their Subsidiaries do not contain any Materials of Environmental
Concern in amounts or concentrations which constitute a violation of, or could
reasonably give rise to liability of the Borrowers or any Subsidiary under,
Environmental Laws.


     (a) To the best knowledge of the Borrowers, (i) the Projects of the
Borrowers and their Subsidiaries and all operations at the Projects are in
compliance with all applicable Environmental Laws, and (ii) with respect to all
Projects owned by a Borrower and/or its Subsidiaries (x) for at least two (2)
years, have in the last two years, or (y) for less than two (2) years, have for
such period of ownership, been in compliance in all material respects with all
applicable Environmental Laws.


     (b) Neither of the Borrowers nor any of their Subsidiaries has received any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Projects, nor does either Borrower have knowledge or
reason to believe that any such notice will be received or is being threatened.


     (c) To the best knowledge of the Borrowers, Materials of Environmental
Concern have not been transported or disposed of from the Projects of the
Borrowers and their Subsidiaries in violation of, or in a manner or to a
location which could reasonably give rise to liability of the Borrowers or any
Subsidiary under, Environmental Laws, nor have any Materials of Environmental
Concern been generated, treated, stored or disposed of at, on or under any of
the Projects of the Borrowers and their Subsidiaries in violation of, or in a
manner that could give rise to liability of the Borrowers or any Subsidiary
under, any applicable Environmental Laws.


     (d) No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of the Borrowers, threatened, under any
Environmental Law to which the Borrowers or any of their Subsidiaries is or, to
the Borrowers' knowledge, will be named as a party with respect to the Projects
of the Borrowers and their Subsidiaries, nor are there any consent decrees or
other decrees, consent orders, administrative order or other orders, or other
administrative of judicial requirements outstanding under any Environmental Law
with respect to the Projects of the Borrowers and their Subsidiaries.

 


     (e) To the best knowledge of the Borrowers, there has been no release or
threat of release of Materials of Environmental Concern at or from the Projects
of the Borrowers and their Subsidiaries, or arising from or related to the
operations of the Borrowers and their Subsidiaries in connection with the
Projects in violation of or in amounts or in a manner that could give rise to
liability under Environmental Laws.


     5.20      OFAC Representation. Each Borrower is not, and shall not be at
any time, a person with whom the Lenders are restricted from doing business
under the regulations of the Office of Foreign Asset Control ("OFAC") of the
Department of Treasury of the United States of America (including, those Persons
named on OFAC's Specially Designated and Blocked Persons list) or under any
statute, executive order (including, the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
shall not engage in any dealings or transactions or otherwise be associated with
such persons. In addition, the Borrowers hereby agree to provide to the
Administrative Agent any information that the Administrative Agent deems
necessary from time to time in order to ensure compliance with all applicable
Laws concerning money laundering and similar activities.


ARTICLE VI

COVENANTS




     During the term of this Agreement, unless the Required Lenders shall
otherwise consent in writing:



     6.1      Financial Reporting. The Borrowers will maintain for the
Consolidated Group a system of accounting established and administered in
accordance with GAAP, and furnish to the Administrative Agent and the Lenders:


               (i) As soon as available, but in any event not later than 45 days
after the close of each fiscal quarter, for the Borrowers and their
Subsidiaries, financial statements prepared in accordance with GAAP, including
an unaudited consolidated balance sheet as of the close of each such period and
the related unaudited consolidated statements of income and retained earnings
and of cash flows of the Borrowers and their Subsidiaries for such period and
the portion of the fiscal year through the end of such period, setting forth in
each case in comparative form the figures for the previous year, if any, all
certified by an Authorized Officer of the REIT;


               (ii) As soon as available, but in any event not later than 45
days after the close of each fiscal quarter, for the Borrowers and their
Subsidiaries, the following reports in form and substance reasonably
satisfactory to the Administrative Agent, all certified by the chief financial
officer or the chief accounting officer of the REIT: a statement of Funds From
Operations, an operating statement for each individual Project (if specifically
requested by Administrative Agent), a statement detailing Consolidated
Outstanding Indebtedness, Adjusted Annual NOI, a listing of capital expenditures
(if requested by the Administrative Agent), a report listing and describing all
Projects, including their net operating income, cash flow, cost and secured or
unsecured Indebtedness assumed or incurred in connection with such acquisition,
if any, summary Project information to include square footage, occupancy, Net
Operating Income, anchor lease terms (if requested by the Administrative Agent),
sales (if requested by the Administrative Agent and to the extent sales
information is reported) and such other information on all Projects as may be
reasonably requested by the Administrative Agent;

 


               (iii) As soon as available, but in any event not later than 90
days after the close of each fiscal year, for the Borrowers and their
Subsidiaries, audited financial statements, including a consolidated balance
sheet as at the end of such year and the related consolidated statements of
income and retained earnings and of cash flows for such year, setting forth in
each case in comparative form the figures for the previous year, without a
"going concern" or like qualification or exception, or qualification arising out
of the scope of the audit, prepared by independent certified public accountants
of nationally recognized standing reasonably acceptable to Administrative Agent,
together with such additional information and consolidating schedules as may be
reasonably requested by the Administrative Agent;


               (iv) As soon as available, but in any event not later than 90
days after the close of each fiscal year, for the Borrowers and their
Subsidiaries, a statement detailing the contributions to Adjusted Annual NOI
from each individual Project for the prior fiscal year in form and substance
reasonably satisfactory to the Administrative Agent, certified by an Authorized
Officer of the REIT;


               (v) Together with the quarterly and annual financial statements
required hereunder, a compliance certificate in substantially the form of
Exhibit C hereto signed by the chief financial officer or chief accounting
officer of the REIT showing the calculations and computations necessary to
determine compliance with this Agreement and stating that, to such officer's
knowledge, no Default or Unmatured Default exists, or if, to such officer's
knowledge, any Default or Unmatured Default exists, stating the nature and
status thereof;


               (vi) As soon as possible and in any event within 10 days after a
responsible officer of a Borrower knows that any Reportable Event has occurred
with respect to any Plan, a statement, signed by an Authorized Officer of the
REIT, describing said Reportable Event and the action which the Borrowers
propose to take with respect thereto;


               (vii) As soon as possible and in any event within 10 days after
receipt by a responsible officer of a Borrower, a copy of (a) any notice or
claim to the effect that such Borrower or any of its Subsidiaries is or may be
liable to any Person as a result of the release by such Borrower, any of its
Subsidiaries, or any other Person of any toxic or hazardous waste or substance
into the environment, and (b) any notice alleging any violation of any federal,
state or local environmental, health or safety law or regulation by such
Borrower or any of its Subsidiaries, which, in either case, could have a
Material Adverse Effect;


               (viii) Promptly upon the furnishing thereof to the shareholders
of the Borrowers, copies of all financial statements, reports and proxy
statements so furnished, including without limitation all form 10-K and 10-Q
reports filed with the SEC; and


               (ix) Such other information (including, without limitation,
financial statements for the Borrowers and non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.


     6.2      Use of Proceeds. The Borrowers will, and will cause each of their
Subsidiaries to, use the proceeds of the Advances solely (i) to repay in full
the outstanding obligations under the Existing Agreement, (ii) to finance the
acquisition of Projects, (iii) for working capital, and (iv) for other lawful
purposes in compliance with real estate investment fund requirements. The
Borrowers will not, nor will they permit any Subsidiary to, use any of the
proceeds of the Advances (i) to purchase or carry any "margin stock" (as defined
in Regulation U) if such usage could constitute a violation of Regulation U by
any Lender, (ii) to fund any purchase of, or offer for, any Capital Stock of any
Person, unless such Person has consented to such offer prior to any public
announcements relating thereto, or (iii) to make any Acquisition other than a
Permitted Acquisition.


     6.3      Notice of Default. The Borrowers will give, and will cause each of
their Subsidiaries to give, prompt notice in writing to the Administrative Agent
and the Lenders of the occurrence of any Default or Unmatured Default and of any
other development, financial or otherwise (including the filing of material
litigation), which could reasonably be expected to have a Material Adverse
Effect.

 


     6.4      Conduct of Business. The Borrowers will do, and will cause each of
their Subsidiaries to do, all things necessary to remain duly incorporated or
duly qualified, validly existing and in good standing as a real estate
investment trust, corporation, general partnership, limited partnership, or
limited liability company, as the case may be, in its jurisdiction of
incorporation/formation (except with respect to mergers permitted pursuant to
Section 6.12 and Permitted Acquisitions) and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted and
to carry on and conduct their businesses in substantially the same manner as
they are presently conducted where the failure to do so could reasonably be
expected to have a Material Adverse Effect and, specifically, neither the
Borrower nor its Subsidiaries may undertake any business other than the
acquisition, development, ownership, management, operation and leasing of
retail, single tenant and mixed-use properties, and any business activities and
investments incidental thereto, including investments in Marketable REIT
Securities, subject to the limitations on Permitted Investments and Permitted
Acquisitions established hereunder.


     6.5      Taxes. The Borrowers will pay, and will cause each of their
Subsidiaries to pay, when due all taxes, assessments and governmental charges
and levies upon them of their income, profits or Projects, except those which
are being contested in good faith by appropriate proceedings and with respect to
which adequate reserves have been set aside.


     6.6      Insurance. The Borrowers will, and will cause each of their
Subsidiaries to, maintain insurance which is consistent with the representation
contained in Section 5.17 on all their Property and the Borrowers will furnish
to any Lender upon reasonable request full information as to the insurance
carried.


     6.7      Compliance with Laws. The Borrowers will, and will cause each of
their Subsidiaries to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which they may be subject, the
violation of which could reasonably be expected to have a Material Adverse
Effect.


     6.8      Maintenance of Properties. The Borrowers will, and will cause each
of their Subsidiaries to, do all things necessary to maintain, preserve, protect
and keep their respective Projects and Properties, reasonably necessary for the
continuous operation of the Projects, in good repair, working order and
condition, ordinary wear and tear excepted.


     6.9      Inspection. The Borrowers will, and will cause each of their
Subsidiaries to, permit the Lenders upon reasonable notice, by their respective
representatives and agents, to inspect any of the Projects, corporate books and
financial records of the Borrowers and each of their Subsidiaries, to examine
and make copies of the books of accounts and other financial records of the
Borrowers and each of their Subsidiaries, and to discuss the affairs, finances
and accounts of the Borrowers and each of their Subsidiaries with officers
thereof, and to be advised as to the same by, their respective officers at such
reasonable times and intervals as the Lenders may designate.


     6.10      Maintenance of Status. The Borrowers shall at all times  maintain
its status as a real estate investment trust in compliance with all applicable
provisions of the Code relating to such status.


      6.11      Dividends. The Dividend Payout Ratio of the Borrowers shall not,
in any event, exceed 95%. Notwithstanding the foregoing, but subject to the
final sentence of this Section 6.11, the Borrowers shall not, during the
continuation of any Default under the Loan Documents, be permitted to make or
declare any dividends or similar distributions without the written consent of
the Administrative Agent and Required Lenders. The Borrowers shall, on a
quarterly basis, deliver to the Administrative Agent evidence satisfactory to
the Administrative Agent of the application of Dividend Reinvestment Proceeds
and a certificate from the chief financial officer of the REIT that the
Borrowers shall continue to be in compliance with all applicable provisions of
the Code and its bylaws and operating covenants after giving effect to such
dividends or distributions. Notwithstanding the foregoing, the Borrowers shall
be permitted at all times to distribute the minimum amount of dividends
necessary to maintain the REIT's tax status as a real estate investment trust.

 


           6.12     Merger; Sale of Assets. Each Borrower will not, nor will it
permit any of its Subsidiaries to, enter into any merger (other than mergers in
which a Borrower or one of its Subsidiaries is the survivor and mergers of
Subsidiaries as part of transactions that are Permitted Acquisitions provided
that following such merger the target entity becomes a Wholly-Owned Subsidiary
of Borrower), consolidation, reorganization or liquidation or transfer or
otherwise dispose of all or a Substantial Portion of their Properties, except
for (a) such transactions that occur between Wholly-Owned Subsidiaries or
between Borrower and a Wholly-Owned Subsidiary and (b) mergers solely to change
the jurisdiction of organization of a Subsidiary, provided that, in any event,
approval in advance by the Required Lenders shall be required for transfer or
disposition in any quarter of assets with an aggregate value greater than 20% of
Total Asset Value, any merger resulting in an increase to the Total Asset Value
of more than 25% or any merger in which the Borrowers will not each continue as
a surviving entity. Regardless of whether approval of the Required Lenders is
necessary, for any sale, merger, or transfer of any Property or ownership
interest in a Project which causes the aggregate value of such transactions in a
single calendar quarter to exceed $100,000,000, Borrowers will give prior notice
to the Administrative Agent and will deliver to the Administrative Agent a
pro-forma compliance certificate based on the results of such transaction
demonstrating compliance with the covenants contained herein.


     6.13      INTENTIONALLY DELETED.


     6.14      Sale and Leaseback. Neither Borrower will, nor will either
Borrower permit any of its Subsidiaries to, sell or transfer a Substantial
Portion of their Properties in order to concurrently or subsequently lease such
Properties as lessee.


     6.15      Acquisitions and Investments. The Borrowers will not, nor will
they permit any Subsidiary to, make or suffer to exist any Investments
(including without limitation, loans and advances to, and other Investments in,
Subsidiaries), or commitments therefore, or become or remain a partner in any
partnership or joint venture, or to make any Acquisition of any Person, except:


                (i) Cash Equivalents, Marketable Securities and Marketable REIT
Securities;


               (ii) Investments in existing Subsidiaries, Investments in
Subsidiaries formed for the purpose of developing or acquiring retail
Properties, Investments in joint ventures and partnerships engaged solely in the
business of purchasing, developing, owning, operating, leasing and managing
retail properties;


               (iii) Transactions permitted pursuant to Section 6.12;


               (iv) Permitted Investments pursuant to Section 6.23;


               (v) Acquisitions of Persons whose primary operations consist of
the ownership, development, operation and management of retail properties; and


               (vi) Acquisition of the Advisor and/or other advisors and
property management companies owned or controlled by The Inland Group, Inc. or
controlled by the controlling shareholders of The Inland Group, Inc.;


provided that, after giving effect to such Acquisitions and Investments,
Borrowers continues to comply with all its covenants herein. Acquisitions
permitted pursuant to this Section 6.15 shall be deemed to be "Permitted
Acquisitions".


     6.16      Liens. Neither Borrower will, nor will either Borrower permit any
of its Subsidiaries to, create, incur, or suffer to exist any Lien in, of or on
the Property of the Borrowers or any of their Subsidiaries, except:

 


               (i) Liens for taxes, assessments or governmental charges or
levies on its Property if the same shall not at the time be delinquent or
thereafter can be paid without penalty, or are being contested in good faith and
by appropriate proceedings and for which adequate reserves shall have been set
aside on its books;


               (ii) Liens imposed by law, such as carriers', warehousemen's and
mechanics' liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 60 days past due or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside on their books;


               (iii) Liens arising out of pledges or deposits under workers'
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation;


               (iv) Easements, restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrowers or their Subsidiaries; and


               (v) First priority Liens other than Liens described in
subsections (i) through (iv) above arising in connection with any Indebtedness
permitted hereunder to the extent such Liens will not result in a Default in any
of Borrower's covenants herein.


Liens permitted pursuant to this Section 6.16 shall be deemed to be "Permitted
Liens".


     6.17      Affiliates. The Borrowers will not, nor will they permit any of
their Subsidiaries to, enter into any transaction (including, without
limitation, the purchase or sale of any Property or service) with, or make any
payment or transfer to, any Affiliate except in the ordinary course of business
and pursuant to the reasonable requirements of the Borrowers' or such
Subsidiary's business and upon fair and reasonable terms no less favorable to
the Borrowers or such Subsidiary than the Borrowers or such Subsidiary would
obtain in a comparable arms-length transaction.


     6.18      Financial Undertakings. The Borrowers will not enter into or
remain liable upon, nor will they permit any Subsidiary to enter into or remain
liable upon, any Financial Undertaking, except to the extent required to protect
the Borrowers and their Subsidiaries against increases in interest payable by
them under variable interest Indebtedness.


     6.19      Variable Interest Indebtedness. The Borrowers and their
Subsidiaries shall not at any time permit the outstanding principal balance of
any Consolidated Outstanding Indebtedness which bears interest at an interest
rate that is not fixed through the maturity date of such Indebtedness to exceed
twenty-five percent (25%) of Total Asset Value unless all of such Indebtedness
in excess of such amount is subject to a Rate Management Transaction approved by
the Administrative Agent that effectively converts the interest rate on such
excess to a fixed rate.


     6.20      Consolidated Net Worth. The Borrowers shall maintain a
Consolidated Net Worth of not less than $1,200,000,000 plus eighty-five percent
(85%) of the equity contributions or sales of treasury stock received by the
Borrowers after the Agreement Execution Date (provided that for purposes of
Section 6.20 the required Consolidated Net Worth shall not be increased by the
value of the Advisors or any property management companies that may be acquired
in exchange for the issuance of the stock in the REIT).


     6.21      Indebtedness and Cash Flow Covenants. The Borrowers on a
consolidated basis with their Subsidiaries shall not permit:

 


               (i) the Leverage Ratio to be more than 60%;


               (ii) the Fixed Charge Coverage Ratio to be less than 2.00;


               (iii) Adjusted Annual NOI to be less than 1.50 times annualized
Implied Debt Service;


               (iv) any Unsecured Indebtedness of the Borrowers or any of their
Subsidiaries to exist other than pursuant to this Facility; or


               (v) any Guaranty Obligations or Recourse Indebtedness of any
member of the Consolidated Group to exist, other than (A) this Facility and (B)
up to $100,000,000 in the aggregate of such Guaranty Obligations and Recourse
Indebtedness which guaranty or constitute Secured Indebtedness used solely for
the acquisition, construction, expansion or permanent refinancing of a Project
or Projects so long as no single Secured Indebtedness exceeds $50,000,000 and
provided that Guaranty Obligations and Recourse Indebtedness of the Consolidated
Group shall include, for purposes of this Section 6.21(v), the greater of the
Consolidated Group's Pro Rata Share of the Secured Indebtedness of Investment
Affiliates or the percentage thereof which would already be included in Guaranty
Obligations or Recourse Indebtedness under the definitions thereof.


     6.22      Environmental Matters. Borrowers and their Subsidiaries shall:


               (i) Comply with, and use all reasonable efforts to ensure
compliance by all tenants and subtenants, if any, with, all applicable
Environmental Laws and obtain and comply with and maintain, and use all
reasonable efforts to ensure that all tenants and subtenants obtain and comply
with and maintain, any and all licenses, approvals, notifications, registrations
or permits required by applicable Environmental Laws, except to the extent that
failure to do so could not be reasonably expected to have a Material Adverse
Effect; provided that in no event shall the Borrowers or their Subsidiaries be
required to modify the terms of leases, or renewals thereof, with existing
tenants (i) at Projects owned by the Borrowers or their Subsidiaries as of the
date hereof, or (ii) at Projects hereafter acquired by the Borrowers or their
Subsidiaries as of the date of such acquisition, to add provisions to such
effect.


               (ii) Conduct and complete all investigations, studies, sampling
and testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws, except to the extent that (i) the same are being contested in good faith
by appropriate proceedings and the pendency of such proceedings could not be
reasonably expected to have a Material Adverse Effect, or (ii) the Borrowers
have determined in good faith that contesting the same is not in the best
interests of the Borrowers and their Subsidiaries and the failure to contest the
same could not be reasonably expected to have a Material Adverse Effect.


               (iii) Defend, indemnify and hold harmless Administrative Agent
and each Lender, and their respective officers, directors, agents and
representatives from and against any claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or nature
known or unknown, contingent or otherwise, arising out of, or in any way
relating to the violation of, noncompliance with or liability under any
Environmental Laws applicable to the operations of the Borrowers, their
Subsidiaries or the Projects, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
attorney's and consultant's fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing arise out of the gross negligence or willful misconduct of the party
seeking indemnification therefore. This indemnity shall continue in full force
and effect regardless of the termination of this Agreement.

 


               (iv) Prior to the acquisition of a new Project after the
Agreement Execution Date, perform or cause to be performed an environmental
investigation which investigation shall at a minimum comply with the
specifications and procedures attached hereto as Exhibit E. In connection with
any such investigation, Borrowers shall cause to be prepared a report of such
investigation, to be made available to any Lenders upon reasonable request, for
informational purposes and to assure compliance with the specifications and
procedures.


     6.23      Permitted Investments. The Consolidated Group's activities shall
be limited to acquiring retail, single tenant or mixed-use properties and any
business activities and investments incidental thereto (including ownership of
Marketable Securities and Marketable REIT Securities) except that the following
Investments ("Permitted Investments") shall be permitted subject to the limits
stated:


     (a) Unimproved Land and any other land not included in Improved Land or
Construction in Progress (valued at the lower of its acquisition cost and its
fair market value), up to $20,000,000.


     (b) First Mortgage Receivables (with each asset valued at the lower of its
acquisition cost and its fair market value), up to ten percent (10%) of Total
Asset Value.


     (c) Investments in Investment Affiliates (valued at the greater of the cash
investment in that entity by the Consolidated Group or the portion of Total
Asset Value attributable to such entity or its assets as the case may be), up to
ten percent (10%) of Total Asset Value.


     (d) Construction in Progress/Improved Land (with each asset valued at the
lower of its acquisition cost and its fair market value) up to ten percent (10%)
of Total Asset Value.


     (e) Investment in non-retail Properties, up to five percent (5%) of Total
Asset Value.


     (f) Investments in Marketable Securities and Marketable REIT Securities, up
to five percent (5%) of Total Asset Value in the aggregate;


     (g) The Consolidated Group's aggregate Investment in the above items
(a)-(f) in the aggregate shall not at any time exceed twenty-five (25%) of Total
Asset Value.


     For purposes of this covenant, Borrowers may make a good faith allocation
of a mixed use Project as between retail and non-retail. The order and method of
calculating the foregoing limitations shall be as shown on the form of
compliance certificate attached as Exhibit C.


     6.24      Minimum Average Occupancy. The Borrowers agree that the average
economic occupancy of the overall portfolio of Projects (excluding Construction
in Progress) owned by the Consolidated Group for each fiscal quarter shall
exceed 85% of the average gross leaseable area of such portfolio for such fiscal
quarter. As used herein, economic occupancy shall mean occupancy by a tenant
other than an Excluded Tenant provided that space in such Projects which is
subject to a master lease obligation of the seller may be included in the
calculation of economic occupancy in a Project provided that (i) the total
master lease space does not exceed 5% of the total space in the overall
portfolio of Projects, and (ii) the amount of square feet of master leased space
in any single Project that is included as economically occupied space, does not
exceed 15% of the total space in such Project considered to be economically
occupied.


     6.25      Limit on Cross-Collateralized Pools. The Borrowers agree not to
enter into, or permit any of their Subsidiaries to enter into, any new debt
agreements in excess of $100,000,000 per pool which would provide for
cross-collateralization among Projects without the consent of the Administrative
Agent.

 


     6.26      Prohibited Encumbrances. The Borrowers agree that neither the
Borrowers nor any other members of the Consolidated Group shall (i) create or
permit a Lien against any Project other than a single first-priority mortgage,
deed to secure debt or deed of trust, (ii) create or permit a Lien on any
Capital Stock or other ownership interests in any member of the Consolidated
Group or any Investment Affiliate or (iii) enter into or be subject to any
agreement governing any Indebtedness which constitutes a "negative pledge", an
unencumbered asset covenant or other similar covenant or restriction which
prohibits or limits the ability of Borrowers or any other member of the
Consolidated Group to sell or create Liens against any Projects (other than
restrictions on further subordinate Liens on Projects already encumbered by a
first-priority mortgage, deed to secure debt or deed of trust).


     6.27      Amendments to Organizational Documents. The Borrowers shall not
permit any material amendment to be made to their organizational documents
without the prior written consent of the Administrative Agent.


     6.28      Advisor. Any fees payable to the Advisor (including REIT level
expenses) above an amount equal to 4.5% of Net Operating Income will be payable
no more frequently than quarterly, and shall not be paid unless the Borrowers
are in compliance with all of their obligations under the Loan Documents at the
time of such payment and no Unmatured Default or Default then exists hereunder.
The Lenders agree that the Subordination Agreement shall be released and
terminated by the Administrative Agent when the Advisor has been merged into one
of the Borrowers.

 


ARTICLE VII

DEFAULTS




     The occurrence of any one or more of the following events shall constitute
a Default:




     7.1      Nonpayment of any principal payment due hereunder or under any
Note when due.


     7.2      Nonpayment of interest upon any Note or of any Unused Fee or other
payment Obligations under any of the Loan Documents within five (5) Business
Days after the same becomes due.


     7.3      The breach of any of the terms or provisions of Sections 6.2
through 6.21 and 6.23 through 6.28.


     7.4      Any representation or warranty made or deemed made by or on behalf
of the Borrowers or any other members of the Consolidated Group to the Lenders
or the Administrative Agent under or in connection with this Agreement, any
Loan, or any material certificate or information delivered in connection with
this Agreement or any other Loan Document shall be materially false on the date
as of which made.


     7.5      The breach by the Borrowers (other than a breach which constitutes
a Default under Section 7.1, 7.2, 7.3 or 7.4) of any of the terms or provisions
of this Agreement which is not remedied within five (5) days after written
notice from the Administrative Agent or any Lender.


     7.6      Failure of the Borrowers or any other member of the Consolidated
Group to pay when due any Recourse Indebtedness, regardless of amount, or any
other such Indebtedness in excess of $20,000,000 in the aggregate (collectively,
"Material Indebtedness"); or the default by the Borrowers or any other member of
the Consolidated Group in the performance of any term, provision or condition
contained in any agreement, or any other event shall occur or condition exist,
which causes or permits any such Material Indebtedness to be due and payable or
required to be prepaid (other than by a regularly scheduled payment) prior to
the stated maturity thereof (provided that the failure to pay any such Material
Indebtedness shall not constitute a Default so long such Borrower or such member
of the Consolidated Group has set aside, in a manner reasonably satisfactory to
Administrative Agent, a sufficient reserve to repay such Indebtedness plus all
accrued interest thereon calculated at the default rate thereunder and costs of
enforcement in the event of an adverse outcome).

 


     7.7      Either Borrower or any other member of the Consolidated Group
shall (i) have an order for relief entered with respect to it under the Federal
bankruptcy laws as now or hereafter in effect, (ii) make an assignment for the
benefit of creditors, (iii) apply for, seek, consent to, or acquiesce in, the
appointment of a receiver, custodian, trustee, examiner, liquidator or similar
official for it or any Substantial Portion of its Property, (iv) institute any
proceeding seeking an order for relief under the Federal bankruptcy laws as now
or hereafter in effect or seeking to adjudicate it as a bankrupt or insolvent,
or seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (v) take any corporate action to authorize or effect any of
the foregoing actions set forth in this Section 7.7, (vi) fail to contest in
good faith any appointment or proceeding described in Section 7.8 or (vii) admit
in writing its inability to pay its debts generally as they become due.


     7.8      A receiver, trustee, examiner, liquidator or similar official
shall be appointed for either Borrower or any other member of the Consolidated
Group or for any Substantial Portion of the Property of either Borrower or any
such other member, or a proceeding described in Section 7.7(iv) shall be
instituted against either Borrower or any such other member and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of ninety (90) consecutive days.


     7.9      Either Borrower or any other member of the Consolidated Group
shall fail within sixty (60) days to pay, bond or otherwise discharge any
judgments or orders for the payment of money in an amount which, when added to
all other judgments or orders outstanding against either Borrower or any other
member of the Consolidated Group exceed $20,000,000 in the aggregate, which have
not been stayed on appeal or otherwise appropriately contested in good faith.


     7.10      Either Borrower or any other member of the Controlled Group shall
have been notified by the sponsor of a Multiemployer Plan that it has incurred
withdrawal liability to such Multiemployer Plan in an amount which, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
the Borrowers or any other members of the Controlled Group as withdrawal
liability (determined as of the date of such notification), exceeds $1,000,000
or requires payments exceeding $500,000 per annum.


     7.11      Either Borrower or any other member of the Controlled Group shall
have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, if as a result of such reorganization or
termination the aggregate annual contributions of the Borrowers and the other
members of the Controlled Group (taken as a whole) to all Multiemployer Plans
which are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the
respective plan years of each such Multiemployer Plan immediately preceding the
plan year in which the reorganization or termination occurs by an amount
exceeding $500,000.


     7.12      Failure to remediate within the time period permitted by law or
governmental order, after all administrative hearings and appeals have been
concluded (or within a reasonable time in light of the nature of the problem if
no specific time period is so established), material environmental problems at
Properties owned by the Borrowers or any other member of the Consolidated Group
or Investment Affiliates where aggregate book values are in excess of
$20,000,000.


     7.13      The occurrence of any "Default" as defined in any Loan Document
or the breach of any of the terms or provisions of any Loan Document, which
default or breach continues beyond any period of grace therein provided.

 


     7.14      The attempted revocation, challenge, disavowment, or termination
by either Borrower of any of the Loan Documents.


     7.15      Any Change of Control shall occur.


     7.16      Any Change in Management shall occur.

 


ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES




      8.1      Acceleration. If any Default described in Section 7.7 or 7.8
occurs with respect to the Borrowers, the obligations of the Lenders to make
Loans and hereunder shall automatically terminate and the Obligations shall
immediately become due and payable without any election or action on the part of
the Administrative Agent or any Lender. If any other Default occurs, so long as
a Default exists Lenders shall have no obligation to make any Loans and the
Required Lenders, at any time prior to the date that such Default has been fully
cured, may permanently terminate the obligations of the Lenders to make Loans
hereunder and declare the Obligations to be due and payable, or both, whereupon
if the Required Lenders elected to accelerate (i) the Obligations shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which the Borrowers hereby expressly waive and (ii) if any
automatic or optional acceleration has occurred, the Administrative Agent, as
directed by the Required Lenders (or if no such direction is given within 30
days after a request for direction, as the Administrative Agent deems in the
best interests of the Lenders, in its sole discretion, until receipt of a
subsequent direction from the Required Lenders), shall use its good faith
efforts to collect, including without limitation, by filing and diligently
pursuing judicial action, all amounts owed by the Borrowers under the Loan
Documents.






     In addition to the foregoing, following the occurrence of an Unmatured
Default and so long as any Facility Letter of Credit has not been fully drawn
and has not been cancelled or expired by its terms, upon demand by the Required
Lenders the Borrowers shall deposit in the Letter of Credit Collateral Account
cash in an amount equal to the aggregate undrawn face amount of all outstanding
Facility Letters of Credit and all fees and other amounts due or which may
become due with respect thereto. The Borrowers shall have no control over funds
in the Letter of Credit Collateral Account and shall not be entitled to receive
any interest thereon. Such funds shall be promptly applied by the Administrative
Agent to reimburse the Issuing Bank for drafts drawn from time to time under the
Facility Letters of Credit and associated issuance costs and fees. Such funds,
if any, remaining in the Letter of Credit Collateral Account following the
payment of all Obligations in full shall, unless the Administrative Agent is
otherwise directed by a court of competent jurisdiction, be promptly paid over
to the Borrowers.




     If, within 10 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans hereunder as a
result of any Default (other than any Default as described in Section 7.7 or 7.8
with respect to a Borrower) and before any judgment or decree for the payment of
the Obligations due shall have been obtained or entered, all of the Lenders (in
their sole discretion) shall so direct, the Administrative Agent shall, by
notice to the Borrowers, rescind and annul such acceleration and/or termination.


     8.2      Amendments. Subject to the provisions of this Article VIII the
Required Lenders (or the Administrative Agent with the consent in writing of the
Required Lenders) and the Borrowers may enter into agreements supplemental
hereto for the purpose of adding or modifying any provisions to the Loan
Documents or changing in any manner the rights of the Lenders or the Borrowers
hereunder or waiving any Default hereunder; provided, however, that no such
supplemental agreement or waiver shall, without the consent of all Lenders:

 


               (i) Extend the Facility Termination Date or forgive all or any
portion of the principal amount of any Loan or accrued interest thereon or of
the Facility Letter of Credit Obligations or of the Unused Fee, reduce the
Applicable Margins (or modify any definition herein which would have the effect
of doing any of the same) or the underlying interest rate options or extend the
time of payment of any such principal, interest or Unused Fees and Facility
Letter of Credit Fees.


               (ii) Change the percentage specified in the definition of
Required Lenders.


               (iii) Increase the Aggregate Commitment beyond $200,000,000,
provided that no Lender's Commitment can be increased without the consent of
such Lender.


               (iv) Permit either Borrower to assign its rights under this
Agreement or otherwise release either Borrower from any portion of the
Obligations.


               (v) Amend Sections 2.13, 8.1, 8.2 or 11.2.


No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent.


     8.3      Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan notwithstanding the existence of a Default or
the inability of the Borrowers to satisfy the conditions precedent to such Loan
shall not constitute any waiver or acquiescence. Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Lenders required pursuant to Section 8.2, and
then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent and the Lenders until the
Obligations have been paid in full.


     8.4      Insolvency of Borrower. In the event of the insolvency of any
Borrower, the Commitments shall automatically terminate, the Lenders shall have
no obligation to make further disbursements of the Facility, and the outstanding
principal balance of the Facility, including accrued and unpaid interest
thereon, shall be immediately due and payable.

 


ARTICLE IX

GENERAL PROVISIONS




     9.1      Survival of Representations. All representations and warranties of
the Borrowers contained in this Agreement shall survive delivery of the Notes
and the making of the Loans herein contemplated.


     9.2      Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
the Borrowers in violation of any limitation or prohibition provided by any
applicable statute or regulation.


     9.3      Taxes. Any taxes (excluding taxes on the overall net income of any
Lender) or other similar assessments or charges made by any governmental or
revenue authority in respect of the Loan Documents shall be paid by the
Borrower, together with interest and penalties, if any.


     9.4      Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

 


     9.5      Entire Agreement. The Loan Documents embody the entire agreement
and understanding among the Borrowers, the Administrative Agent and the Lenders
and supersede all prior commitments, agreements and understandings among the
Borrowers, the Administrative Agent and the Lenders relating to the subject
matter thereof.


     9.6      Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns.


     9.7      Expenses; Indemnification. The Borrowers shall reimburse the
Administrative Agent for any costs, internal charges and out-of-pocket expenses
(including, without limitation, all reasonable fees for consultants and fees and
reasonable expenses for attorneys for the Administrative Agent, which attorneys
may be employees of the Administrative Agent) paid or incurred by the
Administrative Agent in connection with the amendment, modification, and
enforcement of the Loan Documents. The Borrowers also agree to reimburse the
Administrative Agent and the Lenders for any reasonable costs, internal charges
and out-of-pocket expenses (including, without limitation, all fees and
reasonable expenses for attorneys for the Administrative Agent and the Lenders,
which attorneys may be employees of the Administrative Agent or the Lenders)
paid or incurred by the Administrative Agent or any Lender in connection with
the collection and enforcement of the Loan Documents (including, without
limitation, any workout). The Borrowers further agree to indemnify the
Administrative Agent, each Lender and their Affiliates, and their directors and
officers against all losses, claims, damages, penalties, judgments, liabilities
and expenses (including, without limitation, all fees and reasonable expenses
for attorneys of the indemnified parties, all expenses of litigation or
preparation therefor whether or not the Administrative Agent, or any Lender is a
party thereto) which any of them may pay or incur arising out of or relating to
this Agreement, the other Loan Documents, the Projects, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of any Loan hereunder, except to the extent that any
of the foregoing arise out of the gross negligence or willful misconduct of the
party seeking indemnification therefore. The obligations of the Borrowers under
this Section shall survive the termination of this Agreement.


      9.8      Numbers of Documents. All statements, notices, closing documents,
and requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.


     9.9      Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP.


      9.10      Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.


      9.11      Nonliability of Lenders. The relationship between the Borrowers,
on the one hand, and the Lenders and the Administrative Agent, on the other,
shall be solely that of borrowers and lender. Neither the Administrative Agent
nor any Lender shall have any fiduciary responsibilities to the Borrowers.
Neither the Administrative Agent nor any Lender undertakes any responsibility to
the Borrowers to review or inform the Borrowers of any matter in connection with
any phase of the Borrowers' business or operations.

 


     9.12      CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.


      9.13      CONSENT TO JURISDICTION. THE BORROWERS HEREBY IRREVOCABLY SUBMIT
TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE
COURT SITTING IN CHICAGO IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENTS AND THE BORROWERS HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS
IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVE ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE
VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWERS IN
THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWERS
AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE
ADMINISTRATIVE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL
BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS.


     9.14      WAIVER OF JURY TRIAL. THE BORROWERS, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.


     9.15      USA Patriot Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the "Act"), it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrowers in accordance with the Act.

 


ARTICLE X

THE ADMINISTRATIVE AGENT




     10.1      Appointment. KeyBank National Association, is hereby appointed
Administrative Agent hereunder and under each other Loan Document, and each of
the Lenders irrevocably authorizes the Administrative Agent to act as the agent
of such Lender. The Administrative Agent agrees to act as such upon the express
conditions contained in this Article X. Notwithstanding the use of the defined
term "Administrative Agent," it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents. In its capacity as the Lenders' contractual
representative, the Administrative Agent (i) shall perform its duties with
respect to the administration of the Facility in the same manner as it does when
it is the sole lender under this type of facility but does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a "representative" of the
Lenders within the meaning of the term "secured party" as defined in the
Illinois Uniform Commercial Code and (iii) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents. Each of the Lenders hereby
agrees to assert no claim against the Administrative Agent on any agency theory
or any other theory of liability for breach of fiduciary duty, all of which
claims each Lender hereby waives, provided that the Administrative Agent shall,
in any case, not be released from liability to the Lenders for damages or losses
incurred by them as a result of the Administrative Agent's gross negligence or
willful misconduct.



 


     10.2      Powers. The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto. The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.


     10.3      General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrowers, the
Lenders or any Lender for (i) any action taken or omitted to be taken by it or
them hereunder or under any other Loan Document or in connection herewith or
therewith except for its or their own gross negligence or willful misconduct or,
in the case of the Administrative Agent, its breach of an express obligation
under this Agreement; or (ii) any determination by the Administrative Agent that
compliance with any law or any governmental or quasi-governmental rule,
regulation, order, policy, guideline or directive (whether or not having the
force of law) requires the Advances and Commitments hereunder to be classified
as being part of a "highly leveraged transaction".


     10.4      No Responsibility for Loans, Recitals, etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(i) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of any obligor under any Loan Document,
including, without limitation, any agreement by an obligor to furnish
information directly to each Lender; (iii) the satisfaction of any condition
specified in Article IV, except receipt of items required to be delivered to the
Administrative Agent; (iv) the validity, effectiveness or genuineness of any
Loan Document or any other instrument or writing furnished in connection
therewith; (v) the value, sufficiency, creation, perfection, or priority of any
interest in any collateral security; or (vi) the financial condition of the
Borrowers. Except as otherwise specifically provided herein, the Administrative
Agent shall have no duty to disclose to the Lenders information that is not
required to be furnished by the Borrowers to the Administrative Agent at such
time, but is voluntarily furnished by the Borrowers to the Administrative Agent
(either in its capacity as Administrative Agent or in its individual capacity).


     10.5      Action on Instructions of Lenders. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the required percentage of the Lenders needed to take
such action or refrain from taking such action, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders. The Lenders hereby acknowledge that the Administrative Agent shall be
under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or any other Loan Document unless
it shall be requested in writing to do so by the Required Lenders. The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its reasonable satisfaction by the Lenders pro rata against any
and all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.


     10.6      Employment of Agents and Counsel. The Administrative Agent may
execute any of its duties as Administrative Agent hereunder and under any other
Loan Document by or through employees, agents, and attorneys-in-fact and shall
not be answerable to the Lenders, except as to money or securities received by
it or its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall be entitled to advice of counsel concerning all matters pertaining to the
agency hereby created and its duties hereunder and under any other Loan
Document.

 


     10.7      Reliance on Documents; Counsel. The Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Administrative
Agent, which counsel may be employees of the Administrative Agent.


     10.8      Administrative Agent's Reimbursement and Indemnification. The
Lenders agree to reimburse and indemnify the Administrative Agent ratably in
proportion to their respective Commitments (i) for any amounts not reimbursed by
the Borrowers for which the Administrative Agent is entitled to reimbursement by
the Borrowers under the Loan Documents, (ii) for any other expenses incurred by
the Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents, if not paid by Borrowers and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including without
limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms thereof or of any such other documents, provided that no
Lender shall be liable for any of the foregoing to the extent they arise from
the gross negligence or willful misconduct or a breach of the Administrative
Agent's express obligations and undertakings to the Lenders.   The obligations
of the Lenders and the Administrative Agent under this Section 10.8 shall
survive payment of the Obligations and termination of this Agreement.


     10.9      Rights as a Lender. In the event the Administrative Agent is a
Lender, the Administrative Agent shall have the same rights and powers hereunder
and under any other Loan Document as any Lender and may exercise the same as
though it were not the Administrative Agent, and the term "Lender" or "Lenders"
shall, at any time when the Administrative Agent is a Lender, unless the context
otherwise indicates, include the Administrative Agent in its individual
capacity. The Administrative Agent may accept deposits from, lend money to, and
generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrowers or any of their Subsidiaries in which the Borrowers or such
Subsidiaries are not restricted hereby from engaging with any other Person. The
Administrative Agent, in its individual capacity, is not obligated to remain a
Lender.


     10.10      Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements prepared by the Borrowers and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.


     10.11      Successor Administrative Agent. Except as otherwise provided
below, KeyBank National Association shall at all times serve as the
Administrative Agent during the term of this Facility. The Administrative Agent
may resign at any time by giving written notice thereof to the Lenders and the
Borrowers, such resignation to be effective upon the appointment of a successor
Administrative Agent or, if no successor Administrative Agent has been
appointed, forty-five days after the retiring Administrative Agent gives notice
of its intention to resign. The Administrative Agent may be removed at any time
with cause by written notice received by the Administrative Agent from all other
Lenders, such removal to be effective on the date specified by the other
Lenders. Upon any such resignation or removal, the Required Lenders shall have
the right to appoint, on behalf of the Borrowers and the Lenders, a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Required Lenders within thirty days after the resigning
Administrative Agent's giving notice of its intention to resign, then the
resigning Administrative Agent may appoint, on behalf of the Borrowers and the
Lenders, a




successor Administrative Agent. Notwithstanding the previous sentence, the
Administrative Agent may at any time without the consent of the Borrowers or any
Lender, appoint any of its Affiliates which is a commercial bank as a successor
Administrative Agent hereunder. If the Administrative Agent has resigned or been
removed and no successor Administrative Agent has been appointed, the Lenders
may perform all the duties of the Administrative Agent hereunder and the
Borrowers shall make all payments in respect of the Obligations to the
applicable Lender and for all other purposes shall deal directly with the
Lenders. No successor Administrative Agent shall be deemed to be appointed
hereunder until such successor Administrative Agent has accepted the
appointment. Any such successor Administrative Agent shall be a commercial bank
having capital and retained earnings of at least $500,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Administrative Agent. Upon the effectiveness of the
resignation or removal of the Administrative Agent, the resigning or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the Loan Documents. After the effectiveness of the
resignation or removal of an Administrative Agent, the provisions of this
Article X shall continue in effect for the benefit of such Administrative Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent hereunder and under the other Loan Documents.


     10.12      Notice of Defaults. If a Lender becomes aware of a Default or
Unmatured Default, such Lender shall notify the Administrative Agent of such
fact provided that the failure to give such notice shall not create liability on
the part of a Lender. Upon receipt of such notice that a Default or Unmatured
Default has occurred or upon the Administrative Agent otherwise having actual
knowledge of any Default or Unmatured Default,, the Administrative Agent shall
notify each of the Lenders of such fact.


     10.13      Requests for Approval. If the Administrative Agent requests in
writing the consent or approval of a Lender, such Lender shall respond and
either approve or disapprove definitively in writing to the Administrative Agent
within ten Business Days (or sooner if such notice specifies a shorter period
for responses based on Administrative Agent's good faith determination that
circumstances exist warranting its request for an earlier response) after such
written request from the Administrative Agent. If the Lender does not so
respond, that Lender shall be deemed to have approved the request.


     10.14      Defaulting Lenders. At such time as a Lender becomes a
Defaulting Lender, such Defaulting Lender's right to vote on matters which are
subject to the consent or approval of the Required Lenders, each affected Lender
or all Lenders shall be immediately suspended until such time as the Lender is
no longer a Defaulting Lender, except that the amount of the Commitment of the
Defaulting Lender may not be changed without its consent. If a Defaulting Lender
has failed to fund its pro rata share of any Advance and until such time as such
Defaulting Lender subsequently funds its pro rata share of such Advance, all
Obligations owing to such Defaulting Lender hereunder shall be subordinated in
right of payment, as provided in the following sentence, to the prior payment in
full of all principal of, interest on and fees relating to the Loans funded by
the other Lenders in connection with any such Advance in which the Defaulting
Lender has not funded its pro rata share (such principal, interest and fees
being referred to as "Senior Loans" for the purposes of this section). All
amounts paid by the Borrowers and otherwise due to be applied to the Obligations
owing to such Defaulting Lender pursuant to the terms hereof shall be
distributed by the Administrative Agent to the other Lenders in accordance with
their respective pro rata shares (recalculated for the purposes hereof to
exclude the Defaulting Lender) until all Senior Loans have been paid in full.
After the Senior Loans have been paid in full equitable adjustments will be made
in connection with future payments by the Borrowers to the extent a portion of
the Senior Loans had been repaid with amounts that otherwise would have been
distributed to a Defaulting Lender but for the operation of this Section 10.14.
This provision governs only the relationship among the Administrative Agent,
each Defaulting Lender and the other Lenders; nothing hereunder shall limit the
obligation of the Borrowers to repay all Loans in accordance with the terms of
this Agreement. The provisions of this section shall apply and be effective
regardless of whether a Default occurs and is continuing, and notwithstanding
(i) any other provision of this Agreement to the contrary, (ii) any instruction
of the Borrowers as to its desired application of payments or (iii) the
suspension of such Defaulting Lender's right to vote on matters which are
subject to the consent or approval of the Required Lenders or all Lenders.

 


ARTICLE XI

SETOFF; RATABLE PAYMENTS




     11.1      Setoff. In addition to, and without limitation of, any rights of
the Lenders under applicable law, if either Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any of its Affiliates to or for the credit or account of the Borrowers may be
offset and applied toward the payment of the Obligations owing to such Lender at
any time prior to the date that such Default has been fully cured, whether or
not the Obligations, or any part hereof, shall then be due.


     11.2      Ratable Payments. If any Lender, whether by setoff or otherwise,
has payment made to it upon its Loans (other than payments of Swingline Loans
and payments received pursuant to Sections 3.1, 3.2, 3.4 or 3.5) in a greater
proportion than that received by any other Lender, such Lender agrees, promptly
upon demand, to purchase a portion of the Loans held by the other Lenders so
that after such purchase each Lender will hold its ratable proportion of Loans.
If any Lender, whether in connection with setoff or amounts which might be
subject to setoff or otherwise, receives collateral or other protection for its
Obligations or such amounts which may be subject to setoff, such Lender agrees,
promptly upon demand, to take such action necessary such that all Lenders share
in the benefits of such collateral ratably in proportion to their Loans. In case
any such payment is disturbed by legal process, or otherwise, appropriate
further adjustments shall be made.


ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS


     12.1      Successors and Assigns. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrowers and
the Lenders and their respective successors and assigns, except that (i) the
Borrowers shall not have the right to assign their rights or obligations under
the Loan Documents and (ii) any assignment by any Lender must be made in
compliance with Section 12.3. The parties to this Agreement acknowledge that
clause (ii) of this Section 12.1 relates only to absolute assignments and does
not prohibit assignments creating security interests, including, without
limitation, (x) any pledge or assignment by any Lender of all or any portion of
its rights under this Agreement and any Note to a Federal Reserve Bank or (y) in
the case of a Lender which is a fund, any pledge or assignment of all or any
portion of its rights under this Agreement and any Note to its trustee in
support of its obligations to its trustee; provided, however, that no such
pledge or assignment creating a security interest shall release the transferor
Lender from its obligations hereunder unless and until the parties thereto have
complied with the provisions of Section 12.3. The Administrative Agent may treat
the Person which made any Loan or which holds any Note as the owner thereof for
all purposes hereof unless and until such Person complies with Section 12.3;
provided, however, that the Administrative Agent may in its discretion (but
shall not be required to) follow instructions from the Person which made any
Loan or which holds any Note to direct payments relating to such Loan or Note to
another Person. Any assignee of the rights to any Loan or any Note agrees by
acceptance of such assignment to be bound by all the terms and provisions of the
Loan Documents. Any request, authority or consent of any Person, who at the time
of making such request or giving such authority or consent is the owner of the
rights to any Loan (whether or not a Note has been issued in evidence thereof),
shall be conclusive and binding on any subsequent holder or assignee of the
rights to such Loan.





     12.2      Participations.


               12.2.1.       Permitted Participants; Effect. Any Lender may, in
the ordinary course of its business and in accordance with applicable law, at
any time sell to one or more banks, financial institutions, pension funds, or
any other funds or entities ("Participants") participating interests in any Loan
owing to such Lender, any Note held by such Lender, any Commitment of such
Lender or any other interest of such Lender under the Loan Documents. In the
event of any such sale by a Lender of participating interests to a Participant,
such Lender's obligations under the Loan Documents shall remain unchanged, such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, such Lender shall remain the holder of any such
Note for all purposes under the Loan Documents, all amounts payable by the
Borrowers under this Agreement shall be determined as if such Lender had not
sold such participating interests, and the Borrowers and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender's rights and obligations under the Loan Documents.


               12.2.2.       Voting Rights. Each Lender shall retain the sole
right to approve, without the consent of any Participant, any amendment,
modification or waiver of any provision of the Loan Documents other than any
amendment, modification or waiver with respect to any Loan or Commitment in
which such Participant has an interest which would require consent of all the
Lenders pursuant to the terms of Section 8.2 or of any other Loan Document.


               12.2.3.       Benefit of Setoff. The Borrowers agree that each
Participant which has previously advised the Borrowers in writing of its
purchase of a participation in a Lender's interest in its Loans shall be deemed
to have the right of setoff provided in Section 11.1 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents. Each Lender shall retain the right of
setoff provided in Section 11.1 with respect to the amount of participating
interests sold to each Participant, provided that such Lender and Participant
may not each setoff amounts against the same portion of the Obligations, so as
to collect the same amount from the Borrowers twice. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender.


     12.3      Assignments.


               12.3.1      Permitted Assignments. Any Lender may, in the
ordinary course of its business and in accordance with applicable law, at any
time assign to any of such Lender's affiliates or to one or more banks,
financial institutions or pension funds or with the prior approval of the
Borrowers, which shall not be unreasonably withheld or delayed, to any other
entity ("Purchasers") all or any portion (greater than or equal to $5,000,000
for each assignee, so long as the hold position of the assigning Lender is not
less than $5,000,000) of its rights and obligations under the Loan Documents.
Notwithstanding the foregoing, no approval of the Borrowers shall be required
for any such assignment if a Default has occurred and is then continuing. Such
assignment shall be substantially in the form of Exhibit D hereto or in such
other form as may be agreed to by the parties thereto. The consent of the
Administrative Agent shall be required prior to an assignment becoming effective
with respect to a Purchaser which is not a Lender or an Affiliate thereof. Such
consent shall not be unreasonably withheld.

 


               12.3.2      Effect; Effective Date. Upon (i) delivery to the
Administrative Agent of a notice of assignment, substantially in the form
attached as Exhibit "I" to Exhibit D hereto (a "Notice of Assignment"), together
with any consents required by Section 12.3.1, and (ii) payment of a $3,500 fee
by the assignor or assignee to the Administrative Agent for processing such
assignment, such assignment shall become effective on the effective date
specified in such Notice of Assignment. The Notice of Assignment shall contain a
representation by the Purchaser to the effect that none of the consideration
used to make the purchase of the Commitment and Loans under the applicable
assignment agreement are "plan assets" as defined under ERISA and that the
rights and interests of the Purchaser in and under the Loan Documents will not
be "plan assets" under ERISA. On and after the effective date of such
assignment, such Purchaser shall for all purposes be a Lender party to this
Agreement and any other Loan Document executed by the Lenders and shall have all
the rights and obligations of a Lender under the Loan Documents, to the same
extent as if it were an original party hereto, and no further consent or action
by the Borrowers, the Lenders or the Administrative Agent shall be required to
release the transferor Lender, and the transferor Lender shall automatically be
released on the effective date of such assignment, with respect to the
percentage of the Aggregate Commitment and Loans assigned to such Purchaser.
Upon the consummation of any assignment to a Purchaser pursuant to this Section
12.3.2, the transferor Lender, the Administrative Agent and the Borrowers shall
make appropriate arrangements so that replacement Notes are issued to such
transferor Lender and new Notes or, as appropriate, replacement Notes, are
issued to such Purchaser, in each case in principal amounts reflecting their
Commitment, as adjusted pursuant to such assignment.


     12.4      Dissemination of Information. The Borrowers authorize each Lender
to disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a "Transferee") and any
prospective Transferee any and all information in such Lender's possession
concerning the creditworthiness of the Borrowers and its Subsidiaries, subject
to Section 9.11 of this Agreement.


     12.5      Tax Treatment. If any interest in any Loan Document is
transferred to any Transferee which is organized under the laws of any
jurisdiction other than the United States or any State thereof, the transferor
Lender shall cause such Transferee, concurrently with the effectiveness of such
transfer, to comply with the provisions of Section 3.5.

 


ARTICLE XIII

NOTICES




     13.1      Giving Notice. All notices and other communications provided to
any party hereto under this Agreement or any other Loan Document shall be in
writing and sent by Federal Express or another national overnight delivery
service or by facsimile and addressed or delivered to such party at its address
set forth below its signature hereto or at such other address (or to counsel for
such party) as may be designated by such party in a notice to the other parties.
Any notice, if sent by Federal Express or another national overnight delivery
service shall be deemed given when received; any notice, if transmitted by
facsimile, shall be deemed given when transmitted.




     13.2      Change of Address. The Borrower, the Administrative Agent and any
Lender may each change the address for service of notice upon it by a notice in
writing to the other parties hereto.






ARTICLE XIV



COUNTERPARTS






     This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Administrative Agent
and the Lenders and each party has notified the Administrative Agent by telex or
telephone, that it has taken such action.



(Remainder of page intentionally left blank.)

 

     IN WITNESS WHEREOF, the Borrowers, the Lenders and the Administrative Agent
have executed this Agreement as of the date first above written.

INLAND RETAIL REAL ESTATE TRUST, INC.
By:                                                                      Print
Name: Barry L. Lazarus                              Title:
President                                                   
2901 Butterfield Road Oak Brook, Illinois 60523 Phone: 630-218-8000 Facsimile:
630-218-4935 Attention: G. Joseph Cosenza
with a copy to:
Barry L. Lazarus 200 Waymont Court Suite 126 Lake Mary, Florida 32746 Phone:
407-688-6540 Facsimile: 407-688-6543

 

 

 

 

Signature Page to Credit Agreement

 

INLAND RETAIL REAL ESTATE
LIMITED PARTNERSHIP

By: Inland Retail Real Estate Trust, Inc., its general partner

By:                                                                         
Print Name: Barry L. Lazarus Title: President

2901 Butterfield Road Oak Brook, Illinois 60523 Phone: 630-218-8000 Facsimile:
630-218-4935 Attention: G. Joseph Cosenza
with a copy to:

Barry L. Lazarus 200 Waymont Court Suite 126 Lake Mary, Florida 32746 Phone:
407-688-6540 Facsimile: 407-688-6543

 

 

 

 

Signature Page to Credit Agreement

 

COMMITMENT:  KEYBANK NATIONAL ASSOCIATION, $30,000,000  Individually and as
Administrative Agent
By:                                                                        
Print Name:                                                            Title:
                                                                    
227 West Monroe Street 18th Floor Chicago, Illinois 60606 Phone: 312-730-2731
Facsimile: 312-730-2755 Attention: Jane Blomquist                 KeyBank Real
Estate Capital

 

 

 

 

Signature Page to Credit Agreement



 

COMMITMENT:  BANK OF AMERICA, N.A., $30,000,000
By:                                                                      Print
Name: Susan Vercauteren Title: Senior Vice President

100 North Tryon Street NC1-007-11-15 Charlotte, NC 28255 Phone:    704-388-4844
Facsimile:   704-333-2416 Attention:    Real Estate Group

 

 

 

 

 

Signature Page to Credit Agreement

 

COMMITMENT:  LASALLE BANK NATIONAL ASSOCIATION $20,000,000
By:                                                                               
Print Name: Stephen Shockey Title: Vice President

135 South LaSalle Street Chicago, Illinois 60603 Phone: 312-904-7096 Facsimile:
312-904-6691

 

 

 

 

Signature Page to Credit Agreement

 

COMMITMENTS:  EUROHYPO AG, NEW YORK BRANCH $15,000,000

By:
                                                                                
Print Name: Ben Marciano Title: Managing Director

By:                                                                               

    Print Name: Jeff Page Title: Vice President
123 North Wacker Drive - Suite 2300 Chicago, Illinois 60606 Phone:  312-267-8870
Facsimile:  312-267-8875 Attention:  Ryan Huddlestun
with a copy to:

Eurohypo AG, New York Branch 1114 Avenue of the Americas New York, New York
10036 Attn: Legal Director

 

 

 

 

Signature Page to Credit Agreement

 

COMMITMENTS:  FIRST TENNESSEE BANK NATIONAL  $5,000,000 

ASSOCIATION

By:

                                                                              
Print Name: Philip McCutchan Title: Vice President

701 Market Street Chattanooga, Tennessee 37402 Phone:  423-757-4075
Facsimile:  423-757-4040

 

 

 

 

Signature Page to Credit Agreement

 

 

EXHIBIT A



FORM OF SUBORDINATION AGREEMENT



The undersigned (the "Advisor") acknowledges that Inland Retail Real Estate
Trust, Inc. and Inland Retail Real Estate Limited Partnership (collectively, the
"Borrowers") have entered into an Amended and Restated Credit Agreement of even
date herewith with KeyBank National Association as administrative agent (the
"Agent"), and the Lenders described therein (as it may hereafter be amended,
restated or otherwise modified, the "Credit Agreement"), pursuant to which the
Lenders have agreed to make loans in an aggregate amount of $100,000,000 to the
Borrowers, subject to future increase in such aggregate amount up to
$200,000,000. The Advisor has agreed to perform or supply certain services
pursuant to that certain Advisory Agreement dated January 1, 2003 between the
Borrower and the Advisor (as amended, the "Contract"). The undersigned does
hereby acknowledge and agree that the rights of the Advisor under the Contract
to receive payments shall be restricted as provided in the first sentence of
Section 6.28 of the Credit Agreement, a copy of which is attached hereto as
Attachment 1 and agrees that any payments in excess of the amounts permitted to
be paid are hereby subordinated to the payment in full of all obligations of the
Borrowers to the Agent and Lenders under the Credit Agreement and all related
loan documents (the "Obligations"). Any payment received by the Advisor which is
subordinated to the Obligations and is not permitted by the terms of this
Subordination Agreement shall be held in trust by the Advisor for the benefit of
the Lenders and upon demand from the Administrative Agent shall be paid to the
Administrative Agent to be applied to the Obligations.

This Subordination Agreement is given by the Advisor for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
the Advisor, and is intended to induce Lenders to make the Loans to the
Borrowers under the Credit Agreement.

EXECUTED as of May __, 2004. INLAND RETAIL REAL ESTATE ADVISORY SERVICES, INC.

By:                                                                          
Name:                                                                     
Title:                                                                        

 



 

ATTACHMENT 1

 

       6.28        Advisor. Any fees payable to the Advisor (including REIT
level expenses) above an amount equal to 4.5% of Net Operating Income will be
payable no more frequently than quarterly, and shall not be paid unless the
Borrowers are in compliance with all of their obligations under the Loan
Documents at the time of such payment and no Unmatured Default or Default then
exists hereunder. The Lenders agree that the Subordination Agreement shall be
released and terminated by the Administrative Agent when the Advisor has been
merged into one of the Borrowers.





 

 

EXHIBIT B



FORM OF NOTE





May __, 2004



Inland Retail Real Estate Trust, Inc., a corporation organized under the laws of
the State of Maryland and Inland Retail Real Estate Limited Partnership a
limited partnership organized under the laws of the State of (the "Operating
Partnership") (the REIT and Operating Partnership are referred to as the
"Borrowers"), jointly and severally promise to pay to the order of
_________________________ (the "Lender") the aggregate unpaid principal amount
of all Loans made by the Lender to the Borrowers pursuant to Article II of the
Amended and Restated Credit Agreement, dated as of the date hereof among the
Borrowers, KeyBank National Association, individually and as Administrative
Agent, and the other Lenders named therein (as the same may be amended or
modified, the "Agreement") hereinafter referred to, in immediately available
funds at the main office of KeyBank, National Association in Cleveland, Ohio, as
Administrative Agent, together with interest on the unpaid principal amount
hereof at the rates and on the dates set forth in the Agreement. The Borrowers
shall pay remaining unpaid principal of and accrued and unpaid interest on the
Loans in full on the Facility Termination Date or such earlier date as may be
required under the Agreement.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Agreement, as it may be amended from time to time, reference is
hereby made for a statement of the terms and conditions governing this Note,
including the terms and conditions under which this Note may be prepaid or its
maturity date accelerated. Capitalized terms used herein and not otherwise
defined herein are used with the meanings attributed to them in the Agreement.

If there is a Default under the Agreement or any other Loan Document and
Administrative Agent exercises the remedies provided under the Agreement and/or
any of the Loan Documents for the Lenders, then in addition to all amounts
recoverable by the Administrative Agent and the Lenders under such documents,
the Administrative Agent and the Lenders shall be entitled to receive reasonable
attorneys fees and expenses incurred by the Administrative Agent and the Lenders
in connection with the exercise of such remedies.

Borrowers and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note, and any
and all lack of diligence or delays in collection or enforcement of this Note,
and expressly agree that this Note, or any payment hereunder, may be extended
from time to time, and expressly consent to the release of any party liable for
the obligation secured by this Note, the release of any of the security for this
Note, the acceptance of any other security therefore, or any other indulgence or
forbearance whatsoever, all without notice to any party and without affecting
the liability of the Borrowers and any endorsers hereof.

This Note shall be governed and construed under the internal laws of the State
of Illinois.



BORROWERS AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE
LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS NOTE AND AGREE THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT BEFORE A JURY.

INLAND RETAIL REAL ESTATE TRUST, INC.

By:                                                                             
Print Name:                                                                 
Title:                                                                            

2901 Butterfield Road Oak Brook, Illinois 60523 Phone: Facsimile: Attention:
G. Joseph Cosenza
INLAND RETAIL REAL ESTATE LIMITED PARTNERSHIP By: Inland Retail Real Estate
Trust, Inc., its general partner

       By:                                                                         
       Print Name:                                                             
       Title:                                                                        

       2901 Butterfield Road        Oak Brook, Illinois 60523        Phone:
       Facsimile:        Attention: G. Joseph Cosenza

 

 

 



 

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF INLAND RETAIL REAL ESTATE TRUST, INC.,
AND
INLAND RETAIL REAL ESTATE LIMITED PARTNERSHIP



DATED MAY __, 2004

 

 

 



Date   Principal
Amount of
Loan          Maturity
of Interest
Period           Principal


Amount
Paid          
Unpaid
Balance







EXHIBIT C



COMPLIANCE CERTIFICATE



KeyBank National Association, as Administrative Agent
127 Public Square
Cleveland, Ohio 44114



Re:

Amended and Restated Credit Agreement dated as of May __, 2004 (as amended,
modified, supplemented, restated, or renewed, from time to time, the
"Agreement") between INLAND RETAIL REAL ESTATE TRUST, INC. and INLAND RETAIL
REAL ESTATE LIMITED PARTNERSHIP (collectively, the "Borrowers"), and KEYBANK
NATIONAL ASSOCIATION, as Administrative Agent for itself and the other lenders
parties thereto from time to time ("Lenders").


     Reference is made to the Agreement. Capitalized terms used in this
Certificate (including schedules and other attachments hereto, this
"Certificate") without definition have the meanings specified in the Agreement.


     Pursuant to applicable provisions of the Agreement, Borrowers hereby
certify to the Lenders that the information furnished in the attached schedules,
including, without limitation, each of the calculations listed below are true,
correct and complete in all material respects as of the last day of the fiscal
periods subject to the financial statements and associated covenants being
delivered to the Lenders pursuant to the Agreement together with this
Certificate (such statements the "Financial Statements" and the periods covered
thereby the "reporting period") and for such reporting periods.


     The undersigned hereby further certifies to the Lenders that:


     1.        Compliance with Financial Covenants. Schedule A attached hereto
sets forth financial data and computations evidencing the Borrower's compliance
with certain covenants of the Agreement, all of which data and computations are
true, complete and correct.


     2.        Review of Condition. The undersigned has reviewed the terms of
the Agreement, including, but not limited to, the representations and warranties
of the Borrowers set forth in the Agreement and the covenants of the Borrowers
set forth in the Agreement, and has made, or caused to be made under his or her
supervision, a review in reasonable detail of the transactions and condition of
the Borrowers through the reporting periods.


     3.        Representations and Warranties. To the undersigned's actual
knowledge, the representations and warranties of the Borrowers contained in the
Loan Documents, including those contained in the Agreement, are true and
accurate in all material respects as of the date hereof and were true and
accurate in all material respects at all times during the reporting period
except as expressly noted on Schedule B hereto.


     4.        Covenants. To the undersigned's actual knowledge, during the
reporting period, the Borrowers observed and performed all of the respective
covenants and other agreements under the Agreement and the Loan Documents, and
satisfied each of the conditions contained therein to be observed, performed or
satisfied by the Borrowers, except as expressly noted on Schedule B hereto.


     5.        Unmatured Default. To the undersigned's actual knowledge, no
Default or Unmatured Default exists as of the date hereof or existed at any time
during the reporting period, except as expressly noted on Schedule B hereto.


     IN WITNESS WHEREOF, this Certificate is executed by the undersigned this
___ day of _________.





INLAND RETAIL REAL ESTATE TRUST, INC., individually and as general partner of
Inland Retail Real Estate Limited Partnership


By:                                                                            
Name:                                                                       
Title:                                                                          

 

 



SCHEDULE A TO COMPLIANCE CERTIFICATE

Compliance Calculation Method

Inland Retail Real Estate Trust, Inc.







Compliance Certificate Based on First Quarter 2004 10Q























Leverage Ratio- Section 6.21 (ii)





A.

Consolidated Outstanding Indebtedness



0

B.

Total Asset Value



0

C.

A above as a % of B above



0.00%



Covenant

Less than

60.00%



In Compliance



Yes











Fixed Charge Coverage Ratio- Section 6.21 (ii)





A.

Adjusted Annual NOI plus interest income



0

B.

Consolidated Debt Service for most recent 4 fiscal quarters



0

C.

Preferred Dividends payable with respect to most recent 4 fiscal quarters



0

D.

B above plus C above



0

E.

Fixed Charge Coverage Ratio (A:D)



0.00



Covenant

Greater than

2.00x



In Compliance



Yes











Implied Debt Service Coverage - Section 6.21 (iiI)





A.

Adjusted Annual NOI plus interest income



0

B.

Implied Debt Service (2,142,996,511 x .0848135)



0

C.

Implied Debt Service Coverage Ratio (A:B)



0.00



Covenant

Greater than

1.50x



In Compliance



Yes











Consolidated Net Worth- Section 6.20





A.

Total Asset Value



0

B.

Consolidated Outstanding Indebtedness



0

C.

Consolidated Net Worth- A above minus B above)



0









D.

Equity contributions or sales of treasury stock received after Agreement
Execution Date



0

E.

Base Equity



1,200,000,000

F.

D above plus E above



1,200,000,000



Covenant

C > F





In Compliance



Yes

Note:

Consolidated Net Worth shall not be increased by value of Advisors that may be
acquired















Variable Interest Rate Indebtedness Section 6.19





A.

Total Variable Rate Debt



0

B.

Variable Rate Debt subject to an Agent approved Rate Management Transaction



0

C.

Covenant Variable Rate Debt- (A above less B above)



0

D.

Total Asset Value



0

E.

C above as a % of D above



0.00%



Covenant

Less than

25.00%



In Compliance



Yes



















Guaranteed or Recourse Debt - Section 6.21 (v)







Total Guaranteed or Recourse Debt (per Schedule C)



0



Covenant

Less than

100,000,000



In Compliance



Yes











Minimum Average Occupancy- Section 6.24







Average economic occupancy (excludes CIP) (per Schedule D)



0%



Covenant

Greater than

85%



In Compliance



Yes









A.

Total Master lease space



0

B.

Total space in overall portfolio



0

C.

A above as a % of B above



0.00%



Covenant

Less than

5%



In Compliance



Yes











Dividend Payout Ratio- Section 6.11





A.

Dividends Paid



0

B.

Dividend Reinvestment Proceeds



0

C.

A above less B above



0

D.

FFO



0

E.

C above as a % of D above



0.00%



Covenant

Less than

95%



In Compliance



Yes











Permitted Investments- Section 6.23





A.

Unimproved Land- Not in Development



0



Covenant

Less than

20,000,000



In Compliance



Yes









B.

First Mortgage Receivables (each asset at lower of cost or market)



0



Such Investments as a % of Total Asset Value



0.00%



Covenant

Less than

10.00%



In Compliance



Yes









C.

Investments in Investment Affiliates



0



Such Investments as a % of Total Asset Value



0.00%



Covenant

Less than

10.00%



In Compliance



Yes









D.

Construction in Progress/ Improved Land (each asset at lower of cost or market)



0



Such Investments as a % of Total Asset Value



0.00%



Covenant

Less than

10.00%



In Compliance



Yes









E.

Investments in non-retail Properties



0



Such Investments as a % of Total Asset Value



0.00%



Covenant

Less than

10.00%



In Compliance



Yes









F.

Investment in Marketable Securities



0



Such Investments as a % of Total Asset Value



0.00%



Covenant



5.00%



In Compliance



Yes









G.

Consolidated Group's aggregate Investments in A-F above



0



Such Investments as a % of Total Asset Value



0.00%



Covenant



25.00%



In Compliance



Yes

















 

 

SCHEDULE B TO COMPLIANCE CERTIFICATE

Exceptions, If Any

 

EXHIBIT D



ASSIGNMENT AGREEMENT





 

This Assignment Agreement (this "Assignment Agreement") between
                           (the "Assignor") and (the "Assignee") is dated as of
                 , . The parties hereto agree as follows:

       1.        PRELIMINARY STATEMENT. The Assignor is a party to a Credit
Agreement (which, as it may be amended, modified, renewed or extended from time
to time is herein called the "Credit Agreement") described in Item 1 of Schedule
1 attached hereto ("Schedule 1"). Capitalized terms used herein and not
otherwise defined herein shall have the meanings attributed to them in the
Credit Agreement.

       2.        ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and
assigns to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, an interest in and to the Assignor's rights and obligations under the
Credit Agreement such that after giving effect to such assignment the Assignee
shall have purchased pursuant to this Assignment Agreement the percentage
interest specified in Item 3 of Schedule 1 of all outstanding rights and
obligations under the Credit Agreement and the other Loan Documents. The
Commitment purchased by the Assignee hereunder is set forth in Item 4 of
Schedule 1.

       3.        EFFECTIVE DATE. The effective date of this Assignment Agreement
(the "Effective Date") shall be the later of the date specified in Item 5 of
Schedule 1 or two (2) Business Days (or such shorter period agreed to by the
Agent) after a Notice of Assignment substantially in the form of Exhibit "I"
attached hereto has been delivered to the Agent. Such Notice of Assignment must
include the consent of the Agent required by Section 12.3.1 of the Credit
Agreement. In no event will the Effective Date occur if the payments required to
be made by the Assignee to the Assignor on the Effective Date under Section 4
hereof are not made on the proposed Effective Date. The Assignor will notify the
Assignee of the proposed Effective Date no later than the Business Day prior to
the proposed Effective Date. As of the Effective Date, (i) the Assignee shall
have the rights and obligations of a Lender under the Loan Documents with
respect to the rights and obligations assigned to the Assignee hereunder and
(ii) the Assignor shall relinquish its rights and be released from its
corresponding obligations under the Loan Documents with respect to the rights
and obligations assigned to the Assignee hereunder.

       4.        PAYMENTS OBLIGATIONS. On and after the Effective Date, the
Assignee shall be entitled to receive from the Agent all payments of principal,
interest and fees with respect to the interest assigned hereby. The Assignee
shall advance funds directly to the Agent with respect to all Loans and
reimbursement payments made on or after the Effective Date with respect to the
interest assigned hereby. In consideration for the sale and assignment of Loans
hereunder, the Assignee shall pay the Assignor, on the Effective Date, an amount
equal to the principal amount of the portion of all Loans assigned to the
Assignee hereunder which is outstanding on the Effective Date. The Assignee will
promptly remit to the Assignor (i) the portion of any principal payments
assigned hereunder and received from the Agent and (ii) any amounts of interest
on Loans and fees received from the Agent to the extent either (i) or (ii)
relate to the portion of the Loans assigned to the Assignee hereunder for
periods prior to the Effective Date, and have not been previously paid by the
Assignee to the Assignor. In the event that either party hereto receives any
payment to which the other party hereto is entitled under this Assignment
Agreement, then the party receiving such amount shall promptly remit it to the
other party hereto.

       5.        REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR'S
LIABILITY. The Assignor represents and warrants (a) that it is the legal and
beneficial owner of the interest being assigned by it hereunder, (b) that such
interest is free and clear of any adverse claim created by the Assignor, (c)
that it has all necessary right and authority to enter into this Assignment, (d)
that the Credit Agreement has not been modified or amended, (e) that the
Assignor is not in default under the Credit Agreement, and (f) that, to the
Assignor's actual knowledge, the Borrowers are not in default under the Credit
Agreement. It is understood and agreed that the assignment and assumption
hereunder is made without recourse to the Assignor and that the Assignor makes
no other representation or warranty of any kind to the Assignee. Neither the
Assignor nor any of its officers, directors, employees, agents or attorneys
shall be responsible for (i) the due execution, legality, validity,
enforceability, genuineness, sufficiency or collectability of any Loan Document,
including without limitation, documents granting the Assignor and the other
Lenders a security interest in assets of the Borrowers or any guarantor, (ii)
any representation, warranty or statement made in or in connection with any of
the Loan Documents, (iii) the financial condition or creditworthiness of the
Borrowers or any guarantor, (iv) the performance of or compliance with any of
the terms or provisions of any of the Loan Documents, (v) inspecting any of the
Property, books or records of the Borrowers, (vi) the validity, enforceability,
perfection, priority, condition, value or sufficiency of any collateral securing
or purporting to secure the Loans or (vii) any mistake, error of judgment, or
action taken or omitted to be taken in connection with the Loans or the Loan
Documents.

       6.        REPRESENTATIONS OF THE ASSIGNEE. The Assignee (i) confirms that
it has received a copy of the Credit Agreement, together with copies of the
financial statements requested by the Assignee and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement, (ii) agrees that it will,
independently and without reliance upon the Agent, the Assignor or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, (iii) appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender, (v) agrees that
its payment instructions and notice instructions are as set forth in the
attachment to Schedule 1 and (vi) confirms that none of the funds, monies,
assets or other consideration being used to make the purchase and assumption
hereunder are "plan assets" as defined under ERISA and that its rights, benefits
and interests in and under the Loan Documents will not be "plan assets" under
ERISA.

       7.        INDEMNITY. The Assignee agrees to indemnify and hold the
Assignor harmless against any and all losses, costs and expenses (including,
without limitation, reasonable attorneys' fees) and liabilities incurred by the
Assignor in connection with or arising in any manner from the Assignee's
non-performance of the obligations assumed by Assignee under this Assignment
Agreement on and after the Effective Date. The Assignor agrees to indemnify and
hold the Assignee harmless against any and all losses, costs and expenses
(including, without limitation, reasonable attorneys' fees) and liabilities
incurred by the Assignee in connection with or arising in any manner from the
Assignor's non-performance of the obligations assigned to Assignee under this
Assignment Agreement prior to the Effective Date.

       9.        SUBSEQUENT ASSIGNMENTS. After the Effective Date, the Assignee
shall have the right pursuant to Section 12.3.1 of the Credit Agreement to
assign the rights which are assigned to the Assignee hereunder to any entity or
person, provided that (i) any such subsequent assignment does not violate any of
the terms and conditions of the Loan Documents or any law, rule, regulation,
order, writ, judgment, injunction or decree and that any consent required under
the terms of the Loan Documents has been obtained and (ii) unless the prior
written consent of the Assignor is obtained, the Assignee is not thereby
released from its obligations to the Assignor hereunder, if any remain
unsatisfied, including, without limitation, its obligations under Sections 4 and
7 hereof.

       10.        REDUCTIONS OF AGGREGATE COMMITMENT. If any reduction in the
Aggregate Commitment occurs between the date of this Assignment Agreement and
the Effective Date, the percentage interest specified in Item 3 of Schedule 1
shall remain the same, but the dollar amount purchased shall be recalculated
based on the reduced Aggregate Commitment.

       11.        ENTIRE AGREEMENT. This Assignment Agreement and the attached
Notice of Assignment embody the entire agreement and understanding between the
parties hereto and supersede all prior agreements and understandings between the
parties hereto relating to the subject matter hereof.

       12.        GOVERNING LAW. This Assignment Agreement shall be governed by
the internal law, and not the law of conflicts, of the State of [Assignor's
State].

       13.        NOTICES. Notices shall be given under this Assignment
Agreement in the manner set forth in the Credit Agreement. For the purpose
hereof, the addresses of the parties hereto (until notice of a change is
delivered) shall be the address set forth in the attachment to Schedule 1.

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

[ASSIGNOR]

By:                                                                           
Print Name:                                                              
Title:                                                                         

[ASSIGNEE]

By:                                                                           
Print Name:                                                              
Title:                                                                         







SCHEDULE 1



 

Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT

Attach Assignor's Administrative Information Sheet, which must
include notice address for the Assignor and the Assignee



 

 

 

SCHEDULE 1
to Assignment Agreement

1. Description and Date of Credit Agreement:
                                                                               
2. Date of Assignment Agreement:
                                                                                ,
2004
3. Amounts (As of Date of Item 2 above):                a. Aggregate Commitment
                   under Credit Agreement
                                                                                         
               b. Assignee's Percentage                    of the Aggregate
Commitment                    purchased under this                    Assignment
Agreement**   

 %


4. Amount of Assignee's     Commitment Purchased under this     Assignment
Agreement: $
$                                                                    
5. Proposed Effective Date:
                                                                  

Accepted and Agreed:
[ASSIGNOR]  [ASSIGNEE]
By:                                                              
By:                                                              
Title:                                                            
Title:                                                            

** Percentage taken to 10 decimal places.



EXHIBIT "I"
to Assignment Agreement

NOTICE OF ASSIGNMENT



 

________________, ____



To:      KeyBank National Association
                                                                                 
                                                                                 
           Attention:                                                        
Borrowers:            c/o Inland Retail Real Estate Trust, Inc.             2901
Butterfield Road            Oak Brook, Illinois 60523            Attn: Barry
Lazarus From: [NAME OF ASSIGNOR] (the "Assignor")           [NAME OF ASSIGNEE]
(the "Assignee")

 

            1.             We refer to that Credit Agreement (the "Credit
Agreement") described in Item 1 of Schedule 1 attached hereto ("Schedule 1").
Capitalized terms used herein and not otherwise defined herein shall have the
meanings attributed to them in the Credit Agreement.

            2.             This Notice of Assignment (this "Notice") is given
and delivered to the Agent pursuant to Section 12.3.2 of the Credit Agreement.

            3.             The Assignor and the Assignee have entered into an
Assignment Agreement, dated as of _________, ____ (the "Assignment"), pursuant
to which, among other things, the Assignor has sold, assigned, delegated and
transferred to the Assignee, and the Assignee has purchased, accepted and
assumed from the Assignor the percentage interest specified in Item 3 of
Schedule 1 of all outstandings, rights and obligations under the Credit
Agreement. The Effective Date of the Assignment shall be the later of the date
specified in Item 5 of Schedule 1 or two (2) Business Days (or such shorter
period as agreed to by the Agent) after this Notice of Assignment and any fee
required by Section 12.3.2 of the Credit Agreement have been delivered to the
Agent, provided that the Effective Date shall not occur if any condition
precedent agreed to by the Assignor and the Assignee has not been satisfied.

            4.             The Assignor and the Assignee hereby give to the
Agent notice of the assignment and delegation referred to herein. The Assignor
will confer with the Agent before the date specified in Item 5 of Schedule 1 to
determine if the Assignment Agreement will become effective on such date
pursuant to Section 3 hereof, and will confer with the Agent to determine the
Effective Date pursuant to Section 3 hereof if it occurs thereafter. The
Assignor shall notify the Agent if the Assignment Agreement does not become
effective on any proposed Effective Date as a result of the failure to satisfy
the conditions precedent agreed to by the Assignor and the Assignee. At the
request of the Agent, the Assignor will give the Agent written confirmation of
the satisfaction of the conditions precedent.

            5.             If Notes are outstanding on the Effective Date, the
Assignor and the Assignee request and direct that the Agent prepare and cause
the Borrowers to execute and deliver new Notes or, as appropriate, replacements
notes, to the Assignor and the Assignee. The Assignor and, if applicable, the
Assignee each agree to deliver to the Agent the original Note received by it
from the Borrowers upon its receipt of a new Note in the appropriate amount.

            6.             The Assignee advises the Agent that notice and
payment instructions are set forth in the attachment to Schedule 1.

            7.             The Assignee hereby represents and warrants that none
of the funds, monies, assets or other consideration being used to make the
purchase pursuant to the Assignment are "plan assets" as defined under ERISA and
that its rights, benefits, and interests in and under the Loan Documents will
not be "plan assets" under ERISA.

            8.             The Assignee authorizes the Agent to act as its agent
under the Loan Documents in accordance with the terms thereof. The Assignee
acknowledges that the Agent has no duty to supply information with respect to
the Borrowers or the Loan Documents to the Assignee until the Assignee becomes a
party to the Credit Agreement.*

*May be eliminated if Assignee is a party to the Credit Agreement prior to the
Effective Date.

NAME OF ASSIGNOR 
NAME OF ASSIGNEE
By:                                                                         
By:                                                                         
Title:                                                                       
Title:                                                                       

 

 

ACKNOWLEDGED AND, IF REQUIRED BY THE
CREDIT AGREEMENT, CONSENTED TO BY
KEYBANK, NATIONAL ASSOCIATION, as Agent



By:                                                                         
Title:                                                                       

 

[Attach photocopy of Schedule 1 to Assignment]

 

 

EXHIBIT E



ENVIRONMENTAL INVESTIGATION SPECIFICATIONS AND PROCEDURES




Phase I Environmental Site Assessments to be prepared in accordance with the
ASTM Standard Practice for Environmental Site Assessments: Phase I Environmental
Site Assessment Process (ASTM Designation E1527-94), a summary of which follows:

This ASTM practice is generally considered the industry standard for conducting
a Phase I Environmental Site Assessment (ESA). The purpose of this standard is
to "define good commercial and customary practice in the Untied States of
America for conducting an ESA of a parcel of commercial real estate with respect
to the range of contaminants within the scope of the Comprehensive Environmental
Response, Compensation and Liability Act (CERCLA) and petroleum products." The
ASTM Phase I ESA is intended to permit a user to satisfy one of the requirements
to qualify for the innocent landowner defense to CERCLA liability; that is, the
practice that constitutes "all appropriate inquiry into the previous ownership
and uses of the property consistent with good commercial or customary practices"
as defined in 42 USC 9601(35)(B).

The goal of the ASTM Phase I ESA is to identify "recognized environmental
conditions." Recognized environmental conditions means the presence or likely
presence of any hazardous substances or petroleum products on a property under
conditions that indicate an existing release, a past release, or a material
threat of a release of any hazardous substances or petroleum products into
structures on the property or into the ground, groundwater, or surface water of
the property. The term includes hazardous substances or petroleum products even
under conditions in compliance with laws. The term is not intended to include
de minimus conditions that generally would not be the subject of an enforcement
action if brought to the attention of appropriate governmental agencies.

The ASTM standard indicates that a Phase I ESA should consist of four main
components: 1) Records Review; 2) Site Reconnaissance; 3) Interviews; and 4)
Report. The purpose of the records review is to obtain and review records that
will help identify recognized environmental conditions in connection with the
property. The site reconnaissance involves physical observation of the
property's exterior and interior, as well as an observation of adjoining
properties. Interviews with previous and current owners and occupants, and local
government officials provides insight into the presence or absence of recognized
environmental conditions in connection with the property. The final component of
the ESA, the report, contains the findings of the ESA and conclusions regarding
the presence or absence of recognized environmental conditions in connection
with the property. It includes documentation to support the analysis, opinions,
and conclusions found in the report.

While the use of this practice is intended to constitute appropriate inquiry for
purposes of CERCLA's innocent landowner defense, it is not intended that its use
be limited to that purpose. The ASTM standard is intended to be an approach to
conducting an inquiry designed to identify recognized environmental conditions
in connection with a property, and environmental site assessments.

 

 

EXHIBIT F



UPDATE TO OPINION OF BORROWER'S COUNSEL
[See Attached]





EXHIBIT G



BORROWING NOTICE



Date:



KeyBank National Association
Real Estate Capital
Attention: Diana D'Aquila
127 Public Square
OH-01-27-0839
Cleveland, OH 44114


Borrowing Notice



Inland Retail Real Estate Trust, Inc. hereby requests a Loan Advance pursuant to
Section 2.9 of the Amended and Restated Credit Agreement, dated as of May __,
2004 (as amended or modified from time to time, the "Credit Agreement"), among
Inland Retail Real Estate Trust, Inc., Inland Retail Real Estate Limited
Partnership, the Lenders referenced therein, and you, as Agent for the Lenders.


An Advance is requested to be made in the amount of $__________, to be made on
_____________. Such Advance shall be a [Swingline Rate Advance] [Floating Rate
Advance] [Fixed Rate Advance]. [The applicable LIBOR Interest Period shall be
_____________.]


The proceeds of the requested loan shall be directed to the following account:



Wiring Instructions:
(Bank Name)
(ABA No.)
(Beneficiary)
(Account No. to Credit)
(Notification Requirement)


In support of this request, Inland Retail Real Estate Trust, Inc. hereby
represents and warrants to the Agent and the Lenders that acceptance of the
proceeds of such loan by the Borrowers shall be deemed to further represent and
warrant that all requirements of Section 4.2 of the Credit Agreement in
connection with such Advance have been satisfied at the time such proceeds are
disbursed.

> > > > > > Date:_________________________________

For Borrowers: Inland Retail Real Estate Trust, Inc.


By: _________________________________

Name: ______________________________

Its: _________________________________



 

EXHIBIT H



AMENDMENT REGARDING INCREASE



This Amendment to Credit Agreement (the "Agreement") is made as of
                          ,          , by and among Inland Retail Real Estate
Trust, Inc. and Inland Retail Real Estate Limited Partnership (collectively, the
"Borrowers"), KeyBank National Association, individually and as "Agent," and one
or more [new] [existing] "Lenders" shown on the signature pages hereof.

R E C I T A L S

       A.        Borrowers, Agent and certain other Lenders have entered into an
Amended and Restated Credit Agreement dated as of May __, 2004 (as amended, the
"Credit Agreement"). All capitalized terms used herein and not otherwise defined
shall have the meanings given to them in the Credit Agreement.

       B.        Pursuant to the terms of the Credit Agreement, the Lenders
initially agreed to provide Borrowers with a revolving credit facility in an
aggregate principal amount of up to $100,000,000. The Borrowers and the Agent on
behalf of the Lenders now desire to amend the Credit Agreement in order to,
among other things (i) increase the Aggregate Commitment to $__________________;
and (ii) admit [name of new banks] as "Lenders" under the Credit Agreement.

NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

AGREEMENTS

       1.        The foregoing Recitals to this Amendment hereby are
incorporated into and made part of this Amendment.

       2.        From and after _________, ____ (the "Effective Date") (i) [name
of new banks] shall be considered as "Lenders" under the Credit Agreement and
the Loan Documents, and (ii) [name of existing lenders] shall each be deemed to
have increased its Commitment to the amount shown next to their respective
signatures on the signature pages of this Amendment, each having a Commitment in
the amount shown next to their respective signatures on the signature pages of
this Amendment. The Borrowers shall, on or before the Effective Date, execute
and deliver to each new Lender a Note to evidence the Loans to be made by such
Lender. [Each new Lender executing this Agreement for the purpose of becoming a
party to the Credit Agreement acknowledges its receipt and review of a copy of
the Credit Agreement and agrees to be legally bound by all of the provisions
thereof.]

       3.        From and after the Effective Date, the Aggregate Commitment
shall equal __________ Million Dollars ($___,000,000).

       4.        For purposes of Section 13.1 of the Credit Agreement (Giving
Notice), the address(es) and facsimile number(s) for [name of new banks] shall
be as specified below their respective signature(s) on the signature pages of
this Amendment.

       5.        The Borrowers hereby represent and warrant that, as of the
Effective Date, there is no Default or Unmatured Default, the representations
and warranties contained in Article V of the Credit Agreement are true and
correct in all material respects as of such date and the Borrowers have no
offsets or claims against any of the Lenders.

       6.        As expressly modified as provided herein, the Credit Agreement
shall continue in full force and effect.

       7.        This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one agreement, and any of the
parties hereto may execute this Amendment by signing any such counterpart.

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.

INLAND RETAIL REAL ESTATE TRUST, INC.

By:                                                                             
Print Name: Barry L. Lazarus Title: President

2901 Butterfield Road Oak Brook, Illinois 60523 Phone: 630-218-8000 Facsimile:
630-218-4935 Attention: G. Joseph Cosenza
INLAND RETAIL REAL ESTATE LIMITED PARTNERSHIP By:      Inland Retail Real Estate
Trust, Inc., its general partner By:
                                                                             
            Print Name: Barry L. Lazarus             Title: President
            2901 Butterfield Road             Oak Brook, Illinois 60523
            Phone: 630-218-8000             Facsimile: 630-218-4935
            Attention: G. Joseph Cosenza KEYBANK NATIONAL ASSOCIATION,
Individually and as Administrative Agent
By:                                                                        
Print Name:                                                           
Title:                                                                       
227 West Monroe Street - 18th Floor Chicago, Illinois 60606 Phone: 312-730-2731
Facsimile: 312-730-2755 Attention: Jane Blomquist                 KeyBank Real
Estate Capital

 

 

SCHEDULE 1

SUBSIDIARIES




Inland Retail Real Estate Trust, Inc.
Subsidiaries Schedule as of 03/21/03 (revised)





 

Name of Property

Name of Owning Entity

Name of Sole Member/Partner

Comments

       

Acworth Avenue

Inland Southeast Acworth, L.L.C.

IRRELP, sole member

 

Aberdeen Square

Inland Southeast Aberdeen, L.L.C.

IRRELP, sole member

 

Abernathy Square

Inland Southeast Abernathy, L.L.C.

IRRELP, sole member

 

Anderson Central

Inland Southeast Anderson, L.L.C.

IRRELP, sole member

 

Bardmoor

Inland Southeast Bardmoor, L.L.C.

IRRELP, sole member

 

Bartow

 

Inland Southeast Bartow, L.L.C.

IRRELP, sole member

Bass Pro Shop

Inland Southeast Dania, L.L.C.

IRRELP, sole member

 

Boynton Commons

Boynton Beach Development,
Associates, general partnership



Inland Boynton Acquisitions LLC (gen. partner)
Inland Boynton Investment LLC (gen. partner)



IRRELP is sole member

IRRELP is sole member



Brandon Boulevard

Inland Southeast Brandon, L.L.C.

IRRELP, sole member

 

Bridgewater

Inland Southeast Bridgewater, L.L.C.

IRRELP, sole member

 

Concord Crossing

Inland Southeast Con Crossing, L.L.C.

IRRELP, sole member

 

Camp Hill Center

(see Michaels Center)

   

Capital Crossing S.C.

Inland Southeast Capital Crossing, L.L.C.

IRRELP, sole member

 

Capital Crossing-Lowe's Food

Inland Southeast Pinehurst, L.L.C.

IRRELP, sole member

 

Casselberry

Inland Southeast Casselberry, L.L.C.

IRRELP, sole member

 

Chalet Suzanne

Inland Southeast Chalet Suzanne, L.L.C.

IRRELP, sole member

 

Chatham Crossing

Inland Southeast Siler L.L.C.

IRRELP, sole member

 

Chesterfield Crossing

Inland Southeast Chesterfield, L.L.C.

 

IRRELP, sole member

Chickasaw

Inland Southeast Chickasaw, L.L.C.

IRRELP, sole member

 

Circuit City S.C.

Inland Southeast Colonial, L.L.C.

IRRELP, sole member

 

Circuit City- Cary

Inland Southeast Cary, L.L.C.

IRRELP, sole member

 

Circuit City-Rome

Inland Southeast Rome, L.L.C.

IRRELP, sole member

 

Circuit City-Vero

Inland Southeast Vero Beach, L.L.C.

IRRELP, sole member

 

Citrus Hills

Inland Southeast Citrus Hills, L.L.C.

IRRELP, sole member

 

City Crossing

Inland Southeast City Crossing, L.L.C.

IRRELP, sole member

 

Clayton Corners

Inland Southeast Clayton, L.L.C.

IRRELP, sole member

 

Columbia Promenade

Inland Southeast Columbia, L.L.C.

IRRELP, sole member

 

Columbiana Station II

Inland Southeast Columbiana, L.L.C.

 

IRRELP, sole member

Commonwealth II

Inland Southeast Commonwealth II, L.L.C.

IRRELP, sole member

 

Comp USA (Jefferson Plz)

Inland Southeast Newport News, L.L.C.

IRRELP, sole member

 

Conway Plaza

Inland Southeast Conway, L.L.C.

IRRELP, sole member

 

Countryside

Inland Southeast Countryside LP

IRRELP, limited partner

     

Inland Countryside G.P., L.L.C.

IRRELP is sole member

Cox Creek

Inland Southeast Cox Creek, L.L.C.

IRRELP, sole member

 

Creekwood Crossing

Inland Southeast Creekwood, L.L.C.

IRRELP, sole member

 

Crystal Springs S.C.

Inland Southeast Crystal Springs, L.L.C.

IRRELP, sole member

 

Douglasville Pavilion

Inland Southeast Douglasville, L.L.C.

IRRELP, sole member

 

Downtown Short Pump

Inland Southeast Short Pump, L.L.C.

IRRELP, sole member

 

Duvall Village S.C.

Manekin Duvall, LLP

Inland Southeast Duvall, L.L.C. (ltd partner)

IRRELP, general partner

Eckerds-6th & Parade

Inland Southeast 6th Street, L.L.C.

IRRELP, sole member

 

Eckerds-12th Street

Inland Southeast 12th Street, L.L.C.

IRRELP, sole member

 

Eckerds-26th&Parade

Inland Southeast East 26th Street, L.L.C.

IRRELP, sole member

 

Eckerds-26th&Sterrettainia

Inland Southeast West 26th Street, L.L.C.

IRRELP, sole member

 

Eckerds- Blackstock

Inland Southeast Spartanburg Blackstock, L.L.C.

IRRELP, sole member

 

Eckerds-Broadway&Bailey

Inland Southeast Broadway Street, L.L.C.

IRRELP, sole member

 

Eckerds-Central&Millard

Inland Southeast Central Avenue, L.L.C.

IRRELP, sole member

 

Eckerds- Concord

Inland Southeast Concord, L.L.C.

IRRELP, sole member

 

Eckerds- Eastway

Inland Southeast Buffalo Road, L.L.C.

IRRELP, sole member

 

Eckerds- Gaffney

Inland Southeast Gaffney, L.L.C.

IRRELP, sole member

 

Eckerds-Genessee

Inland Southeast Genessee Street, L.L.C.

IRRELP, sole member

 

Eckerds- Greenville

Inland Southeast Greenville Augusta, L.L.C.

IRRELP, sole member

 

Eckerds-Millersport

Inland Southeast Millersport Highway, L.L.C.

IRRELP, sole member

 

Eckerds-Monroeville & Jameson

Inland Southeast Monroeville Boulevard, L.L.C.

IRRELP, sole member

 

Eckerds- Old Freeport & Pillow

Inland Southeast Pittsburgh Street, L.L.C.

IRRELP, sole member

 

Eckerds-Peach St

Inland Southeast Peach Street, L.L.C.

IRRELP, sole member

 

Eckerds-Perry Creek

Inland Southeast Raleigh, L.L.C.

IRRELP, sole member

 

Eckerds- Piedmont

Inland Southeast Piedmont, L.L.C.

IRRELP, sole member

 

Eckerds-Rt 22 & Center

Inland Southeast Penn Highway, L.L.C.

IRRELP, sole member

 

Eckerds-Rt 22 & Cove

Inland Southeast Cove Road, L.L.C.

IRRELP, sole member

 

Eckerds-Rt 51 & 88

Inland Southeast Saw Mill Run Boulevard, L.L.C.

IRRELP, sole member

 

Eckerds-Rt 119 & York

Inland Southeast Memorial Boulevard, L.L.C.

IRRELP, sole member

 

Eckerds-Rt 130 & Pleasant Valley

Inland Southeast Route 130, L.L.C.

IRRELP, sole member

 

Eckerds-Rt 286

Inland Southeast Golden Mile Highway, L.L.C.

IRRELP, sole member

 

Eckerds- Spartanburg

Inland Southeast Spartanburg Pine, L.L.C.

IRRELP, sole member

 

Eckerds- Tega Cay

Inland Southeast Tega Cay, L.L.C.

IRRELP, sole member

 

Eckerds-Washington & Jefferson

Inland Southeast Jefferson Street, L.L.C.

IRRELP, sole member

 

Eckerds-Woodruff

Inland Southeast Woodruff, L.L.C.

IRRELP, sole member

 

Eisenhower Crossing

Inland Southeast Eisenhower, L.L.C.

IRRELP, sole member

 

Fayetteville Pavilion

Inland Southeast Fayetteville, L.L.C.

IRRELP, sole member

 

Forestdale Plaza

Inland Southeast Forestdale, L.L.C.

IRRELP, sole member

 

Forest Hills Centre

Inland Southeast Forest Hills, L.L.C.

IRRELP, sole member

 

Fountains (The Fountains)

Inland Southeast Fountains, L.L.C.

IRRELP, sole member

 

Gateway Market

Inland Southeast Gateway, L.L.C.

IRRELP, sole member

 

Gateway Plaza S.C.

Inland Southeast Jacksonville, L.L.C.

IRRELP, sole member

 

Gateway Plaza II

Inland Southeast Gate-Con, L.L.C.

IRRELP, sole member

 

Golden Gate S.C.

Inland Southeast Golden Gate, L.L.C.

IRRELP, sole member

 

Goldenrod Groves

Inland Southeast Goldenrod, L.L.C.

IRRELP, sole member

 

Harundale Plaza

Manekin Harundale, LLP

Inland Southeast Harundale, L.L.C. (ltd partner)

IRRELP, general partner

Hairston Crossing

Inland Southeast Hairston, L.L.C.

IRRELP, sole member

 

Hillsboro Square

Inland Southeast Hillsboro, L.L.C.

IRRELP, sole member

 

Jefferson Plaza

(see Comp USA)

   

JoAnn's Fabrics

Inland Southeast Alpharetta, L.L.C.

IRRELP, sole member

 

Jones Bridge S.C.

Inland Southeast Jones Bridge, L.L.C.

IRRELP, sole member

 

Just For Feet-Daytona

Inland Southeast JFF, L.L.C.

IRRELP, sole member

 

Just For Feet-Augusta

Inland Southeast JFF Augusta, L.L.C.

IRRELP, sole member

 

Just For Feet-Covington

Inland Southeast JFF Covington, L.L.C.

IRRELP, sole member

 

KMart

Inland Southeast Macon, L.L.C.

IRRELP, sole member

 

Lake Olympia

Inland Southeast Lake Olympia LP

IRRELP, limited partner

Inland Lake Olympia G.P., L.L.C.

IRRELP is sole member

Lakeview Plaza

Inland Southeast Lakeview, L.L.C.

IRRELP, sole member

 

Lake Walden

Inland Southeast Lake Walden LP

IRRELP, limited partner
Inland Lake Walden G.P., L.L.C.



IRRELP is sole member

Lakewood Ranch

Inland Southeast Lakewood, L.L.C.

IRRELP, sole member

 

Lakewood Ranch Outlots

Inland Southeast Lakewood Outlots, L.L.C.

IRRELP, sole member

 

Loggerhead Jct.

Inland Southeast Holmes Beach, L.L.C.

IRRELP, sole member

 

Lowe's Food Store (G/L)

Inland Southeast Pinehurst, L.L.C.

IRRELP, sole member

 

Lowes (Home Imprvmt)

Inland Southeast Warner Robbins, L.L.C.

IRRELP, sole member

 

Market Place at Mill Creek

Inland Southeast Mill Creek, L.L.C.

IRRELP, sole member

 

Market Square

 

Inland Southeast Market Square, L.L.C.

IRRELP, sole member

McFarland Plaza

Inland Southeast McFarland, L.L.C.

IRRELP, sole member

 

Meadowmont Village

Inland Southeast Meadowmont, L.L.C.

IRRELP, sole member

 

Melbourne

Inland Southeast Melbourne, L.L.C.

IRRELP, sole member

 

Merchants Square

Inland Southeast Merchants Square LP

IRRELP, limited partner
Inland Merchants Square G.P., L.L.C.



IRRELP is sole member

Michaels Center

Inland Southeast Camp Hill PA, L.L.C.

IRRELP, sole member

 

Midway Plaza

 

Inland Southeast Midway Plaza, L.L.C.

IRRELP, sole member

Monroe

Inland Southeast Monroe, L.L.C.

IRRELP, sole member

 

Newnan Pavilion

Inland Southeast Newnan, L.L.C.

IRRELP, sole member

 

North Aiken Bi-Lo

Inland Southeast Aiken, L.L.C.

IRRELP, sole member

 

Northpoint Mkt.Place

Inland Southeast Northpoint, L.L.C.

IRRELP, sole member

 

Oakley Plaza

Inland Southeast Oakley, L.L.C.

IRRELP, sole member

 

Oleander S.C.

Inland Southeast Oleander, L.L.C.

IRRELP, sole member

 

Overlook at King of Prussia

Inland Southeast Overlook, L.L.C.

IRRELP, sole member

 

Paraiso Plaza

Inland Southeast Paraiso, L.L.C.

IRRELP, sole member

 

PetsMart #639

Inland Southeast Chattanooga, L.L.C.

IRRELP, sole member

 

PetsMart #311

Inland Southeast Daytona Beach, L.L.C.

IRRELP, sole member

 

PetsMart #444

Inland Southeast Fredericksburg, L.L.C.

IRRELP, sole member

 

Plant City

Inland Southeast Plant City, L.L.C.

IRRELP, sole member

 

Pleasant Hill

Inland Southeast Pleasant Hill, L.L.C.

IRRELP, sole member

 

Presidential Commons

Inland Southeast Snellville, L.L.C.

IRRELP, sole member

 

Rainbow Foods-Rowlett

Inland Southeast Rowlett, L.L.C.

IRRELP, sole member

 

Rainbow Foods-Garland

Inland Southeast Garland, L.L.C.

IRRELP, sole member

 

River Ridge

Inland Southeast River Ridge, L.L.C.

 

IRRELP, sole member

Riverstone Plaza

Inland Southeast Riverstone, L.L.C.

IRRELP, sole member

 

Rosedale Center

Inland Southeast Rosedale, L.L.C.

IRRELP, sole member

 

Sand Lake

Inland Southeast Sand Lake, LLC

IRRELP, sole member

 

Sarasota Pavilion

Inland Southeast Sarasota, L.L.C.

IRRELP, sole member

 

Sexton Commons

Inland Southeast Sexton, L.L.C.

IRRELP, sole member

 

Sharon Greens

Inland Southeast Forsyth, L.L.C.

IRRELP, sole member

 

Sharon Green Outlot

Inland Southeast Forsyth Outlot, L.L.C.

IRRELP, sole member

 

Sheridan Square

Inland Southeast Sheridan, L.L.C.

IRRELP, sole member

 

Shops at Citiside

Inland Southeast Citiside, L.L.C.

IRRELP, sole member

 

Shoppes at Golden Acres

Inland Southeast Golden Acres, L.L.C.

IRRELP, sole member

 

Shoppes at Lake Mary

Inland Southeast Lake Mary, L.L.C.

IRRELP, sole member

 

Shoppes at New Tampa

Inland Southeast New Tampa, L.L.C.

IRRELP, sole member

 

Shops on the Circle

Inland Southeast Dothan, L.L.C.

IRRELP, sole member

 

Skyview

Inland Southeast Chickasaw, L.L.C.

IRRELP, sole member

 

Southlake Pavilion III

Inland Southeast Southlake Phase 3, L.L.C.

IRRELP, sole member

 

Southlake PavilionIV&V

Inland Southeast Morrow, L.L.C.

IRRELP, sole member

 

Southlake S. C.

Inland Southeast Southlake, L.L.C.

IRRELP, sole member

 

Southwood Plantation

Inland Southeast Southwood, L.L.C.

IRRELP, sole member

 

Springfield Park

Inland Southeast Springfield, L.L.C.

IRRELP, sole member

 

Steeplechase

Inland Southeast Steeplechase, L.L.C.

IRRELP, sole member

 

Stonebridge Square

Inland Southeast Stonebridge, L.L.C.

IRRELP, sole member

 

Stonecrest Marketplace

Inland Southeast Stonecrest, L.L.C.

IRRELP, sole member

 

Suwanee Crossroads

Inland Southeast Suwanee, L.L.C.

IRRELP, sole member

 

Sycamore Commons

Inland Southeast Sycamore Commons, L.L.C.

IRRELP, sole member

 

Target Center

Inland Southeast Richland, L.L.C.

IRRELP, sole member

 

Tequesta Shoppes

Inland Southeast Tequesta, L.L.C.

IRRELP, sole member

 

Town Center

Inland Southeast Town Center LP

IRRELP, limited partner
Inland Town Center G.P., L.L.C.



IRRELP is sole member

Turkey Creek Pavilion

Inland Southeast Knoxville, L.L.C.

IRRELP, sole member

 

Universal Plaza

Inland Southeast Universal, L.L.C.

IRRELP, sole member

 

Valley Park Commons

Inland Southeast Valley Park, L.L.C.

IRRELP, sole member

 

Venture Point

Inland Southeast Duluth, L.L.C.

IRRELP, sole member

 

Village Center

Inland Southeast Mt. Pleasant, L.L.C.

IRRELP, sole member

 

Village Square at Golf

Inland Southeast Golf, L.L.C.

IRRELP, sole member

 

Wakefield Crossing

Inland Southeast Wakefield, L.L.C.

IRRELP, sole member

 

Walk at Highwood I

Inland Southeast Highwoods, L.L.C.

IRRELP, sole member

 

Wards Crossing

Inland Southeast Lynchburg, L.L.C.

IRRELP, sole member

 

West Oaks

Inland Southeast West Oaks, L.L.C.

IRRELP, sole member

 

Windsor Court

 

Inland Southeast Windsor, L.L.C.

IRRELP, sole member

Woodstock Square

Inland Southeast Woodstock, L.L.C.

IRRELP, sole member

 



SCHEDULE 2

LITIGATION


(See Section 5.6)



 

 

None.



 

SCHEDULE 3

ENVIRONMENTAL MATTERS


(See Section 5.6)



 

 

None.



 